 

Exhibit 10.01

 



EXECUTION

 

 

 

 

[ex10_01page001.jpg]


 

CREDIT AGREEMENT

 

dated as of July 22, 2020

 

among

 

STEVEN MADDEN, LTD.,

as Lead Borrower,

 

THE OTHER BORROWERS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

and

 

CITIZENS BANK, N.A.,
as Administrative Agent

 

 

 

CITIZENS BANK, N.A.,
as Joint Lead Arranger and Sole Bookrunner,

 

and

 

CIT BANK, N.A.,

as Joint Lead Arranger

   

 

Article 1 Definitions and Rules of Construction 1 Section 1.1    Definitions 1
Section 1.2    Classification of Loans and Borrowings 55 Section 1.3    Terms
Generally 55 Section 1.4    Accounting Terms; GAAP 56 Section 1.5    Rounding 57
Section 1.6    References to Time 57 Section 1.7    Resolution of Drafting
Ambiguities 57 Section 1.8   Status of Loan Document Obligations 57 Section
1.9    Interest; LIBOR Notification 57 Section 1.10    Divisions 58 Section
1.11    Collection Agent 58 Article 2 The Credits 58 Section 2.1    Commitments;
Reserves 58 Section 2.2    Borrowings, Conversions and Continuations of Loans 59
Section 2.3    Swingline Loans 61 Section 2.4    Letters of Credit 63 Section
2.5    Termination and Reduction of Commitments 70 Section 2.6    Repayment of
Loans; Evidence of Debt 71 Section 2.7    Prepayments 71 Section 2.8    Payments
Generally; Administrative Agent’s Clawback 73 Section 2.9    Defaulting Lenders
76 Section 2.10    Cash Collateral 78 Section 2.11    Incremental Commitments 79
Section 2.12    Joint and Several Liability 81 Section 2.13    Lead Borrower 83
Article 3 Interest, Fees, Yield Protection, etc. 83 Section 3.1    Interest 83
Section 3.2    Fees 84 Section 3.3    Alternate Rate of Interest 85 Section
3.4   Increased Costs; Illegality 87 Section 3.5    Break Funding Payments 88
Section 3.6    Taxes 89 Section 3.7    Mitigation Obligations; Replacement of
Lenders 92 Article 4 Conditions Precedent to Credit Extensions 94 Section 4.1   
Conditions to Initial Credit Extensions 94 Section 4.2    Conditions to All
Credit Extensions 97 Article 5 Representations and Warranties 97

  

 

Section 5.1    Existence, Qualification and Power; Compliance with Laws 97
Section 5.2    Authorization; No Contravention 98 Section 5.3    Governmental
Authorization; Other Consents 98 Section 5.4    Binding Effect 98 Section 5.5   
Financial Statements; No Material Adverse Effect 98 Section 5.6    Litigation 99
Section 5.7    Environmental Matters 99 Section 5.8    Ownership of Properties;
Liens 100 Section 5.9    Casualty, Etc 101 Section 5.10   Investment Company
Status 101 Section 5.11    Taxes 101 Section 5.12    ERISA 101 Section 5.13   
Subsidiaries; Equity Interests 102 Section 5.14    Insurance 102 Section 5.15   
Federal Reserve Regulations, Etc 102 Section 5.16    Collateral Documents 103
Section 5.17    Solvency 103 Section 5.18    Anti-Corruption Laws; Sanctions;
Anti-Terrorism Laws 104 Section 5.19    Accuracy of Information, Etc 104 Section
5.20    Labor Matters 105 Section 5.21    Absence of Certain Restrictions 105
Section 5.22    No Default 105 Section 5.23    Common Enterprise 105 Section
5.24    Brokers’ Fees 105 Section 5.25    EEA Financial Institutions 105 Section
5.26    Accounts 105 Section 5.27    Inventory 106 Article 6 Affirmative
Covenants 106 Section 6.1    Financial Statements and Other Information 106
Section 6.2    Notices of Material Events 109 Section 6.3    Existence; Conduct
of Business 109 Section 6.4    Payment and Performance of Obligations 110
Section 6.5    Maintenance of Properties 110 Section 6.6    Books and Records;
Inspection Rights; Field Examinations; Appraisals 110 Section 6.7    Compliance
with Laws 111 Section 6.8    Use of Proceeds 111 Section 6.9    Information
Concerning Collateral 112 Section 6.10    Insurance 112 Section 6.11    Casualty
Events 113 Section 6.12    Covenant to Guarantee and Provide Security 114
Section 6.13   Environmental Matters 115 Section 6.14    Cash Management 115
Section 6.15    Borrowing Base Certificates; Collateral Administration 117
Section 6.16    Certain Post-Closing Obligations 118 Article 7 Negative
Covenants 119 Section 7.1    Indebtedness; Equity Interests 119 Section 7.2   
Liens 121

-ii- 

 

Section 7.3    Fundamental Changes; Business; Fiscal Year 123 Section 7.4   
Investments, Loans, Advances, Guarantees and Acquisitions 124 Section 7.5   
Dispositions 126 Section 7.6    Sale and Lease Back Transactions 127 Section
7.7    Swap Agreements 127 Section 7.8    Restricted Payments 128 Section 7.9   
Transactions with Affiliates 129 Section 7.10    Restrictive Agreements 130
Section 7.11    Amendment of Material Documents 131 Section 7.12    Financial
Covenants 131 Section 7.13    Payments on Subordinated Debt 131 Section 7.14   
Dispositions of Intellectual Property 131 Article 8 Events of Default 132
Section 8.1    Events of Default 132 Section 8.2    Remedies Upon Event of
Default 135 Section 8.3    Application of Funds 135 Article 9 The Administrative
Agent 137 Section 9.1    Appointment and Authority 137 Section 9.2    Rights as
a Lender 137 Section 9.3    Exculpatory Provisions 137 Section 9.4    Reliance
by Administrative Agent 138 Section 9.5    Delegation of Duties 138 Section
9.6   Resignation of Administrative Agent 139 Section 9.7    Non-Reliance on
Administrative Agent and Other Lenders 140 Section 9.8    No Other Duties, Etc
140 Section 9.9    Administrative Agent May File Proofs of Claim 140 Section
9.10    Collateral and Guarantee Matters 141 Section 9.11    Compliance with
Flood Insurance Laws 142 Section 9.12    Cash Management Obligations and Swap
Agreement Obligations 142 Article 10 Miscellaneous 142 Section 10.1    Notices
142 Section 10.2    Waivers; Amendments 145 Section 10.3    Expenses; Indemnity;
Damage Waiver 149 Section 10.4    Successors and Assigns 151 Section 10.5   
Survival 156 Section 10.6    Counterparts; Integration; Effectiveness;
Electronic Execution 156 Section 10.7    Severability 157 Section 10.8    Setoff
157 Section 10.9    Governing Law; Jurisdiction; Consent to Service of Process
157 Section 10.10    WAIVER OF JURY TRIAL 158 Section 10.11    Payments Set
Aside 158 Section 10.12    Headings 158 Section 10.13    Interest Rate
Limitation 159 Section 10.14    Confidentiality; Treatment of Certain
Information 159 Section 10.15    USA PATRIOT Act 160

-iii- 

 

Section 10.16    No Fiduciary Duty 160 Section 10.17    Acknowledgement and
Consent to Bail-In of Affected Financial Institutions 160 Section 10.18   
Certain ERISA Matters 161 Section 10.19    Acknowledgement Regarding Any
Supported QFCs 163

 

-iv- 

 

 

SCHEDULES:

Schedule 1.1A Approved Foreign Vendor Jurisdictions Schedule 2.1 Commitments
Schedule 4.1(f) Collateral Documents and Related Requirements Schedule 5.13
Subsidiaries; Equity Interests Schedule 5.14 Insurance Schedule 5.16 UCC Filing
Offices Schedule 6.16 Certain Post-Closing Obligations Schedule 7.1 Existing
Indebtedness Schedule 7.2 Existing Liens Schedule 7.4 Existing Investments
Schedule 7.9 Existing Affiliate Transactions Schedule 7.10 Existing Restrictions
Schedule 10.1 Notice Information

 

EXHIBITS:

Exhibit A Form of Assignment and Assumption Exhibit B Form of Borrowing Base
Certificate Exhibit C-1 Form of Committed Loan Notice Exhibit C-2 Form of
Swingline Loan Notice Exhibit D-1 Form of Revolving Loan Note Exhibit D-2 Form
of Swingline Loan Note Exhibit E Form of Compliance Certificate Exhibit F Form
of Subsidiary Joinder Agreement Exhibit G-1 Form of U.S. Tax Compliance
Certificate For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes Exhibit G-2 Form of U.S. Tax Compliance Certificate For
Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes Exhibit G-3 Form of U.S. Tax Compliance Certificate For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes Exhibit
G-4 Form of U.S. Tax Compliance Certificate For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes Exhibit H Form of Master
Intercompany Note Exhibit I Form of Solvency Certificate Exhibit J Form of
Secured Obligation Designation Notice    

 

-v- 

 

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of July 22, 2020, among STEVEN MADDEN, LTD., a
Delaware corporation (the “Lead Borrower”), the other Borrowers party hereto
from time to time, the Lenders party hereto from time to time and CITIZENS BANK,
N.A., as Administrative Agent.

RECITALS

A.       The Borrowers have requested that the Lenders make loans and other
financial accommodations to the Borrowers as more fully set forth herein.

B.       The Lenders have indicated their willingness to lend and each
L/C Issuer has indicated its willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article 1

Definitions and Rules of Construction

Section 1.1               Definitions. As used in this Credit Agreement, the
following terms have the meanings specified below:

“ABR Borrowing” means, as to any Borrowing, the ABR Loans comprising such
Borrowing.

“ABR Loan” means a Loan (other than a Swingline Loan) bearing interest based on
the Alternate Base Rate.

“Acceptable Document of Title” means, with respect to any In-Transit Inventory,
a tangible bill of lading or other Document or Document of Title that (a) is
issued by a common carrier, which is not an Affiliate of the Approved Foreign
Vendor or any Loan Party, which is in actual possession of such In-Transit
Inventory, (b) is issued to a Loan Party (and, in the case of any negotiable
documents, to the order of a Loan Party) or, if so requested by the
Administrative Agent, is issued to the order of the Administrative Agent, (c)
names the Administrative Agent as a notify party and bears a conspicuous
notation on its face of the Administrative Agent’s security interest therein,
and (d) is subject to the Administrative Agent’s duly perfected First Priority
security interest.

“Account” means an “account” as defined in Article 9 of the UCC.

“Account Debtor” has the meaning set forth in the Security Agreement.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the historical Consolidated EBITDA of such Acquired Entity or Business
for such period as certified by a Financial Officer of Lead Borrower to the
knowledge of such Financial Officer, which historical Consolidated EBITDA shall
be calculated in a manner consistent with the definition of Consolidated EBITDA
herein and to be based on financial statements for such Acquired Entity or
Business prepared in accordance with GAAP (subject to the absence of footnote
disclosures and year-end audit adjustments with respect to financial statements
that are not annual audited financial statements), provided that when such
Acquired EBITDA is included in Consolidated EBITDA it shall be on a Pro Forma
Basis.

 

 

“Acquired Entity or Business” means, for any period, any Person, property,
business or asset acquired by Lead Borrower or any of its Subsidiaries in a
Permitted Acquisition, to the extent not subsequently sold, transferred or
otherwise Disposed of during such period outside of the ordinary course of
business.

“Acquisition” means any transaction or series of related transactions (unless
solely among Lead Borrower and/or one or more of its Subsidiaries) resulting,
directly or indirectly, in: (a) the acquisition by any Person of (i) all or
substantially all of the assets of another Person or (ii) all or substantially
all of any business line, unit or division of another Person, (b) the
acquisition by any Person (i) of in excess of 50% of the Equity Interests of any
other Person, or (ii) otherwise causing any other Person to become a subsidiary
of such Person, or (c) a merger, amalgamation consolidation, or any other
combination of any Person with another Person in which a Loan Party or any of
its Subsidiaries is the surviving Person.

“Additional Commitment Lender” has the meaning assigned to such term in Section
10.2(e).

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the LIBOR Rate in effect
for such Interest Period multiplied by the Statutory Reserve Rate; provided,
however, that the Adjusted LIBOR Rate shall at no time be less than 1.00% per
annum.

“Administrative Agent” means Citizens Bank, in its capacity as administrative
agent for the Lenders, or any successor thereto appointed pursuant to Section
9.6.

“Administrative Agent’s Payment Office” means the Administrative Agent’s office
located at 28 State Street, Boston, Massachusetts 02109, or such other office as
to which the Administrative Agent may from time to time notify Lead Borrower and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that neither the Administrative Agent nor any Lender (nor any Affiliate
thereof) shall be considered an Affiliate of Lead Borrower or any subsidiary
thereof as a result of this Credit Agreement, the extensions of credit hereunder
or its actions in connection therewith; provided further that no individual
shall be deemed to be an Affiliate of a Person solely because such individual is
a director or senior officer (or the substantial equivalent of a director or
senior officer) of such Person.

“Agent Parties” has the meaning assigned to such term in Section 10.1(d)(iii).

“Agreement Date” means the first date appearing in this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% per annum and (c) the Daily LIBOR Rate on
such day plus 1.00% per annum, provided that the Alternate Base Rate shall at no
time be less than 2.00% per annum. If the Administrative Agent shall have
determined (which determination shall be conclusive absent clearly manifest
error) that it is unable to ascertain the Federal Funds Effective Rate or the
Daily LIBOR Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition of the term Federal Funds Effective Rate, the Alternate
Base Rate shall be determined without regard to clause (b) or (c), as
applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Daily LIBOR
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Daily LIBOR Rate,
respectively.



2 

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 5.18(c).

“Applicable Lending Office” means for any Lender, such Lender’s office, branch
or affiliate designated for LIBOR Loans, ABR Loans, Swingline Loans or Letters
of Credit or participations therein, as applicable, as notified to the
Administrative Agent, any of which offices may be changed by such Lender.

“Applicable Margin” means, during the applicable periods set forth below: in the
case of (i) ABR Borrowings, the percentage set forth in the following table
under the heading “ABR Margin”, (ii) Swingline Loans, the percentage set forth
in the following table under the heading “ABR Margin”, and (iii) LIBOR
Borrowings and the L/C Participation Fees, the percentage set forth in the
following table under the heading “LIBOR Margin and L/C Participation Fee”:

Pricing
Level Average Availability Percentage ABR
Margin LIBOR
Margin
and L/C Participation Fee I Greater than or equal to 66.67% 1.00% 2.00% II
Greater than or equal to 33.33% but less than 66.67% 1.25% 2.25% III Less than
33.33% 1.50% 2.50%

 

Until the later to occur of (x) the first full fiscal quarter ending after the
Closing Date and (y) the occurrence of the Permanent Borrowing Base Trigger, the
Applicable Margin will be based on Pricing Level III. The Average Availability
Percentage shall be calculated by the Administrative Agent based on the
Borrowing Base Certificates delivered by Lead Borrower during the preceding
fiscal quarter. Any increase or decrease in the Applicable Margin resulting from
a change in the Average Availability Percentage shall become effective as of the
first calendar day of each fiscal quarter; provided, however, that if the
Borrowing Base Certificates (including any required financial information in
support thereof) are not delivered when due, then Pricing Level III shall apply
until such time as such Borrowing Base Certificates and supporting information
are delivered. Any adjustment in the Applicable Margin shall be applicable to
all Loans then existing or subsequently made during the applicable period for
which the relevant Applicable Margin applies. Nothing in this paragraph shall
limit the rights of the Administrative Agent and Lenders with respect to
Section 3.1 and Section 8.1.

3 

 

“Applicable Percentage” means, at any time (a) with respect to any Lender with a
Commitment of any Class, the percentage equal to a fraction the numerator of
which is the amount of such Lender’s Commitment of such Class and the
denominator of which is the aggregate amount of all Commitments of such Class of
all Lenders (provided that if the Commitments under the Revolving Facility have
terminated or expired, the Applicable Percentages of the Lenders under the
Revolving Facility shall be determined based upon the Revolving Exposure at such
time of the determination pursuant to clause (b) below) and (b) with respect to
the Loans of any Class, a percentage equal to a fraction the numerator of which
is such Lender’s Outstanding Amount of the Loans of such Class and the
denominator of which is the aggregate Outstanding Amount of all Loans of such
Class.

“Appropriate Lenders” means, at any time, (a) with respect to the Revolving
Facility, the Revolving Lenders, (b) with respect to any Letters of Credit, the
L/C Issuers and the Revolving Lenders, and (c) with respect to any Swingline
Loans, the Swingline Lender and the Revolving Lenders.

“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in any
country acceptable to the Administrative Agent in its Permitted Discretion (it
being understood that the countries identified on Schedule 1.1A are acceptable
on the date hereof, and, if as a result of events or circumstances occurring
after the date hereof, such countries become unacceptable in the Administrative
Agent’s Permitted Discretion, then the Administrative Agent will use
commercially reasonable efforts to notify Lead Borrower promptly of such change
in status and the basis therefor), (b) has received timely payment or
performance of all obligations owed to it by Lead Borrower and its Subsidiaries
(other than those being contested in good faith by appropriate action and with
respect to which the Administrative Agent has been notified in writing and, if
elected in its Permitted Discretion, established a Reserve), and (c) has not
asserted any reclamation, repossession, diversion, stoppage in transit, Lien or
title retention rights in respect of the applicable In-Transit Inventory.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Line of Business” means, collectively, (a) those lines of business in
which Lead Borrower and its Subsidiaries operate on the Closing Date and (b) any
business or activity that is the same, similar or otherwise reasonably related,
ancillary, complementary or incidental thereto or a reasonable extension
thereof.

“Arrangers” means, collectively, Citizens Bank, in its capacity as joint lead
arranger and sole bookrunner for the Revolving Facility, and CIT Bank, in its
capacity as joint lead arranger for the Revolving Facility.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.4) and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, at any date, and subject to Section 1.4, (a)
in respect of any Finance Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation of any
Person, the capitalized or principal amount of the remaining lease payments
under the relevant lease that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease or other
agreement were accounted for as a Finance Lease, and (c) all Synthetic Debt of
such Person.

4 

 

“Audited Financial Statements” means the Form 10-K containing the audited
consolidated balance sheet of Lead Borrower and its Subsidiaries as of December
31, 2019, and the related audited consolidated statements of income,
comprehensive income, cash flows and shareholders’ equity of Lead Borrower and
its Subsidiaries for the Fiscal Year ended on such date.

“Auto-Renewal Letter of Credit” has the meaning assigned to such term in
Section 2.4(b)(iii).

“Availability” means, at any time, the Line Cap at such time less the amount of
the Total Revolving Outstandings at such time.

“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Closing Date to but excluding the earlier of the Maturity
Date with respect to the Revolving Facility and, if different, the date of the
termination of the Revolving Commitments in accordance with the provisions of
this Credit Agreement.

“Average Availability” means, for any period, the average of the Availability
amounts for each Business Day during such period.

“Average Availability Percentage” means, for any period, Average Availability
for such period divided by the Revolving Credit Maximum Amount as at the end of
such period.

“Back-to-Back Letter of Credit” means a letter of credit, in form and substance
reasonably satisfactory to the applicable L/C Issuer and issued by an issuer
reasonably satisfactory to such applicable L/C Issuer.

“Backstopped” means, in respect of any Letter of Credit that remains outstanding
on the applicable date, that the applicable L/C Issuer shall have received (a) a
Back-to-Back Letter of Credit and/or (b) cash or Cash Equivalents, provided that
(i) the sum of the maximum drawable amount of such Back-to-Back Letter of Credit
plus the amount of such cash and Cash Equivalents shall not be less than the
Minimum Collateral Amount of the maximum drawable amount of such Letter of
Credit, (ii) the arrangements with respect to such cash, Cash Equivalents and
drawings on any Back-to-Back Letter of Credit allow the applicable L/C Issuer to
apply the same to reimburse itself with respect to drawings on, and other sums
owing with respect to, such Letter of Credit, and (iii) the requirements under
clauses (i) and (ii) of this defined term are in all respects reasonably
satisfactory to the applicable L/C Issuer.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bail-In Lender” has the meaning assigned to such term in Section 3.7.

“Bankruptcy Code” means Title 11 of the United State Code or any similar federal
or state law for the relief of debtors.

5 

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR or another rate based on SOFR) that has been
selected by the Administrative Agent and Lead Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBOR Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 1.00%, the Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Credit
Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and Lead Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters, but excluding, for the avoidance of
doubt, any changes to economic terms) that the Administrative Agent decides in
its reasonable good faith discretion is appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides  in its reasonable good
faith discretion that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines in its
reasonable good faith discretion that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Credit Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

6 

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, in each case which states
that the administrator of the LIBOR Rate has ceased or will cease to provide the
LIBOR Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate or a Governmental Authority
having jurisdiction over the Administrative Agent in effect announcing that the
LIBOR Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to Lead Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
3.3(b) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 3.3(b).

“Beneficial Ownership Certification” means, with respect to the Borrowers, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, which certification shall be substantially in the form
provided by Administrative Agent on or prior to the date hereof or such other
form reasonably satisfactory to the Administrative Agent and customary.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code to which Section 4975 of the Code applies or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrowers” means Lead Borrower and each of its Subsidiaries that executes and
delivers this Credit Agreement or becomes a party hereto by the execution and
delivery of a Subsidiary Joinder Agreement, and the permitted successors and
assigns of each such Person, excluding any Subsidiary that is expressly released
from its obligations as a Borrower pursuant to the terms of this Credit
Agreement.

7 

 

“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means, at any time of determination, the Deemed Borrowing Base
or the Permanent Borrowing Base, as applicable at such time.

“Borrowing Base Certificate” means a certificate by a Responsible Officer of
Lead Borrower, on its own behalf and on behalf of all other Loan Parties,
substantially in the form of Exhibit B, setting forth the calculation of the
Borrowing Base, including a calculation of each component thereof, all in such
detail as shall be reasonably satisfactory to Administrative Agent. All
calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall originally be made by the Loan Parties and
certified to Administrative Agent; provided that Administrative Agent shall have
the right to review and adjust, in its Permitted Discretion, any such
calculation after giving notice thereof to the Loan Parties, (1) to reflect its
reasonable estimate of declines in value of any of the Collateral described
therein, and (2) to the extent that Administrative Agent determines in its
Permitted Discretion that such calculation is not in accordance with this Credit
Agreement.

“Borrowing Base Reporting Trigger Event” means either of (a) the occurrence of a
Specified Event of Default, or (b) Availability being less than the greater of
(i) $26,250,000 and (ii) 17.5% of the Line Cap for a period of three consecutive
Business Days.

“Borrowing Base Reporting Trigger Period” means the period commencing on the
occurrence of a Borrowing Base Reporting Trigger Event, and continuing until the
date that (a) no Specified Event of Default shall be continuing and
(b) Availability is greater than or equal to the greater of (i) $26,250,000 and
(ii) 17.5% of the Line Cap for a period of at least 30 consecutive calendar
days.

“Borrowing Minimum” means, in the case of a LIBOR Borrowing, $500,000.

“Borrowing Multiple” means, in the case of a LIBOR Borrowing, $100,000.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City, New York are authorized or required by law to close; provided,
however, that when used in connection with a LIBOR Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person which are required to be
capitalized under GAAP; provided that Capital Expenditures shall not include
(i) the purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased substantially simultaneously with
the trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for such existing equipment being traded in at such time, (iii) expenditures
made in leasehold improvements, to the extent reimbursed by the landlord,
(iv) expenditures to the extent that they are actually paid for by any Person
other than a Loan Party or any of its Subsidiaries and to the extent no Loan
Party or any of its Subsidiaries has provided or is required to provide or
incur, directly or indirectly, any consideration or monetary obligation to such
third party or any other Person (whether before, during or after such period),
(v) property, plant and equipment taken in settlement of Accounts or other
receivables or (vi) amounts paid under any lease that is not a Finance Lease.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuers or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if each of the Administrative Agent and the
applicable L/C Issuer shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer. “Cash
Collateral”, “Cash Collateralized” and “Cash Collateralization” shall have a
meaning analogous to the foregoing and shall include the proceeds of such cash
collateral and other credit support.



8 

 

“Cash Dominion Trigger Event” means either of (a) the occurrence of an Event of
Default, or (b) Availability being less than the greater of (i) $22,500,000 and
(ii) 15% of the Line Cap for a period of three consecutive Business Days.

“Cash Dominion Trigger Period” means the period commencing on the occurrence of
a Cash Dominion Trigger Event, and continuing until the date that (a) no Event
of Default shall be continuing and (b) Availability is greater than or equal to
the greater of (i) $22,500,000 and (ii) 15% of the Line Cap for a period of at
least 30 consecutive calendar days.

“Cash Equivalents” means each of the following:

(a)                debt obligations maturing within one year from the date of
acquisition thereof to the extent the principal thereof and interest thereon is
backed by the full faith and credit of the United States;

(b)                marketable general obligations issued by any state of the
United States or any political subdivision thereof or any instrumentality
thereof that are guaranteed by the full faith and credit of such state;

(c)                commercial paper maturing within 12 months from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest ratings obtainable from S&P or Moody’s;

(d)                certificates of deposit, banker’s acceptances and time
deposits maturing within 12 months from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state, commonwealth or other political subdivision
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 or, to the extent not otherwise included, any Lender, and
which is rated at least A-2 by S&P and P-2 by Moody’s in the note or commercial
paper rating category;

(e)                repurchase agreements with a term of not more than 30 days
for securities described in clauses (a) or (d) of this definition and entered
into with a financial institution satisfying the criteria described in clause
(d) of this definition;

(f)                 Dollars or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;

(g)                money market mutual funds, substantially all of the
investments of which constitute Cash Equivalents of the kinds described by
clauses (a) through (f) of this definition; and

(h)                with respect to any Foreign Subsidiary, (i) obligations of
the national government of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business, provided
that such country is a member of the Organization for Economic Cooperation and
Development, in each case maturing within 12 months after the date of investment
therein, (ii) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business, provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short term commercial paper rating from S&P is at least “A-2” or the equivalent
thereof or from Moody’s is at least “P-2” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 12 months from the date of acquisition and (iii) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank.

9 

 

“Cash Management Services” means, collectively, (a) commercial debit or credit
cards, merchant card processing and other services, purchase or debit cards,
including non-card e-payables services, (b) treasury management services
(including cash pooling arrangements, controlled disbursement, netting,
overdraft, lockbox and electronic or automatic clearing house fund transfer
services, return items, sweep and interstate depository network services,
foreign check clearing services and supply chain finance arrangements), and (c)
any other demand deposit or operating account relationships or other cash
management services.

“Casualty Event” means any event that gives rise to the receipt by any Loan
Party or any of its Subsidiaries of any insurance proceeds or condemnation
awards arising from any damage to, destruction of, or other casualty or loss
involving, or any seizure, condemnation, confiscation or taking under power of
eminent domain of, or requisition of title or use of or relating to or in
respect of any Collateral.

“CEA Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Change in Law” means the occurrence after the Agreement Date (or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Credit Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or L/C Issuer (or, for purposes of Section 3.4(b), by any Applicable
Lending Office of such Credit Party or such Credit Party’s holding company, if
any) with any request, requirement, guideline or directive (in each case,
whether or not having the force of law) by any Governmental Authority made or
issued after the Agreement Date; provided that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, requirements, guidelines and directives thereunder
or issued in connection therewith and (ii) all requests, rules, requirements,
guidelines and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means an event or series of events by which (a) any Person
or group (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934 as in effect on the Agreement Date) shall own directly or indirectly,
beneficially or of record, shares representing more than 35% of the Equity
Interests of Lead Borrower entitled to vote for members of the board of
directors of Lead Borrower on a fully diluted basis, (b) a majority of the seats
(other than vacant seats) on the board of directors (or equivalent governing
body) of Lead Borrower shall at any time be occupied by Persons who were neither
(i) nominated, approved or appointed by the board of directors (or equivalent
governing body) of Lead Borrower nor (ii) nominated, approved or appointed by
individuals so nominated, approved, or appointed, or (c) Lead Borrower shall
fail to own, directly or indirectly, free and clear of all Liens (other than
Liens permitted pursuant to Section 7.2), 100% of the aggregate ordinary voting
power and economic interests represented by the issued and outstanding Equity
Interests of each other Loan Party (or such lesser percentage as may be owned,
directly or indirectly, as of the Closing Date or the later acquisition thereof)
except where such failure is as a result of (x) a transaction permitted by the
Loan Documents or (y) directors’ qualifying shares or nominee or other similar
shares required pursuant to applicable law.

10 

 

“CIT Bank” means CIT Bank, N.A., a national banking association.

“CIT Fee Letter” means that certain Fee Letter, dated as of the Closing Date,
between Lead Borrower and CIT Bank.

“Citizens Bank” means Citizens Bank, N.A., a national banking association.

“Citizens Fee Letter” means that certain Fee Letter, dated as of the Closing
Date, between Lead Borrower and Citizens Bank.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Closing Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 10.2).

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
issued thereunder.

“Collateral” means all “Collateral” as defined in any of the Collateral
Documents and all other property of whatever kind and nature pledged or charged,
or purported to be pledged or charged, as collateral under any Collateral
Document. For the avoidance of doubt, in no event shall the Collateral include
any Excluded Assets.

“Collateral Access Agreement” means each landlord waiver, bailee waiver or other
similar agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among each applicable Loan Party, the Administrative Agent
and any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of any Loan
Party for any real property where any Collateral is located.

“Collateral Administration Trigger Event” means either of (a) the occurrence of
a Specified Event of Default, or (b) Availability being less than the greater of
(i) $30,000,000 and (ii) 20% of the Line Cap for a period of three consecutive
Business Days.

“Collateral Administration Trigger Period” means the period commencing on the
occurrence of a Collateral Administration Trigger Event, and continuing until
the date that (a) no Specified Event of Default shall be continuing and
(b) Availability is greater than or equal to the greater of (i) $30,000,000 and
(ii) 20% of the Line Cap for a period of at least 30 consecutive calendar days.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)                the Administrative Agent shall have received each Collateral
Document required to be delivered on the Closing Date pursuant to Section 4.1,
or, following the Closing Date, pursuant to pursuant to Section 6.16 (to the
extent not delivered on the Closing Date) or Section 6.12, duly executed by each
Loan Party that is a party thereto;

11 

 

(b)                all Secured Obligations shall have been unconditionally
guaranteed jointly and severally on a senior basis by the Guarantors in
accordance with the provisions of the Loan Documents;

(c)                except to the extent otherwise provided hereunder or under
any Collateral Document, the Secured Obligations shall have been secured by a
perfected first priority (subject to (x) Permitted Encumbrances arising under,
and having priority by operation of, applicable law, and (y) Liens permitted
pursuant to Section 7.2(d), (e) or (k)) security interest in substantially all
tangible and intangible personal property assets of each Loan Party constituting
Collateral and shall be subject to no Lien other than Liens permitted pursuant
to Section 7.2, it being understood that in the case of the pledge of Equity
Interests constituting Collateral, the Administrative Agent shall have received
all stock certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

(d)                the Secured Obligations shall have been secured by a first
priority (subject to (x) Permitted Encumbrances arising under, and having
priority by operation of, applicable law, and (y) Liens permitted pursuant to
Section 7.2(d), (e) or (k)) security interest in (i) all Indebtedness of Lead
Borrower and its Subsidiaries that is owing to any Loan Party which shall be
evidenced by the Master Intercompany Note and (ii) all other Indebtedness owed
to a Loan Party, which if evidenced by a promissory note or other instrument,
shall have been pledged to the Administrative Agent, and in each case under
clauses (i) and (ii), the Administrative Agent shall have received the Master
Intercompany Note and, to the extent required by the Security Agreement, such
other promissory notes and other instruments together with note powers or other
instruments of transfer with respect thereto endorsed in blank;

(e)                none of the Collateral shall be subject to any Lien other
than Liens expressly permitted by Section 7.2; and

(f)                 on or prior to the Agreement Date (or, as to any Person that
becomes a Loan Party after the Agreement Date, the date such Person becomes a
Loan Party in accordance with the provisions of this Credit Agreement) the
Administrative Agent shall have received a Perfection Certificate from Lead
Borrower with respect to each Loan Party.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in particular assets as provided in the Collateral
Documents.

The Administrative Agent may grant extensions of time for the perfection of
security interests in and the other requirements pursuant to this definition
with respect to particular assets (including extensions beyond the Closing Date
for the perfection of security interests in the assets of the Loan Parties on
such date) where it reasonably determines (and without the consent of any other
Secured Party), that, except as may be required by law, perfection or other
requirements cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Credit Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Credit Agreement or any other Loan Document to the contrary, (a) Liens required
to be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth herein and
in the Collateral Documents and, to the extent appropriate in the applicable
jurisdiction, as agreed between the Administrative Agent and Lead Borrower, (b)
in no event shall the Collateral include any Excluded Assets, and (c)
notwithstanding anything to the contrary included in this definition, delivery
of only the Collateral Documents required to be delivered by Section 4.1 shall
be a condition precedent to the Credit Extensions on the Closing Date.

12 

 

“Collateral Documents” means, collectively, the Security Agreement, the
Rosenthal Collateral Assignment, the Credit Card Notifications, each Control
Agreement, each Collateral Access Agreement, each Copyright Security Agreement,
each Patent Security Agreement, each Trademark Security Agreement, each
Perfection Certificate, the HK Collateral Document, each agreement creating or
perfecting rights in Cash Collateral and each other security agreement,
instrument or other document executed or delivered pursuant to the Collateral
and Guarantee Requirement, Section 6.12, Section 6.16 or the Security Agreement,
in each case, to secure any of the Secured Obligations.

“Collateral Reporting Trigger Event” means any Disposition or other transaction
(whether pursuant to the sale of Equity Interests in a Subsidiary, an
Investment, a Restricted Payment, a merger or consolidation or otherwise, but
excluding any transaction that is expressly excluded from the definition of
“Disposition”) that would result in the elimination of Collateral from the
Borrowing Base constituting 5% or more of the Borrowing Base (on a net basis,
after giving effect to all applicable advance rates, NOLVs and any Reserves
applicable to such assets) in effect immediately prior to giving effect to such
Disposition or other transaction. In determining whether a Collateral Reporting
Trigger Event has occurred in connection with any Disposition or other
transaction, such Disposition or other transaction shall be taken together with
all other Dispositions and other such transactions that have occurred since the
delivery of the most recent Borrowing Base required hereunder.

“Commitment” means with respect to any Lender, such Lender’s Revolving
Commitment.

“Commitment Fee” has the meaning assigned to such term in Section 3.2(a).

“Committed Loan Notice” means a notice of a Borrowing (other than a Swingline
Borrowing), a conversion of Loans from one Type to the other, or a continuation
of LIBOR Loans pursuant to Section 2.2(a), which, if in writing, shall be
substantially in the form of Exhibit C-1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any L/C Issuer
by means of electronic communications pursuant to Section 10.1, including
through the Platform.

“Compliance Certificate” means a certificate, substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of intangibles, deferred financing fees or
costs, capitalized expenditures, customer acquisition costs and incentive
payments, conversion costs and contract acquisition costs, the amortization of
original issue discount and amortization of favorable or unfavorable lease
assets or liabilities, of such Person and its Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period of four
consecutive fiscal quarters, the Consolidated Net Income of such Person and its
Subsidiaries for such period:

13 

 

(a)                increased (without duplication) by the following, in each
case, to the extent deducted (and not added back) in computing Consolidated Net
Income for such Person for such period:

(i)                 provision for federal, state, local and foreign taxes based
on income, profits or capital (including franchise taxes based upon income,
gross receipts type taxes imposed in lieu of income taxes, commercial activity
taxes imposed in lieu of income taxes and similar taxes in the nature of income
taxes) and foreign withholding taxes; plus

(ii)               Consolidated Interest Expense of such Person and its
Subsidiaries; plus

(iii)             Consolidated Depreciation and Amortization Expense of such
Person and its Subsidiaries; plus

(iv)              non-cash losses, costs, expenses, charges and other items
deducted in the determination of Consolidated Net Income, it being understood
that any non-cash charges, losses, costs, expenses or other items deducted in
the calculation of Consolidated Net Income and added back in the determination
of Consolidated EBITDA under this clause (iv) for a prior period shall be
deducted in the calculation of Consolidated EBITDA during any subsequent period
to the extent such items become cash charges during such subsequent period; plus

(v)                infrequently occurring and/or unusual (in each case, within
the meaning of GAAP) fees, costs, expenses, charges, losses or similar items,
not to exceed an amount equal to the greater of $10,000,000 and 10% of
Consolidated EBITDA during such period (calculated before giving effect to this
clause (v)); plus

(vi)              out-of-pocket transaction fees, costs and expenses payable to
third parties incurred during such period in connection with (A) the credit
facility evidenced by this Credit Agreement and all amendments, waivers and
consents with respect thereto from time to time, and (B) the Rosenthal Factoring
Agreement and transactions contemplated thereby;

(b)                decreased (without duplication) by the following, in each
case, to the extent taken into account (or added back) in computing Consolidated
Net Income for such Person for such period:

(i)                 interest income to the extent received in cash or otherwise
during such period; plus

(ii)               any gain realized in connection with the sale or Disposition
of assets or securities (including Dispositions pursuant to Sale and Leaseback
transactions) other than in the ordinary course of business or the
extinguishment of any Indebtedness.

For purposes of determining Consolidated EBITDA of Lead Borrower and its
Subsidiaries for any period of four consecutive fiscal quarters, without
duplication, (a) there shall be included the Acquired EBITDA of any Acquired
Entity or Business on a Pro Forma Basis and (b) there shall be excluded the
Disposed EBITDA of any Sold Entity or Business on a Pro Forma Basis.

“Consolidated Fixed Charge Coverage Ratio” means, for any period of four
consecutive fiscal quarters, the ratio of (a) the result of (i) the Consolidated
EBITDA of Lead Borrower and its Subsidiaries for such period, minus (ii) the
aggregate amount of all Capital Expenditures of Lead Borrower and its
Subsidiaries made in cash during such period (except to the extent financed with
the proceeds of Indebtedness (other than a Revolving Borrowing)), minus (iii)
income and franchise taxes paid in cash during such period by Lead Borrower and
its Subsidiaries determined on a consolidated basis, to (b) the sum of (i)
Consolidated Fixed Charges of Lead Borrower and its Subsidiaries for such period
plus (ii) Restricted Payments made in cash during such period by Lead Borrower
and its Subsidiaries to Persons other than Lead Borrower and its direct and
indirect Subsidiaries.

14 

 

“Consolidated Fixed Charges” means, for any period of four consecutive fiscal
quarters, the sum, without duplication, of each of the following with respect to
Lead Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP: (a) Consolidated Interest Expense paid in cash for such
period, plus (b) the aggregate of all scheduled principal amounts that become
payable during such period in respect of Indebtedness (excluding any scheduled
payment at maturity but including the principal portion of Finance Lease
Obligations).

“Consolidated Interest Expense” means, with respect to any Person and its
Subsidiaries for any period, the consolidated total interest expense of such
Person and its Subsidiaries for such period, as determined in accordance with
GAAP.

“Consolidated Net Income” means, for any period, the net income (or net loss) of
Lead Borrower and its Subsidiaries for such period, determined in accordance
with GAAP on a consolidated basis (excluding, to the extent included in
determining such net income (or net loss) for such period, the income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of that income is prohibited by operation of
the terms of its charter or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such Subsidiary).

“Contested in Good Faith” means, with respect to any matter, that such matter is
being contested in good faith by appropriate action and for which reserves have
been provided in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings analogous thereto. Without limiting
the generality of the foregoing, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote 20% or more of the securities having ordinary voting power for the election
of directors, managing general partners or any equivalent thereof.

“Control Agreement” has the meaning assigned to such term in the Security
Agreement.

“Controlled Account” means, as the context may require, a commodities account,
deposit account and/or securities account that is subject to a Control Agreement
in form and substance satisfactory to the Administrative Agent and, with respect
to Cash Collateral, the applicable L/C Issuer.

“Controlled Foreign Corporation” means a controlled foreign corporation within
the meaning of Section 957(a) of the Code.

“Copyright Security Agreement” has the meaning set forth in the Security
Agreement.

“Credit Agreement” means this Credit Agreement.

“Credit Card Issuer” shall mean Visa, MasterCard, American Express, Discover and
any other credit and debit card issuers approved by the Administrative Agent in
its Permitted Discretion.

15 

 

“Credit Card Notification” has the meaning provided in Section 6.14(e).

“Credit Card Processor” shall mean any servicing or processing agent or any
financial intermediary that facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Loan Party’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means each Account or “payment intangible” (as defined
in the UCC) together with all income, payments and proceeds thereof, owed by a
Credit Card Issuer or Credit Card Processor to a Loan Party resulting from
charges by a customer of a Loan Party on credit or debit cards issued by such
Credit Card Issuer in connection with the sale of goods by a Loan Party, or
services performed by a Loan Party, in each case in the ordinary course of its
business.

“Credit Extension” means the making of a Loan or a L/C Credit Extension.

“Credit Facility” means the Revolving Facility.

“Credit Parties” means the Administrative Agent, the Swingline Lender, the
L/C Issuers and the Lenders.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent among the applicable Loan
Party, a customs broker, freight forwarder, consolidator or carrier, and the
Administrative Agent, in which the customs broker, freight forwarder,
consolidator or carrier acknowledges that it has control over and holds the
documents evidencing ownership of the subject In-Transit Inventory for the
benefit of the Administrative Agent and agrees, upon notice from the
Administrative Agent, to hold and dispose of the subject Inventory solely as
directed by the Administrative Agent.

“Daily LIBOR Rate” means, for any day, a rate per annum equal to the Adjusted
LIBOR Rate in effect on such day for deposits in Dollars for a one-month
Interest Period (subject to any interest rate floor set forth in the definition
of “Adjusted LIBOR Rate”).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Deemed Borrowing Base” means, as at any date of determination thereof before
the occurrence of the Permanent Borrowing Base Trigger, an amount equal to the
sum of:

(a)       70% of the net amount of Eligible Credit Card Receivables and Eligible
Accounts at such date (the “Deemed Borrowing Base Accounts Component”), subject
to Section 6.6(c); plus

(b)       50% of the value of Eligible Inventory at such date (the “Deemed
Borrowing Base Inventory Component”), subject to Section 6.6(d); minus

(c)       Reserves implemented in accordance with Section 2.1(b).

For purposes hereof, (1) the net amount of Eligible Credit Card Receivables and
Eligible Accounts at any time shall be the face amount of such Eligible Credit
Card Receivables or Eligible Accounts less (to the extent not reflected in such
face amount) (x) any and all returns, rebates, discounts, asserted claims,
credits or credits pending, allowances, price adjustments, finance charges or
excise taxes of any nature at any time issued, owing, claimed by the related
Account Debtors, granted, outstanding or payable in connection with such
Eligible Credit Card Receivables or Eligible Accounts at such time and (y) the
aggregate amount of all cash received in respect of such Eligible Credit Card
Receivables and Eligible Accounts but not yet applied by the Loan Parties to
reduce the amount of such Eligible Credit Card Receivables and Eligible
Accounts, and (2) the value of Eligible Inventory shall be determined on a
first-in, first-out, lower of cost or market basis in accordance with GAAP.



16 

 

“Deemed Borrowing Base Accounts Component” has the meaning assigned to such term
in the definition of “Deemed Borrowing Base.”

“Deemed Borrowing Base Inventory Component” has the meaning assigned to such
term in the definition of “Deemed Borrowing Base.”

“Default” means any event or condition which constitutes an Event of Default or
that with notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” means (a) when used with respect to the outstanding principal
balance of any Loan, the sum of (i) the rate of interest otherwise applicable
thereto plus (ii) 2.00% per annum, and (b) when used with respect to any L/C
Borrowing or any interest, fee or other amount payable under the Loan Documents
which shall not have been paid when due, the sum of (i) the Alternate Base Rate
plus (ii) the Applicable Margin applicable to ABR Revolving Borrowings plus
(iii) 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.9(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Lead Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
Lead Borrower, the Administrative Agent, any L/C Issuer or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or Lead Borrower, to confirm
in writing to the Administrative Agent and Lead Borrower that it will comply
with its prospective funding obligations hereunder, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and Lead Borrower, or
(d) has, or has a direct or indirect holding company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
holding company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent demonstrable error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.9(b)) upon delivery of written notice of such determination to Lead
Borrower, the L/C Issuers, the Swingline Lender and each Lender.



17 

 

“Disclosure Exceptions” has the meaning set forth in Section 6.1(f).

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the historical Consolidated EBITDA of such Sold Entity or Business for
such period as certified by a Financial Officer of Lead Borrower, which
historical Consolidated EBITDA shall be calculated in a manner consistent with
the definition of Consolidated EBITDA herein and to be based on financial
statements for such Sold Entity or Business prepared in accordance with GAAP
(subject to the absence of footnote disclosures and year-end audit adjustments
with respect to financial statements that are not annual audited financial
statements), provided that when such Disposed EBITDA is excluded from
Consolidated EBITDA it shall be on a Pro Forma Basis).

“Disposition” means, with respect to any Person, the sale, transfer, license,
lease or other disposition (including by way of Division, Sale and Leaseback or
any sale or issuance of Equity Interests by way of a merger or otherwise) by
such Person to any other Person, with or without recourse, of (a) any notes or
accounts receivable or any rights and claims associated therewith, (b) any
Equity Interests of any Subsidiary (other than directors’ qualifying shares), or
(c) any other assets, provided, however, that none of the following shall
constitute a Disposition: (i) any sale, transfer, license, lease or other
disposition by (A) a Loan Party to another Loan Party or (B) a Non-Loan Party
Subsidiary to a Loan Party or to another Non-Loan Party Subsidiary, (ii) the
collection of accounts receivable and other obligations in the ordinary course
of business (including the sale to Rosenthal of Rosenthal Purchased Receivables
pursuant to the Rosenthal Factoring Agreement), (iii) sales of Inventory in the
ordinary course of business, and (iv) any Casualty Event. Each of the terms
“Dispose” and “Disposed” when used as a verb shall have an analogous meaning.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person which, by its terms, or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, or upon the happening of any event or condition, (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests) pursuant to a
sinking fund obligation or otherwise (except as a result of a change in control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change in control or asset sale event shall be subject to the prior
occurrence of the Termination Date), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date at the time
such Equity Interests are issued. Notwithstanding the foregoing, (i) any Equity
Interests issued to any employee or to any plan for the benefit of employees of
Lead Borrower or its Subsidiaries or by any such plan to such employees shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by Lead Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Equity Interests shall not be
deemed to be Disqualified Equity Interests.

18 

 

“Disqualified Institution” means, on any date, (a) any Person designated by Lead
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Agreement Date, (b) any other Person
that is a competitor of Lead Borrower or any of its Subsidiaries, which Person
has been designated by Lead Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders (including by posting such
notice to the Platform) not less than three Business Days prior to such date,
and (c) in the case of each of the foregoing clauses (a) and (b), any of their
respective Affiliates (which, for the avoidance of doubt, shall not include any
bona fide debt investment funds that are Affiliates of the persons referenced in
clause (b), unless separately identified by Lead Borrower pursuant to
clause (a)) that are either (i) identified by Lead Borrower by written notice to
the Administrative Agent and the Lenders (including by posting such notice to
the Platform) not less than three Business Days prior to such date or
(ii) readily identifiable on the basis of such Affiliate’s name; provided that
“Disqualified Institutions” shall exclude any Person that Lead Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time. Notwithstanding
anything in this Credit Agreement to the contrary, it is understood and agreed
that in no event shall a supplement to the list of Disqualified Institutions
pursuant to the definition hereof apply retroactively to disqualify any Person
or Persons that have previously acquired (or entered into a binding agreement to
acquire) an assignment or participation under or in respect of any Credit
Facility (solely with respect to those previously acquired interests or the
interests that are to be acquired pursuant to such binding agreement).

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons, whether pursuant to a
“plan of division” or similar arrangement pursuant to Section 18-217 of the
Delaware Limited Liability Company Act or any similar provision under the laws
of any other applicable jurisdiction and pursuant to which the Dividing Person
may or may not survive.

“Document” means “document” as defined in Article 9 of the UCC.

“Document of Title” means “document of title” as defined in Article 9 of the
UCC.

“Dollars” or “$” refers to lawful money of the United States.

“Domestic Subsidiary” means a Subsidiary incorporated or organized under the
laws of the United States, or any state, commonwealth or other political
subdivision thereof (including, for the avoidance of doubt, the District of
Columbia).

“DQ List” has the meaning set forth in Section 10.4(f)(iv).

“Early Opt-in Election” means the occurrence of:

(1)(a) a determination by the Administrative Agent or (b) a notification by the
Required Lenders to the Administrative Agent (with a copy to Lead Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 3.3(b), are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate, and

(2)(a) the election by the Administrative Agent or (b) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to Lead Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

19 

 

“Earn-Out Obligations” means, with respect to any Person, obligations of such
Person that are recognized under GAAP as a liability of such Person, payable in
cash or which may be payable in cash at the seller’s or obligee’s option arising
from the acquisition of a business or a line of business (whether pursuant to an
acquisition of Equity Interests or assets, the consummation of a merger or
consolidation or otherwise) and payable to the seller or sellers thereof.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” means an Account (other than a Credit Card Receivable)
arising in the ordinary course of the business of any Loan Party from the sale
of goods or rendition of services, except any Account to which any of the
exclusionary criteria set forth below applies as determined by Lead Borrower
and/or the Administrative Agent in its Permitted Discretion (with concurrent
written notice to Lead Borrower) at any time and from time to time after the
Closing Date; provided, however, that no Accounts of an Acquired Entity or
Business shall be Eligible Accounts until such time as the Administrative Agent
shall have received and be satisfied in its Permitted Discretion with the
results of a field examination with respect thereto, such field exam to be
conducted at the Borrowers’ expense. Without limiting the generality of the
foregoing, no Account shall be an Eligible Account if:

(a)                it is not at the time of determination subject to the
Administrative Agent’s duly perfected First Priority security interest; or

(b)                such Loan Party does not have good and valid title thereto,
free and clear of any Lien (other than Permitted Encumbrances); or

(c)                any representation or warranty contained in this Credit
Agreement or any other Loan Document with respect to such Account proves to be
untrue in any material respect as of the date of making or deemed making thereof
or any covenant hereunder or under any other Loan Document with respect to such
Account has been breached (after giving effect to any notice or cure period); or

(d)                it arises out of (i) a sale made or services rendered by a
Loan Party to another Loan Party or to any Subsidiary or other Affiliate of a
Loan Party or to a Person controlled by an Affiliate of a Loan Party or (ii)
services rendered (other than, in the case of this clause (ii), Accounts
constituting commissions payable to a Loan Party for serving as a buying agent
for footwear products under private labels for retailers, in the ordinary course
of business and consistent with past practices for the Loan Parties’ “First
Cost” segment); or

(e)                it remains unpaid more than (i) 60 days (or 90 days if such
Account is owing from Walmart Inc., Target Corporation, Amazon.com, Inc., The
TJX Companies, Inc. and/or any Affiliate of any of the foregoing) after the
original due date shown on the applicable invoice or (ii) 90 days (or 120 days
if such Account is owing from Walmart Inc., Amazon.com, Inc., The TJX Companies,
Inc. and/or any Affiliate of any of the foregoing (or 130 days if such Account
is owing from Target Corporation and/or any Affiliate thereof)) after the
original invoice date shown on the applicable invoice; or



20 

 

(f)                 50% or more of the net amount of all Accounts owing from the
applicable Account Debtor are ineligible under the criteria set forth in clause
(e) above; or

(g)                any Accounts owing from the applicable Account Debtor are
Rosenthal Purchased Receivables; or

(h)                if Rosenthal is the Loan Parties’ collection agent with
respect to such Account, Rosenthal is in breach of (i) the Rosenthal Collateral
Assignment in any material respect, (ii) any of its obligations under the
Rosenthal Factoring Agreement to remit proceeds of collections of any Accounts
to the Rosenthal Collection Account or (iii) the Rosenthal Factoring Agreement
with respect to what amounts Rosenthal is permitted to debit from the Rosenthal
Collection Account (it being acknowledged that Rosenthal may debit from the
Rosenthal Collection Account any commissions owed to Rosenthal from time to time
under the Rosenthal Factoring Agreement as and when the related Rosenthal
Referred Accounts are paid); or

(i)                 the total unpaid Accounts owing from the applicable Account
Debtor exceed 15% (or 30% in the case of Walmart Inc., Target Corporation, The
TJX Companies, Inc. and/or any Affiliate of any of the foregoing) of the net
amount of all Eligible Accounts, but only to the extent of such excess; or

(j)                 the applicable Account Debtor has disputed liability with
respect to such Account, or the applicable Account Debtor has made any claim
with respect to any other Account owing from such Account Debtor to a Loan Party
or any Subsidiary or other Affiliate of a Loan Party, or such Account otherwise
is or may become subject to any right of setoff by the applicable Account
Debtor; provided that any such Account shall be eligible to the extent such
amount thereof exceeds such dispute, claim, setoff or similar right; or

(k)                the applicable Account Debtor has commenced a voluntary case
under the federal bankruptcy laws which is pending, as now constituted or
hereafter amended, or made an assignment for the benefit of creditors generally,
or a decree or order for relief has been entered by a court having jurisdiction
in the premises in respect of such Account Debtor in an involuntary case under
the federal bankruptcy laws which is pending, as now constituted or hereafter
amended, or any other petition or other application for relief under the federal
bankruptcy laws, as now constituted or hereafter amended, has been filed against
such Account Debtor, or such Account Debtor has failed, permanently suspended
business, ceased to be Solvent, or consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs which is pending; or

(l)                 it arises from a sale made or services rendered to an
Account Debtor that is organized or has its principal offices located outside
the United States (excluding territories or possessions of the United States),
unless such Account is payable to the Hong Kong Guarantor and the Account
Debtor’s ultimate parent is organized and has its principal offices located in
the United States (excluding territories or possessions of the United States),
but only to the extent the applicable Loan Party has recourse to such parent for
payment of such Account; or

(m)              (i) it arises from a sale to the applicable Account Debtor on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or any other repurchase or return basis; or (ii) it is subject to a reserve
established by a Loan Party for potential returns or refunds, to the extent of
such reserve or (iii) it arises from a sale to an Account Debtor that is subject
to cash-on-delivery terms; or

21 

 

(n)                the applicable Account Debtor is the United States or any
department, agency or instrumentality thereof, unless the applicable Loan Party
has complied, to the satisfaction of the Administrative Agent, in its Permitted
Discretion, with the Assignment of Claims Act of 1940 (31 U.S.C. § 3727 et
seq.), as amended; or

(o)                the goods giving rise to such Account have not been delivered
to the applicable Account Debtor or the services giving rise to such Account
have not been performed by the applicable Loan Party or the Account otherwise
does not represent a final sale; or

(p)                the Loan Parties have not sent or otherwise made available a
bill or invoice for the goods or services giving rise to such Account to the
applicable Account Debtor; or

(q)                it is evidenced by chattel paper or an instrument of any
kind, or has been reduced to judgment; or

(r)                 any Loan Party or a Subsidiary of any Loan Party has made
any agreement with the applicable Account Debtor for any extension, compromise,
settlement or modification of such Account or deduction therefrom, except for
discounts or allowances which are made in the ordinary course of business for
prompt payment, volume discounts or the like, and which discounts or allowances
are reflected in the calculation of the face value of each invoice related to
such Account; or

(s)                 it represents service charges, late fees or similar charges;
or

(t)                 it is not payable in Dollars; or

(u)                the Administrative Agent has notified Lead Borrower as
contemplated earlier in this definition that it is not otherwise acceptable to
the Administrative Agent in its Permitted Discretion.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)). For the avoidance of doubt,
any Disqualified Institution is subject to Section 10.4(f).

“Eligible Credit Card Receivable” means a Credit Card Receivable of any Loan
Party that has been earned by performance and represents the bona fide amounts
due to such Loan Party from a Credit Card Issuer or Credit Card Processor, and
in each case is originated in the ordinary course of business of such Loan
Party, except any Credit Card Receivable to which any of the exclusionary
criteria set forth below applies as determined by Lead Borrower and/or the
Administrative Agent in its Permitted Discretion (with concurrent written notice
to Lead Borrower) at any time and from time to time after the Closing Date;
provided, however, that no Credit Card Receivables of an Acquired Entity or
Business shall be Eligible Credit Card Receivables until such time as the
Administrative Agent shall have received and be satisfied in its Permitted
Discretion with the results of a field examination with respect thereto, such
field exam to be conducted at the Borrowers’ expense. Without limiting the
generality of the foregoing, no Credit Card Receivable shall be an Eligible
Credit Card Receivable if:

(a)                it is not at the time of determination subject to the
Administrative Agent’s duly perfected First Priority security interest; or

22 

 

(b)                such Loan Party does not have good and valid title thereto,
free and clear of any Lien (other than Permitted Encumbrances); or

(c)                any representation or warranty contained in this Credit
Agreement or any other Loan Document with respect to such Credit Card Receivable
proves to be untrue in any material respect as of the date of making or deemed
making thereof or any covenant hereunder or under any other Loan Document with
respect to such Credit Card Receivable has been breached (after giving effect to
any notice or cure period); or

(d)                it indicates any Person other than a Loan Party as payee or
remittance party; or

(e)                it does not constitute an Account or “payment intangible” (as
defined in the UCC); or

(f)                 it has been outstanding for more than five Business Days
after the date of sale giving rise to such Credit Card Receivable; or

(g)                it is disputed, or a claim, counterclaim, offset or
chargeback has been asserted with respect thereto, by the related Credit Card
Issuer or Credit Card Processor (but only to the extent of such dispute, claim,
counterclaim, offset or chargeback); or

(h)                a default has occurred and is continuing under any agreement
with the applicable Credit Card Issuer or Credit Card Processor which gives such
Credit Card Issuer or Credit Card Processor the right to cease or suspend
payments to such Loan Party; or

(i)                 the applicable Credit Card Issuer or Credit Card Processor
has the right under certain circumstances to require a Loan Party to repurchase
the entire portfolio of Credit Card Receivables from such Credit Card Issuer or
Credit Card Processor; or

(j)                 the applicable Credit Card Issuer or Credit Card Processor
has commenced a voluntary case under the federal bankruptcy laws which is
pending, as now constituted or hereafter amended, or made an assignment for the
benefit of creditors generally, or a decree or order for relief has been entered
by a court having jurisdiction in the premises in respect of such Credit Card
Issuer or Credit Card Processor in an involuntary case under the federal
bankruptcy laws which is pending, as now constituted or hereafter amended, or
any other petition or other application for relief under the federal bankruptcy
laws, as now constituted or hereafter amended, has been filed against such
Credit Card Issuer or Credit Card Processor, or such Credit Card Issuer or
Credit Card Processor has failed, permanently suspended business, ceased to be
Solvent, or consented to or suffered a receiver, trustee, liquidator or
custodian to be appointed for it or for all or a significant portion of its
assets or affairs which is pending; or

(k)                it arises from any private label credit card program or other
similar credit arrangement of a Loan Party, except as otherwise approved by the
Administrative Agent in its Permitted Discretion; or

(l)                 it is due from a Credit Card Issuer or Credit Card Processor
that is organized or has its principal offices located outside the United States
(excluding territories or possessions of the United States); or

(m)              it is not payable in Dollars; or

23 

 

(n)                a Credit Card Notification has not been delivered to the
applicable Credit Card Issuer or Credit Card Processor; or

(o)                the Administrative Agent has notified Lead Borrower as
contemplated earlier in this definition that it is not otherwise acceptable to
the Administrative Agent in its Permitted Discretion.

“Eligible In-Transit Inventory” means, without duplication of other Eligible
Inventory, In-Transit Inventory:

(a)                which has been purchased by the applicable Loan Party from an
Approved Foreign Vendor which is not an Affiliate of Lead Borrower or any of its
Subsidiaries, has been shipped on a common carrier for receipt by the applicable
Loan Party, and has been in transit for 60 days or less from the date of
shipment thereof (or such longer period of time as the Administrative Agent
shall determine in its Permitted Discretion), but which In-Transit Inventory has
not yet been received by the applicable Loan Party; and

(b)                for which the purchase order is in the name of the applicable
Loan Party, and title and risk of loss has passed to such Loan Party; and

(c)                for which an Acceptable Document of Title has been issued,
and in each case as to which the Administrative Agent has control (as defined in
the UCC) over the documents of title which evidence ownership of the subject
In-Transit Inventory (such as, if requested by the Administrative Agent, by the
delivery of a reasonably acceptable Customs Broker/Carrier Agreement); and

(d)                is covered by insurance (including marine cargo insurance)
reasonably acceptable to the Administrative Agent; and

(e)                for which payment of the purchase price has been made by the
applicable Loan Party, the purchase price is supported by a commercial letter of
credit from an issuer reasonably acceptable to the Administrative Agent, or the
purchase price is on terms consistent with past practices of the applicable Loan
Party and not overdue; and

(f)                 which otherwise is not excluded from the definition of
Eligible Inventory other than as a result of clauses (j), (k) and (l) of the
definition thereof.

“Eligible Inventory” means Inventory of any Loan Party which the Administrative
Agent, except any Inventory to which any of the exclusionary criteria set forth
below applies as determined by Lead Borrower and/or the Administrative Agent in
its Permitted Discretion (with concurrent written notice to Lead Borrower) at
any time and from time to time after the Closing Date; provided, however, that
no Inventory of an Acquired Entity or Business shall be Eligible Inventory until
such time as the Administrative Agent shall have received and be satisfied in
its Permitted Discretion with the results of a field examination and Inventory
appraisal with respect thereto, such field examination and appraisal to be
conducted at the Borrowers’ expense. Without limiting the generality of the
foregoing, no Inventory shall be Eligible Inventory if:

(a)                it is not at the time of determination subject to the
Administrative Agent’s duly perfected First Priority security interest; or

(b)                without limiting clause (a) of this definition, it
constitutes Rosenthal Factoring Collateral; or

24 

 

(c)                such Loan Party does not have good and valid title thereto,
free and clear of any Lien (other than Permitted Encumbrances); or

(d)                any representation or warranty contained in this Credit
Agreement or any other Loan Document with respect to such Inventory proves to be
untrue in any material respect as of the date of making or deemed making thereof
or any covenant hereunder or under any other Loan Document with respect to such
Inventory has been breached (after giving effect to any notice or cure period);
or

(e)                it does not meet the specifications of the purchase order or
contract for such Inventory, if any; or

(f)                 it is raw materials or work in process, or consists of
packaging materials, supplies, tooling, samples or literature; or

(g)                it is not in good, new and saleable condition; or

(h)                it is slow-moving, obsolete or unmerchantable; or

(i)                 it does not meet in all material respects all standards
imposed by any Governmental Authority having regulatory authority over such
Inventory; or

(j)                 it is situated at a location outside the United States
(excluding territories or possessions of the United States); or

(k)                it is not situated at a location in compliance with this
Credit Agreement, provided that Inventory situated at a Material Inventory
Location or a location in a Landlord Lien State, in either case not owned by
such Loan Party or a Subsidiary thereof, will be Eligible Inventory only if the
Administrative Agent has received a Collateral Access Agreement with respect to
such location or if the Administrative Agent has established an applicable
Reserve in its Permitted Discretion; or

(l)                 it is in transit (other than Inventory that is in transit
within the United States between locations of the Loan Parties and/or Inventory
temporarily in transit and/or stored in the United States in the ordinary course
of business, including at a hub or terminal utilized by a common carrier,
trucking service or other transportation provider); or

(m)              it is subject to any licensing, royalty or other Intellectual
Property agreement with any third party (i) which would require any consent of
any third party for the Disposition of such Inventory (which consent has not
been obtained) or the payment of any monies to any third party upon such
Disposition (to the extent of such monies), (ii) from whom any Loan Party has
received written notice of a dispute in respect of such agreement, to the extent
that the Administrative Agent determines, in its Permitted Discretion, that such
dispute could reasonably be expected to prevent or impair the Disposition of
such Inventory or (iii) if the Administrative Agent otherwise determines, in its
Permitted Discretion, that such Inventory cannot be freely Disposed of by the
Administrative Agent during the continuance of an Event of a Default; or

(n)                the Administrative Agent has notified Lead Borrower as
contemplated earlier in this definition that it is not otherwise acceptable to
the Administrative Agent in its Permitted Discretion.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of liability,
non-compliance or violation, investigations, proceedings, settlements, consent
decrees, consent orders, consent agreements and all costs and liabilities
relating to or arising from or under any Environmental Law, including (a) any
and all claims by Governmental Authorities for enforcement, investigation,
corrective action, cleanup, removal, response, remedial or other actions, cost
recovery, damages, natural resource damages or penalties pursuant to or arising
under any Environmental Law, (b) any and all claims by any one or more Persons
seeking damages, contribution, restitution, indemnification, cost recovery,
compensation or injunctive relief directly or indirectly resulting from, based
upon or arising under Environmental Law, pertaining to Hazardous Materials or an
alleged injury or threat of injury to human health or safety relating to
Environmental Laws, natural resources, or the indoor or outdoor environment, and
(c) all liabilities contingent or otherwise, expenses, obligations, losses,
damages, fines and penalties arising under any Environmental Law.



25 

 

“Environmental Law” means, collectively and individually any and all federal,
state, local, or foreign statute, rule, regulation, code, guidance, ordinance,
order, judgment, directive, decree, injunction or common law as now or
previously in effect and regulating, relating to or imposing liability or
standards of conduct concerning: the environment; protection of the environment
and natural resources; air emissions; water discharges; noise emissions; the
Release, threatened Release or discharge into the environment and physical
hazards of any Hazardous Material; the generation, handling, management,
treatment, storage, transport or disposal of any Hazardous Material or otherwise
concerning pollution or the protection of the outdoor or indoor environment,
preservation or restoration of natural resources, employee or human health or
safety relating to environmental matters, and potential or actual exposure to or
injury from Hazardous Materials.

“Environmental Liability” means, in respect of any Person, any statutory, common
law or equitable liability, contingent or otherwise of such Person directly or
indirectly resulting from, arising out of or based upon (a) the violation of any
Environmental Law or Environmental Permit, or (b) an Environmental Claim.

“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

“Equity Interests” means, with respect to any Person, (a) shares of capital
stock of (or other ownership or profit interests in) such Person, (b) warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, (c) securities (other than Indebtedness) convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and (d)
all other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or non-voting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination and (e) any Security Entitlement (as defined in the
Security Agreement) in respect of any Equity Interest described in this
definition.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Sections 302 and
303 of ERISA and Sections 412 and 430 of the Code, is treated as a single
employer under subsection (b), (c), (m) or (o) of Section 414 of the Code.

26 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA with respect to a Pension Plan (other than an event for which the 30-day
notice period referred to in Section 4043 of ERISA is waived); (b) the existence
with respect to any Pension Plan of a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA or Section 4975(c)(1) of the Code; (c) any
failure of any Pension Plan to satisfy the “minimum funding standard” applicable
to such Pension Plan under Section 412 or Section 430 of the Code or Section 302
or Section 303 of ERISA, whether or not waived; (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan, the
failure to make by its due date a required installment under Section 430(j)(3)
of the Code with respect to any Pension Plan or the failure of any Loan Party or
ERISA Affiliate to make any required contribution to any Multiemployer Plan; (e)
a determination that any Pension Plan is, or is expected to be, in “at-risk”
status (as defined in Section 430(i)(4) of the Code or Section 303(i)(4) of
ERISA; (f) the incurrence by any Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan including the imposition of any Lien in favor of the PBGC or any Pension
Plan(other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA); (g) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Section 4041 or Section 4041A or
ERISA, the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a
Pension Plan administrator of any notice relating to an intention to terminate
any Pension Plan or Pension Plans or to appoint a trustee to administer any
Pension Plan under Section 4042 of ERISA or the occurrence of an event or
condition which constitutes grounds under Section 4042 of ERISA or the
termination of, or the appointment of a trustee to administrator, any Pension
Plan; (h) any limitations under Section 436 of the Code become applicable; (i)
the incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; (j) a withdrawal by any Loan Party or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (k) the receipt by any Loan Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in endangered or critical status within the meaning of Section 432
of the Code or Section 305 or Title IV of ERISA; or (l) the imposition on any
Loan Party or any ERISA Affiliate of any tax under Chapter 43 of Subtitle D of
the Code, or the assessment of a civil penalty on any Loan Party or any ERISA
Affiliate under Section 502(c) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Section 8.1.

“Excluded Account” has the meaning set forth in the Security Agreement.

“Excluded Assets” has the meaning set forth in the Security Agreement.

“Excluded CEA Swap Obligation” means, with respect to any Guarantor, any CEA
Swap Obligation if, and only to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such CEA Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), including by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the

27 

 

Guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such CEA Swap Obligation. If a CEA Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such CEA Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Subsidiary” means, at any time of determination, (a) any Subsidiary
that is prohibited by applicable law, rule or regulation or by any contractual
obligation (to the extent such contractual obligation is existing (i) on the
Closing Date or (ii) at the time of acquisition of such Subsidiary so long as
the prohibition or restriction in such contract is not entered into in
contemplation thereof) from providing a Guarantee of the Secured Obligations or
which would require governmental (including regulatory or any other Governmental
Authority’s) consent, approval, license or authorization to provide such a
Guarantee unless such consent, approval, license or authorization has been
received, (b) any Foreign Subsidiary (other than the Hong Kong Guarantor), (c)
any Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary (other than
the Hong Kong Guarantor), (d) any Foreign Subsidiary Holdco, (e) any captive
insurance company, (f) any bankruptcy-remote special purpose entity engaging in
activities in connection with the purchase, contribution, transfer, sale and/or
financing of Foreign Receivables or other financial assets (including rights in
respect of capitalized leases) and related rights and assets of Lead Borrower or
any of its Subsidiaries in connection with and pursuant to a transaction
permitted under this Credit Agreement, (g) any joint venture, (h) any Immaterial
Subsidiary (other than, at the option of Lead Borrower Agent, any Immaterial
Subsidiary designated at any time as a Subsidiary Guarantor or a Borrower), and
(i) any other Subsidiary with respect to which Lead Borrower and the
Administrative Agent reasonably determine in writing the cost or other
consequences of providing such a Guarantee shall be excessive in view of the
benefits of such Guarantee to be afforded to the Lenders therefrom.
Notwithstanding the foregoing, in the event that an Excluded Subsidiary
Guarantees, grants a Lien on its assets to secure, or has greater than 65% of
its voting Equity Interests pledged to secure, other Indebtedness for borrowed
money of any of the Loan Parties, such Excluded Subsidiary shall cease to be an
Excluded Subsidiary and shall be required to become a Subsidiary Guarantor in
accordance with the provisions of this Credit Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by Lead
Borrower under Section 3.7(b)) or (ii) such Lender changes its Applicable
Lending Office, except in each case to the extent that, pursuant to Section 3.6,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.6(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

“Extended Revolving Commitment” has the meaning assigned to such term in
Section 10.2(e)(iv).

“Extended Revolving Lender” has the meaning assigned to such term in
Section 10.2(e)(iv).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 10.2(e)(iv).

28 

 

“Extension” has the meaning assigned to such term in Section 10.2(e).

“Extension Offer” has the meaning assigned to such term in Section 10.2(e).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, a rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Effective Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day, (b) if such rate is not so
published for any day, the Federal Funds Effective Rate for such day shall be
the average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it and (c) if the Federal Funds Effective Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letters” means, collectively, the Citizens Fee Letter and the CIT Fee
Letter.

“Finance Lease Obligations” means, subject to Section 1.4, at the time any
determination thereof is to be made, the amount of the liabilities in respect of
Finance Leases that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto)
prepared in accordance with GAAP.

“Finance Leases” means all leases that are required to be capitalized on a
balance sheet of such Person prepared in accordance with GAAP.

“Financial Covenants” means the covenants set forth in Section 7.12.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of such Person or other executive responsible
for the financial affairs of such Person.

“First Priority” means, with respect to the Administrative Agent’s Lien
purported to be created in any Accounts, Credit Card Receivables, Inventory,
In-Transit Inventory, Document or Document of Title pursuant to any Collateral
Document, that such Lien is the only Lien to which such Collateral is subject,
other than any Permitted Encumbrance, and that no such Permitted Encumbrance has
priority over such Lien of the Administrative Agent other than any Permitted
Encumbrances arising under, and having such priority by operation of, applicable
law.

“Fiscal Year” means the four fiscal quarter period of Lead Borrower ending on
December 31 of each calendar year.

29 

 

“Flood Documents” has the meaning set forth in Section 9.11.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

“Foreign Inventory” means any Inventory located outside the United States and
the territories or possessions of the United States that does not constitute
Eligible In-Transit Inventory included by Lead Borrower within the Permanent
Borrowing Base.

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes.

“Foreign Plan” means any employee pension benefit plan or arrangement (a)
maintained, or contributed to by any Loan Party or Subsidiary that is not
subject to the laws of the United States, or (b) mandated by a government other
than the United States for employees of any Loan Party or Subsidiary.

“Foreign Receivable” means any Account owing to Lead Borrower or any of its
Subsidiaries by an Account Debtor organized outside the United States and the
territories or possessions of the United States (other than Accounts that are
payable to the Hong Kong Guarantor and satisfy the eligibility criteria set
forth in clause (l) of the definition of Eligible Account).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holdco” means any Domestic Subsidiary that owns no material
assets other than the Equity Interests of one or more Foreign Subsidiaries
(other than the Hong Kong Guarantor) that are Controlled Foreign Corporations.

“Foreign Vendor” means a Person that sells In-Transit Inventory to a Loan Party.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s L/C Exposure other than
such Defaulting Lender’s L/C Exposure that has been reallocated to other Lenders
or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to the Swingline Lender, such Defaulting Lender’s Swingline Exposure other than
such Defaulting Lender’s Swingline Exposure that has been reallocated to other
Lenders.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means, subject to Section 1.4, generally accepted accounting principles
in effect from time to time in the United States.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
department, commission, board, bureau, agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).

30 

 

“Guarantee Agreement” means the Guarantee Agreement, dated as of the date
Closing Date, between the Guarantors and the Administrative Agent.

“Guarantees” of or by any Person (the “guarantor”) means, without duplication,
any obligation, contingent or otherwise, of the guarantor guaranteeing or having
the economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor as to enable the primary obligor
to pay such Indebtedness or other obligation or (d) in respect of any letter of
credit or letter of guaranty issued for the account of such Person to support
such Indebtedness or obligation, provided that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The term “Guaranteed” has a meaning analogous thereto. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness or other obligation in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith, net of, in the case of a Guarantee of the type contemplated by clause (b)
above, the fair market value of the property, securities or services required to
be purchased, as determined by Lead Borrower in good faith.

“Guarantors” means (a) each Subsidiary Guarantor, and (b) each other Person that
becomes a party to the Guarantee Agreement as a Guarantor, unless and until such
time as such Person is released from its obligations under the Guarantee
Agreement in accordance with the terms and provisions hereof or thereof.

“Hazardous Materials” means all substances, wastes, chemicals, pollutants, or
other contaminants, including petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious,
pharmaceutical or medical wastes and all other substances of any nature that are
now or hereafter regulated under any Environmental Law.

“HK Collateral Document” means the Hong Kong law governed debenture dated on or
about the Closing Date among the Hong Kong Guarantor and the Administrative
Agent.

“HK Guarantee Agreement” means the Hong Kong law governed guarantee agreement
dated on or about the Closing Date among the Hong Kong Guarantor and the
Administrative Agent.

“Hong Kong Guarantor” means Madden International Limited (a company incorporated
in Hong Kong with company number 1150267 and registered office at Room 1102-05,
11th Floor, 9 Wing Hong Street, Cheung Sha Wan, Kowloon, Hong Kong).

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, as of the last day of the fiscal quarter of Lead Borrower then most
recently ended for which financial statements have been (or are required to have
been) delivered pursuant to Section 6.1(b), after elimination of intercompany
items, both individually and together with its Subsidiaries (a) did not generate
total (gross) revenue, determined in accordance with GAAP, in excess of (i) 2.5%
of the consolidated total (gross) revenue of Lead Borrower and its Subsidiaries
for the period of four consecutive fiscal quarters ending as of the date of such
financial statements, or (ii) taken together with all other Immaterial
Subsidiaries as of such date (excluding, for the avoidance of doubt, any
Subsidiaries that constitute Excluded Subsidiaries other than by virtue of being
Immaterial Subsidiaries), 5.0% of the consolidated total (gross) revenue of Lead
Borrower and its Subsidiaries for the period of four consecutive fiscal quarters
ending as of the date of such financial statements; (b) did not have total
assets in excess of (i) 2.5% of the consolidated Total Assets of Lead Borrower
and its Subsidiaries as of such date, or (ii) taken together with all other
Immaterial Subsidiaries as of such date (excluding, for the avoidance of doubt,
any Subsidiaries that constitute Excluded Subsidiaries other than by virtue of
being Immaterial Subsidiaries), 5.0% of the consolidated Total Assets of Lead
Borrower and its Subsidiaries as of such date; and (c) does not own any material
Intellectual Property.

31 

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent and Lead
Borrower, among the Borrowers, the Administrative Agent and each existing or
additional Revolving Lender party thereto.

“Incremental Commitments” has the meaning assigned to such term in
Section 2.11(a).

“Indebtedness” of any Person means, without duplication:

(a)                all obligations of such Person for borrowed money;

(b)                all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, including
seller paper;

(c)                the maximum amount (after giving effect to any prior drawings
or reductions which have been reimbursed) of all letters of credit (including
standby and commercial), banker’s acceptances, bank guaranties, surety bonds,
and similar instruments issued or created by or for the account of such Person;

(d)                the Swap Termination Value of each Swap Agreement (to the
extent reflecting an amount owed by such Person or an amount that would be owing
were such Swap Agreement terminated);

(e)                the Attributable Indebtedness of such Person in respect of
Finance Lease Obligations, Synthetic Debt and Synthetic Lease Obligations of
such Person (regardless of whether accounted for as indebtedness under GAAP);

(f)                 all obligations of such Person to pay the deferred purchase
price of property or services (other than (i) trade accounts payable and accrued
expenses in the ordinary course of business which are paid within 120 days of
their respective due dates (except to the extent being Contested in Good Faith)
and (ii) any purchase price adjustments, earn-out or similar obligation until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and is not paid after becoming due and payable);

(g)                indebtedness (excluding prepaid interest thereon) secured by
a Lien (or for which the holder of such indebtedness has an existing right,
contingent or otherwise, to be secured by a Lien) on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements and mortgage, industrial revenue bond,
industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

32 

 

(h)                all Earn-Out Obligations due and owing of such Person;

(i)                 all monetary obligations of such Person in respect of
Disqualified Equity Interests;

(j)                 all obligations of such Person to pay a specified purchase
price for goods or services whether or not delivered or accepted (e.g., take or
pay obligations) or similar obligations and, without duplication, all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person; and

(k)                all Guarantees by such Person of any of the foregoing.

The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of Indebtedness of any Person for purposes of clause (g)
shall be deemed to be equal to the greater of (i) the aggregate unpaid amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith. For all purposes of this
Credit Agreement, the amount of Indebtedness of Lead Borrower and its
Subsidiaries shall be calculated without duplication of guaranty obligations of
Lead Borrower or any Subsidiary in respect thereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.3(b).

“Information” has the meaning assigned to such term in Section 10.14(b).

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first day of
each January, April, July and October, (b) with respect to any LIBOR Loan, the
last day of the Interest Period applicable thereto and, in the case of a LIBOR
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to all Loans, the Maturity Date of the Credit Facility under which such Loan was
made and (d) with respect to any Swingline Loan, the earlier of the maturity
date selected therefor pursuant to Section 2.3(b)(iii) and the Revolving
Maturity Date.

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months (or
such other period of time as is consented to by each of the Appropriate
Lenders), as Lead Borrower may elect, provided that: (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (c) no Interest Period in respect of any Loan
shall end after the Maturity Date of the Credit Facility under which such Loan
was made. For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.

33 

 

“Interpolated Screen Rate” means in relation to the LIBOR Rate for any Loan, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent demonstrable error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the rate as
displayed on the applicable Bloomberg page (or on any successor or substitute
page or service providing quotations of interest rates applicable to Dollar
deposits in the London interbank market comparable to those currently provided
on such page, as determined by the Administrative Agent from time to time; in
each case the “Screen Rate”) for the longest period (for which that Screen Rate
is available) that is shorter than the applicable Interest Period and (b) the
Screen Rate for the shortest period (for which that Screen Rate is available)
that exceeds such Interest Period, in each case, at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.

“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from a Foreign Vendor of such
Loan Party from a location outside of the continental United States to a
location of such Loan Party that is within the continental United States.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means, as to any Person, (a) any Acquisition by such Person, (b)
any direct or indirect acquisition or investment by such Person in another
Person, whether by means of the purchase or other acquisition of Equity
Interests or debt or other securities of another Person (including any
partnership or joint venture interest), or (c) any direct or indirect loan,
advance or capital contribution to, Guarantee with respect to any Indebtedness
or other obligation of, such other Person (excluding bona fide Accounts arising
in the ordinary course of business). For purposes of covenant compliance, the
amount of any Investment on any date of determination shall be, in the case of
any Investment in the form of (i) a loan or an advance, the principal amount
thereof outstanding on such date, (ii) a Guarantee, the amount of such Guarantee
as determined in accordance with the last sentence of the definition of such
term, (iii) a transfer of Equity Interests or other property by the investor to
the investee, including any such transfer in the form of a capital contribution,
or the issuance of Equity Interests to such investor, the fair market value (as
determined reasonably and in good faith by Lead Borrower) of such Equity
Interests or other property as of the time of the transfer or issuance, without
any adjustment for increases or decreases in value of, or write-ups, write-downs
or write-offs with respect to, such Investment, and (iv) any Investment (other
than as otherwise provided in clauses (i), (ii) or (iii) above) in the form of
an Acquisition or a purchase or other acquisition for value of any evidences of
Indebtedness or other securities of any other Person, the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
the cost of all additions, as of such date, thereto, and minus the amount, as of
such date, of any portion of such Investment repaid to the investor in cash as a
repayment of principal, dividends or other distributions, or a return of
capital, as the case may be, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time of issuance)

34 

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, in each case
as extended in accordance with this Credit Agreement or pursuant to any other
Loan Document from time to time.

“Landlord Lien State” means any state in which a landlord’s or bailee’s claim
for rent has priority by law over the Lien of the Administrative Agent in any of
the Collateral.

“L/C Advance” has the meaning assigned to such term in Section 2.4(c)(iii).

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable L/C Honor Date
or refinanced as a Revolving Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
or renewal thereof or extension of the expiry date thereof, or the reinstatement
or increase of the amount thereof or any amendment thereto.

“L/C Disbursement” means a payment made by any L/C Issuer pursuant to a Letter
of Credit.

“L/C Exposure” means, with respect to any Revolving Lender at any time, its
Applicable Percentage of the L/C Obligations.

“L/C Fronting Fee” has the meaning assigned to such term in Section 3.2(b)(ii).

“L/C Honor Date” has the meaning assigned to such term in Section 2.4(c)(i).

“L/C Issuer” means Citizens Bank and each other Revolving Lender that becomes a
L/C Issuer pursuant to Section 2.4(h), each in its capacity as issuer of Letters
of Credit hereunder.

“L/C Obligations” means, at any time, with respect to all of the Revolving
Lenders, the sum, without duplication, of (a) the undrawn portion of all Letters
of Credit plus (b) the aggregate of all Unreimbursed Amounts in respect of
Letters of Credit (unless refinanced as a Revolving Borrowing), including all
L/C Borrowings.

“L/C Participation Fee” has the meaning assigned to such term in
Section 3.2(b)(i).

“L/C Sublimit” means an amount equal to the lesser of (a) $20,000,000 and (b)
the Revolving Credit Maximum Amount. The L/C Sublimit is a sublimit of the
Revolving Commitments.

“Lead Borrower” has the meaning assigned to such term in the Preamble.

“Lenders” means (a) the financial institutions listed on Schedule 2.1 (other
than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption or pursuant
to an Incremental Assumption Agreement. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

35 

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Documents” means, with respect to each Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any Letter of Credit Application and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or (b) any collateral for such obligations.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date of the Revolving Facility (or, if such day is not a
Business Day, the next preceding Business Day).

“LIBOR Borrowing” means, as to any Borrowing, the LIBOR Loans comprising such
Borrowing.

“LIBOR Loan” means a Loan bearing interest based on the Adjusted LIBOR Rate.

“LIBOR Rate” means, with respect to each day during each Interest Period
pertaining to an applicable Loan in Dollars, the rate per annum determined by
the Administrative Agent to be the arithmetic average of the London Interbank
Offered Rates administered by the ICE Benchmark Administration (or any Person
that takes over administration of such rate) for deposits in Dollars for a
duration equal to or comparable to the duration of such Interest Period which
appear on the relevant Bloomberg page (or such other commercially available
source providing quotations of the London Interbank Offered Rates for deposits
in Dollars as may reasonably be designated by the Administrative Agent from time
to time) at or about 11:00 a.m. (London time) on the Quotation Day for such
Interest Period; provided that if such rate is not available at such time for
any reason, then the “LIBOR Rate” with respect to such Loan for such period
shall be the Interpolated Screen Rate, where applicable. Each calculation by the
Administrative Agent of the LIBOR Rate hereunder shall be conclusive and binding
on the parties hereto for all purposes, absent demonstrable error.
Notwithstanding the foregoing, for purposes of this Credit Agreement, the LIBOR
Rate shall at no time be less than 1.00% per annum.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Finance Lease or title retention agreement relating to such asset,
and (c) in the case of securities, any purchase option, call or similar right of
a third party with respect to such securities; provided, that in no event shall
an operating lease or an agreement to sell in connection with a Disposition
permitted under Section 7.5 be deemed to constitute a Lien.

“Line Cap” means, at any time of determination, the lesser of (i) the Revolving
Credit Maximum Amount at such time and (ii) the Borrowing Base then in effect.

“Loan” means an extension of credit by a Lender to the Borrowers under Article 2
in the form of a Revolving Loan or a Swingline Loan.

“Loan Document Obligations” means the due and punctual payment and performance
of all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party under or pursuant to each of the Loan Documents or otherwise
with respect to any Loan or Letter of Credit and all costs and expenses incurred
in connection with enforcement and collection of the foregoing, including the
fees, charges and disbursements of counsel chargeable to any Loan Party, or for
which any Loan Party is liable as indemnitor, under the Loan Documents, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding.

36 

 

“Loan Documents” means, collectively, this Credit Agreement, the Notes, the
Guarantee Agreement, the HK Guarantee Agreement, each Incremental Assumption
Agreement, each Letter of Credit Application, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.10,
the Fee Letters, the Collateral Documents and each other document entered into
in connection herewith.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Mandatory Prepayment Casualty Event” means any Casualty Event, other than any
individual Casualty Event, or series of related Casualty Events, the Net Cash
Proceeds of which are not reasonably expected, in Lead Borrower’s good faith
determination, to exceed $20,000,000.

“Mandatory Prepayment Debt Incurrence” means the incurrence of any Indebtedness
by any Loan Party or any of its Subsidiaries (other than Indebtedness permitted
by Section 7.1).

“Mandatory Prepayment Disposition” means any Disposition made by a Loan Party or
any of its Subsidiaries (other than (x) a Disposition permitted under Sections
7.5 (other than Section 7.5(i) or (j)) and (y) the creation of any Lien
permitted under Section 7.2), other than any individual Disposition, or series
of related Dispositions, the Net Cash Proceeds of which are not reasonably
expected, in Lead Borrower’s good faith determination, to exceed $20,000,000.

“Mandatory Prepayment Equity Issuance” means the issuance of any Equity
Interests by any Loan Party or any of its Subsidiaries (in an underwritten
offering or private placement) or the receipt by any Loan Party or any of its
Subsidiaries of any capital contribution, other than (a) Equity Interests issued
pursuant to employee stock plans, employee compensation plans or employee
incentive arrangements or contributed to pension funds, (b) Equity Interests
issued to Lead Borrower or any of its Subsidiaries, and (c) Equity Interests
issued as consideration for any Acquisition or any joint venture arrangement
permitted under this Credit Agreement.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Master Intercompany Note” means a promissory note substantially in the form of
Exhibit H.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, liabilities, or financial condition of Lead Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any Loan
Document (other than against the Administrative Agent, any Lender or any
Affiliate of the foregoing), or (c) the rights of or remedies available to the
Credit Parties under any Loan Document (other than against the Administrative
Agent, any Lender or any Affiliate of the foregoing); provided, however, that
events, circumstances, changes, effects or conditions with respect to Lead
Borrower and its Subsidiaries disclosed in any Form 10-K, Form 10-Q or Form 8-K
filed by Lead Borrower with the Securities and Exchange Commission prior to the
Closing Date shall not constitute a “Material Adverse Effect” to the extent so
disclosed. In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event in and of itself does
not have such effect, a Material Adverse Effect shall be deemed to have occurred
if the cumulative effect of such event and all other then existing events would
result in a Material Adverse Effect.

37 

 

“Material Indebtedness” means, as of any date, Indebtedness (other than
(i) Indebtedness under the Loan Documents, (ii) Indebtedness owing to Lead
Borrower or any of its Subsidiaries and (iii) Indebtedness arising under the
Rosenthal Factoring Agreement) of any one or more of the Loan Parties or any of
their Subsidiaries in an aggregate principal amount exceeding the Threshold
Amount. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations in respect of any Swap Agreement at any time shall be
its Swap Termination Value.

“Material Inventory Location” means (a) each distribution center or warehouse
location and (b) each other location (other than retail stores) where Inventory
of the Loan Parties with an aggregate book value in excess of $1,000,000 is
located, other than temporarily.

“Maturity Date” means, with respect to the Revolving Facility, the Revolving
Maturity Date.

“Minimum Collateral Amount” means, with respect to any L/C Obligations at any
time, an amount equal to 103% of such L/C Obligations at such time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any (a) Mandatory Prepayment
Disposition or Mandatory Prepayment Casualty Event by any Loan Party or any of
its Subsidiaries, the cash proceeds received by a Loan Party or any Subsidiary
thereof (including cash proceeds subsequently received (as and when received) in
respect of non-cash consideration initially received and including all insurance
settlements and condemnation awards from any single event or series of related
events, but excluding cash proceeds received from Lead Borrower or any of its
Subsidiaries) net of the sum, without duplication, of (i) transaction expenses
(including broker’s fees or commissions, legal fees, accounting fees, investment
banking fees and other professional fees, transfer and similar taxes and Lead
Borrower’s good faith estimate of taxes paid or payable in connection with the
receipt of such cash proceeds), (ii) amounts set aside as a reserve in
accordance with GAAP, including in respect of, without duplication,
(x) earn-outs and other purchase price adjustments associated with the purchase
price of the asset subject to a Mandatory Prepayment Disposition and
(y) liabilities associated with such asset that are retained by Lead Borrower or
any Subsidiary thereof, including pension and post-employment benefit
liabilities, liabilities related to environmental matters and indemnification
obligations (provided that, in each case of the foregoing clauses (x) and (y),
to the extent and at the time any such amounts are released from such reserve,
such amounts shall constitute Net Cash Proceeds), (iii) in the case of insurance
settlements and condemnation awards related to a Mandatory Prepayment Casualty
Event, amounts previously paid, or expected to be reasonably promptly paid, by
such Loan Party or such Subsidiary to replace or restore the affected property,
(iv) the principal amount, premium or penalty, if any, interest, costs and other
amounts on any Indebtedness which is secured by a Lien on the asset that is the
subject of the Mandatory Prepayment Disposition or Mandatory Prepayment Casualty
Event which is senior in priority to the Liens securing Secured Obligations and
is required to be repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such asset), (v) in the case of any Mandatory
Prepayment Disposition or Mandatory Prepayment Casualty Event by or affecting a
Subsidiary that is not a Wholly-Owned Subsidiary, the pro rata portion of the
Net Cash Proceeds thereof (calculated without regard to this clause (v))
attributable to minority interests and not available for distribution to or for
the account of Lead Borrower or a Wholly-Owned Subsidiary as a result thereof,
and (vi) in the case of proceeds received by a Foreign Subsidiary (other than
the Hong Kong Guarantor), any repatriation costs associated with such proceeds
and the amount of such proceeds prohibited or delayed by applicable local law
from being repatriated to the United States; provided, however, that if Lead
Borrower shall deliver a certificate of a Financial Officer to the
Administrative Agent within three Business Days following receipt of such
proceeds setting forth Lead Borrower’s intent to (x) acquire, maintain, develop,
construct, improve, update or repair tangible or intangible assets useful in the
business of Lead Borrower and/or its Subsidiaries and/or (y) make any Investment
permitted under this Credit Agreement, in any such case within 12 months after
receipt of such proceeds (or, if so committed to be used within such 12-month
period, within 180 days after the end of such 12-month period), then such
proceeds shall not constitute Net Cash Proceeds except to the extent not so used
at the end of such applicable period, at which time such proceeds shall be
deemed to be Net Cash Proceeds, and (b) with respect to any Mandatory Prepayment
Debt Incurrence or Mandatory Prepayment Equity Issuance, the cash proceeds
thereof (from a Person other than Lead Borrower or any Subsidiary thereof), net
of all taxes and customary fees, commissions, costs and other expenses
(including broker’s fees or commissions, legal fees, accounting fees, investment
banking fees and other professional fees, and discounts and commissions)
incurred in connection therewith.

38 

 

“NOLV” means, with respect to Inventory of any Person, the orderly liquidation
value thereof identified in the most recent Inventory appraisal ordered by the
Administrative Agent in accordance with Section 6.6(b) and as determined in a
manner reasonably acceptable to the Administrative Agent by an appraiser
reasonably acceptable to the Administrative Agent, net of all reasonably
anticipated costs of liquidation thereof. 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of this Credit Agreement (including
Section 10.2) and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” means any Revolving Lender that does not agree to an
Extension with respect to its Revolving Commitment (or a portion thereof).

“Non-Loan Party Subsidiary” means any Subsidiary of Lead Borrower that is not a
Loan Party.

“Nonrenewal Notice Date” has the meaning assigned to such term in
Section 2.4(b)(iii).

“Notes” means, collectively, the Revolving Loan Notes and the Swingline Loan
Notes.

“Noticed Cash Management Obligations” means all Secured Cash Management
Obligations that are (a) owed to the Administrative Agent or any of its
Affiliates or (b) owed to a Lender or an Affiliate of a Lender and such Person
has executed and delivered a Secured Obligation Designation Notice to the
Administrative Agent.

“Noticed Swap Agreement Obligations” means all Secured Swap Agreement
Obligations that (a) is with a counterparty that is the Administrative Agent or
any of its Affiliates or (b) is with a counterparty that is a Lender or an
Affiliate of a Lender and such counterparty has executed and delivered a Secured
Obligation Designation Notice to the Administrative Agent.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction), (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating or limited
liability company agreement and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

39 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.7(b)).

“Outstanding Amount” means (a) with respect to any Loan on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments thereof (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Borrowings as a Revolving
Borrowing) occurring on such date, and (b) with respect to any Letter of Credit,
Unreimbursed Amount, L/C Borrowing or L/C Obligations on any date, the
outstanding amount thereof on such date after giving effect to any related L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding Unreimbursed
Amounts under related Letters of Credit (including any refinancing of
outstanding Unreimbursed Amounts under related Letters of Credit or related L/C
Credit Extensions as a Revolving Borrowing) or any reductions in the maximum
amount available for drawing under related Letters of Credit taking effect on
such date.

“Overadvance” has the meaning assigned to such term Section 2.2(h).

“Participant” has the meaning assigned to such term in Section 10.4(d).

“Participant Register” has the meaning assigned to such term in Section 10.4(d).

“Patent Security Agreement” has the meaning set forth in the Security Agreement.

“Payment Conditions” shall mean, with respect to any applicable transaction,

(a)       either:

(i)        immediately after giving pro forma effect to such transaction,
Availability on the date of such transaction, and for each Business Day on a
projected basis for the six-month period thereafter, shall be greater than or
equal to the greater of (x) $37,500,000 and (y) 25% of the Line Cap, or

(ii)       immediately after giving pro forma effect to such transaction, (A)
Availability on the date of such transaction, and for each Business Day on a
projected basis for the six-month period thereafter, shall be greater than or
equal to the greater of (x) $30,000,000 and (y) 20% of the Line Cap and (B) the
Consolidated Fixed Charge Coverage Ratio for the then most recent four-fiscal
quarter period for which financial statements have been (or are required to have
been) delivered pursuant to Section 6.1(b), and on a projected basis for the
respective four-fiscal quarter periods ending as of the last day of each of the
two fiscal quarters thereafter, in each case determined on a Pro Forma Basis for
such transaction (and any prior transactions made in reliance on this clause
(ii) of “Payment Conditions” and included in the pro forma calculation of the
Consolidated Fixed Charge Coverage Ratio for such periods), shall be greater
than or equal to 1.00 to 1.00, and

40 

 

(b)       no Default shall have occurred and be continuing at the time of such
transaction or would occur as a result thereof, and

(c)       the Administrative Agent shall have received (i) at least three
Business Days’ prior written notice of such transaction (or such shorter period
of prior notice as the Administrative Agent may agree to in its sole discretion)
and (ii) a certificate of a Responsible Officer of Lead Borrower certifying as
to compliance with the preceding clauses and demonstrating (in reasonable
detail) the calculations required thereby.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 or Section 430 of the Code or Section 302 or Section 303 of ERISA,
and in respect of which any Loan Party or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Perfection Certificate” means a perfection certificate in a form reasonably
acceptable to the Administrative Agent.

“Permanent Borrowing Base” means, as at any date of determination thereof after
the occurrence of the Permanent Borrowing Base Trigger, an amount equal to the
sum of:

(a)       90% of the net amount of Eligible Credit Card Receivables at such
date; plus

(b)       85% of the net amount of Eligible Accounts at such date; plus

(c)       90% of the NOLV of the value of Eligible Inventory at such date; plus

(d)       the lesser of (i) 90% of the NOLV of the value of Eligible In-Transit
Inventory at such date and (ii) $30,000,000; minus

(e)       Reserves implemented in accordance with Section 2.1(b).

For purposes hereof, (1) the net amount of Eligible Credit Card Receivables and
Eligible Accounts at any time shall be the face amount of such Eligible Credit
Card Receivables or Eligible Accounts less (to the extent not reflected in such
face amount) (x) any and all returns, rebates, discounts, claims, credits or
credits pending, allowances, price adjustments, finance charges or excise taxes
of any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Eligible Credit Card Receivables
or Eligible Accounts at such time and (y) the aggregate amount of all cash
received in respect of such Eligible Credit Card Receivables and Eligible
Accounts but not yet applied by the Loan Parties to reduce the amount of such
Eligible Credit Card Receivables and Eligible Accounts, and (2) the value of
Eligible Inventory or Eligible In-Transit Inventory shall be determined on a
first-in, first-out, lower of cost or market basis in accordance with GAAP.

41 

 

“Permanent Borrowing Base Trigger” means completion after the Closing Date of
both an Inventory appraisal and an on-site field examination (in the case of
such field examination, for the limited purpose of performing on-site test
counts, to the extent such test counts are not completed prior to the Closing
Date), each in form and detail reasonably satisfactory to the Administrative
Agent, by an appraiser and field examiner engaged by or on behalf of the
Administrative Agent, and receipt of a Borrowing Base Certificate using the
Permanent Borrowing Base, demonstrating pro forma compliance with the Financial
Covenant applicable after the Permanent Borrowing Base Trigger.

“Permitted Acquisitions” means, collectively, each Acquisition which satisfies
each of the following conditions:

(a)                at the time of and immediately before and upon giving Pro
Forma Effect thereto, the Payment Conditions shall have been satisfied;

(b)                such Acquisition shall be consensual and, if applicable, has
been approved by the Acquisition target’s board of directors (or comparable
governing body);

(c)                the Person(s), assets or business unit(s) acquired in the
Acquisition, taken as a whole, shall be engaged in an Approved Line of Business;

(d)                such Acquisition and all transactions related thereto shall
be consummated in accordance in all material respects with material laws,
ordinances, rules, regulations and requirements of all Governmental Authorities;

(e)                all actions, if any, required to be taken with respect to
such newly created or acquired Subsidiary (including each Subsidiary thereof) or
assets in order to satisfy the requirements set forth in the definition of the
term “Collateral and Guarantee Requirement” to the extent applicable shall be
taken (or arrangements shall have been made reasonably satisfactory to the
Administrative Agent for such actions to be taken) within the time frames set
forth in Section 6.12;

(f)                 to the extent required by the Collateral and Guarantee
Requirement, (i) the property, assets, businesses and Equity Interests acquired
in such Acquisition shall become Collateral and (ii) any newly created or
acquired Subsidiary (other than an Excluded Subsidiary) shall become a
Subsidiary Guarantor, in each case in accordance with Section 6.12;

(g)                not later than five Business Days (or such shorter period as
may be reasonably practicable, if approved by the Administrative Agent) prior to
the consummation of any such Acquisition that is not funded solely with equity
contributions, except with respect to an Acquisition in which the cash
acquisition consideration is less than $10,000,000, and subject to the
Disclosure Exceptions, Lead Borrower shall have delivered to the Administrative
Agent (i) a description of the proposed Acquisition, (ii) to the extent obtained
and available, a quality of earnings report and (iii) to the extent requested by
the Administrative Agent, (A) satisfactory environmental assessments and (B)
financial statements for Lead Borrower including the Acquisition target on a Pro
Forma Basis (or, if such financial statements are not available, financial
statements for the Acquisition target); and

(h)                to the extent the cash purchase price of any such Acquisition
is not funded solely with equity contributions and the purchase price exceeds
$5,000,000, Lead Borrower shall have delivered to the Administrative Agent
within five Business Days after the Acquisition, fully executed copies of the
acquisition agreements for such Acquisition together with all schedules thereto,
and, to the extent required to be obtained under the terms of the acquisition
agreements for such Acquisition, the applicable party under such acquisition
agreements shall have received all required regulatory and third party
approvals.



42 

 

“Permitted Discretion” means a determination made by the Administrative Agent in
its commercially reasonable credit or business judgment (from the perspective of
a secured asset-based lender) exercised in good faith.

“Permitted Encumbrances” means:

(a)                Liens imposed by law for taxes, assessments or other
governmental charges that are not yet delinquent by more than 30 days or are
being Contested in Good Faith; provided that enforcement of such Liens is stayed
pending such contest;

(b)                landlords’, vendors’, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, securing
obligations that are not overdue by more than 30 days or are being Contested in
Good Faith; provided that enforcement of such Liens is stayed pending such
contest;

(c)                (i) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits securing liability for
reimbursement or indemnification obligations of insurance carriers providing
property, casualty or liability insurance to Lead Borrower or any Subsidiary;

(d)                pledges and deposits to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Finance Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, government contracts, agreements with utilities,
letters of credit, bankers’ acceptances, bank guarantees, shipside bonds, and
other obligations of a like nature, in each case to the extent such pledges and
deposits are incurred in the ordinary course of business;

(e)                Liens arising out of (i) judgments, decrees, orders or awards
not constituting an Event of Default under Section 8.1(k) or (ii) notices of lis
pendens and associated rights related to litigation being Contested in Good
Faith;

(f)                 easements, zoning restrictions, rights of way and other
similar encumbrances on real property imposed by law or arising in the ordinary
course of business and title defects or irregularities that, in the aggregate,
do not secure any monetary obligation and do not interfere in any material
respect with the ordinary conduct of the business of Lead Borrower or any
Subsidiary;

(g)                any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business, and all Liens suffered or
created by any such licensor, sublicensor, lessor or sublessor (or any
predecessor in interest) with respect to any such interest or title;

(h)                licenses, sublicenses, leases or subleases with respect to
any assets, and covenants not to sue under Intellectual Property or software or
other technology, granted to third Persons in the ordinary course of business;
provided that the same do not in any material respect interfere with the
business of the Loan Parties or their Subsidiaries or materially detract from
the value of the relevant assets of the Loan Parties or their Subsidiaries;

43 

 

(i)                 subordination, non-disturbance and/or attornment agreements
with any ground lessor, lessor or any mortgagor of any of the foregoing, with
respect to any ground lease or other lease or sublease entered into by Lead
Borrower or any Subsidiary;

(j)                 Liens arising in the ordinary course of business that are
contractual rights of set-off (i) relating to the establishment of depository
relations with banks and other financial institutions not given in connection
with the issuance of Indebtedness, (ii) relating to pooled deposits, sweep
accounts, reserve accounts or similar accounts of Lead Borrower or any
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Lead Borrower or any Subsidiary, including
with respect to credit card charge-backs and similar obligations, or (iii)
relating to purchase orders and other agreements entered into with customers,
suppliers or service providers of Lead Borrower or any Subsidiary in the
ordinary course of business;

(k)                Liens arising in the ordinary course of business (i) that are
banker’s liens, rights of set-off or similar rights, (ii) attaching to commodity
trading accounts or other commodity brokerage accounts incurred in the ordinary
course of business, (iii) encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes, or (iv) in respect of any accounts or funds, or any
portion thereof, received by Lead Borrower or any Subsidiary as agent on behalf
of third parties in accordance with a written agreement that imposes a duty upon
Lead Borrower or one or more of Subsidiaries to collect and remit those funds to
such third parties;

(l)                 Liens on Margin Stock to the extent that a prohibition on
such Liens would violate Regulation U;

(m)              Liens (i) on earnest money deposits made in cash by Lead
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement in connection with a Permitted Acquisition or other
Investment permitted under this Credit Agreement or (ii) on amounts deposited as
“security deposits” (or their equivalent) in the ordinary course of business in
connection with actions or transactions permitted under this Credit Agreement;

(n)                Liens in favor of customs and revenue authorities arising in
the ordinary course of business as a matter of law to secure payment of customs
duties in connection with the importation of goods;

(o)                Liens resulting from the filing of precautionary UCC-1
financing statements (or equivalent) with respect to operating leases;

(p)                Liens arising by operation of law in the United States under
Article 2 of the UCC in favor of a reclaiming seller of goods or buyer of goods;

(q)                Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Loan Party or any of its Subsidiaries in the ordinary course of business;

(r)                 Liens incurred in the ordinary course of business imposed by
law in connection with the purchase or shipping of goods or assets (or the
related assets and proceeds thereof), which Liens are in favor of the seller or
shipper of such goods or assets and only attach to such goods or assets;

44 

 

(s)                 Liens securing insurance premiums financing arrangements;
provided that such Liens are limited to the applicable unearned insurance
premiums;

(t)                 Liens on goods or Inventory the purchase, shipment or
storage price of which is financed by a documentary letter of credit or bank
guarantee issued or created for the account of Lead Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of Lead Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 7.1; and

(u)                Liens that may arise by operation of law on Inventory or
equipment in the ordinary course of business as a result of such Inventory or
equipment being located on premises owned by persons (including, without
limitation, any client or supplier) other than Lead Borrower or its
Subsidiaries.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” has the meaning specified in Section 10.4(f)(iii).

“Platform” means DebtX, Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

“Post-Closing Appraisal Deadline” has the meaning specified in Section 6.6(d).

“Post-Closing Cash Management Deadline” has the meaning assigned to such term in
Section 6.14(a).

“Post-Closing Field Exam Deadline” has the meaning specified in Section 6.6(c).

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Citizens Bank or its parent company (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

“Pro Forma Basis” means, with respect to any transaction, that such transaction
shall be deemed to have occurred as of the first day of the four-fiscal quarter
period ending as of the most recent fiscal quarter end preceding the date of
such transaction for which financial statements have been (or are required to
have been) delivered pursuant to Section 6.1(b). Each of the terms “Pro Forma
Compliance” and “Pro Forma Effect” shall have an analogous meaning.

“Protective Advance” has the meaning assigned to such term Section 2.2(h).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section 10.1(d)(i).

“Qualified Equity Interests” means, with respect to the Equity Interests of any
Person, any Equity Interests other than Disqualified Equity Interests of such
Person.

“Quotation Day” means, with respect to any LIBOR Borrowing and any Interest
Period, the day that is two Business Days prior to the first day of such
Interest Period.

45 

 

“Recipient” means the Administrative Agent, any Lender or any L/C Issuer, as
applicable.

“Refinancing Indebtedness” means Indebtedness of any Loan Party or its
Subsidiaries arising after the Closing Date issued in exchange for, or the
proceeds of which are used to extend, refinance, refund, replace, renew,
continue or substitute for other Indebtedness (such extended, refinanced,
refunded, replaced, renewed, continued or substituted Indebtedness, the
“Refinanced Obligations”); provided that (a) the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of the Refinanced
Obligations (plus any interest capitalized in connection with such Refinanced
Obligations, the amount of prepayment premium, if any, original issue discount,
if any, and fees, costs, and expenses incurred in connection therewith),
(b) such Refinancing Indebtedness shall have a final maturity that is no earlier
than the final maturity date of such Refinanced Obligations, (c) such
Refinancing Indebtedness shall have a Weighted Average Life to Maturity not less
than the weighted average life to maturity of the Refinanced Obligations,
(d) such Refinancing Indebtedness shall rank in right of payment no more senior
than, and be subordinated (if subordinated) to the Secured Obligations on terms,
taken as a whole, not materially less favorable to the Secured Parties than the
Refinanced Obligations, (e) as of the date of incurring such Refinancing
Indebtedness and upon giving effect thereto, no Default shall exist or have
occurred and be continuing, (f) if the Refinanced Obligations or any Guarantees
thereof are unsecured, such Refinancing Indebtedness and any Guarantees thereof
shall be unsecured, (g) if the Refinanced Obligations or any Guarantees thereof
are secured, (1) such Refinancing Indebtedness and any Guarantees thereof shall
be secured by substantially the same or less collateral, taken as a whole, as
secured such Refinanced Obligations or any Guarantees thereof, on terms, taken
as a whole, not materially less favorable to the Secured Parties and (2) the
Liens to secure such Refinancing Indebtedness shall not have a priority, taken
as a whole, more senior than the Liens securing the Refinanced Obligations and
if subordinated to any other Liens on such property, shall be subordinated,
taken as a whole, to the Administrative Agent’s Liens on terms and conditions,
taken as a whole, not materially less favorable to the Secured Parties, and
(h) the obligors in respect of the Refinanced Obligations immediately prior to
such refinancing, refunding, extending, renewing, continuing, substituting or
replacing thereof shall be the only obligors on such Refinancing Indebtedness.

“Register” has the meaning assigned to such term in Section 10.4(c).

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board,
in each case as from time to time in effect and all official rulings and
interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
administrators, managers, advisors, attorneys-in-fact and representatives of
such Person and of such Person’s Affiliates.

“Release” means any actual or threatened releasing, spilling, leaking, pumping,
pouring, leaching, seeping, emitting, migration, emptying, discharging,
injecting, escaping, depositing, disposing, or dumping of Hazardous Materials
into the indoor or outdoor environment, including the movement of any Hazardous
Material through the air, soil, surface water, groundwater or property and any
other conditions resulting in potential or actual human exposure to Hazardous
Materials within a structure.

“Relevant Governmental Body” means the Board and/or the Federal Reserve Bank of
New York, or a committee officially endorsed or convened by the Board and/or the
Federal Reserve Bank of New York or, in each case, any successor thereto.

46 

 

“Removal Effective Date” has the meaning assigned to such term in
Section 9.6(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans (other than Swingline Loans), a Committed Loan Notice,
(b) with respect to a L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swingline Loan, a Swingline Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders;
provided that if there are two or more Lenders (other than Defaulting Lenders)
that are not Affiliates, then at least two Lenders (other than Defaulting
Lenders) that are not Affiliates shall be required to constitute Required
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Reserves” means reserves in such amounts, and with respect to such matters, as
the Administrative Agent shall deem necessary or appropriate in its Permitted
Discretion, against the Borrowing Base, including without limitation with
respect to (i) price adjustments, damages, unearned discounts, returned products
or other matters for which credit memoranda are issued in the ordinary course of
any Loan Party’s business; (ii) potential dilution related to Accounts;
(iii) shrinkage, spoilage and obsolescence of any Loan Party’s Inventory;
(iv) slow moving Inventory; (v) other sums chargeable against the Borrowers
under any provision of this Credit Agreement that the Borrowers have failed to
pay when due; (vi) amounts owing by any Loan Party to any Person to the extent
secured by a Lien on, or trust over, any of the Collateral (other than a Lien
permitted by Section 7.2(d) which is a permitted purchase money Lien or the
interest of a lessor under a Finance Lease), which Lien or trust the
Administrative Agent reasonably determines likely would be pari passu with or
have a priority superior to the Administrative Agent’s Liens in and to such item
of the Collateral; (vii) amounts owing by any Loan Party in connection with
Secured Cash Management Obligations and Secured Swap Agreement Obligations;
(viii) three months’ rent for any Material Inventory Location or location in a
Landlord Lien State, in either case with respect to which the Administrative
Agent has not received a Collateral Access Agreement, and (ix) such other
specific events, conditions, contingencies or risks as to which the
Administrative Agent, in its Permitted Discretion, determines reserves should be
established from time to time hereunder; provided, that, notwithstanding
anything in this Credit Agreement to the contrary, (x) no Reserve shall be
established to the extent that it is duplicative of any other Reserves or items
that are otherwise excluded through the eligibility criteria set forth in the
definitions of Eligible Credit Card Receivables, Eligible Accounts, Eligible
Inventory or Eligible In-Transit Inventory, as applicable, (y) the amount of any
Reserve shall have a reasonable relationship, as determined by the
Administrative Agent in its Permitted Discretion, to the event, condition,
contingency or risk that is the basis therefor, and (z) any Reserve shall be
eliminated or reduced to the extent inconsistent with either or both of the
foregoing clauses (x) and (y).

“Resignation Effective Date” has the meaning assigned to such term in
Section 9.6(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, chief
operating officer or other similar officer of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

47 

 

“Restricted Payment” means, as to any Person, (a) any dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person, (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the holders of Equity Interests of such
Person, (c) the acquisition for value by such Person of any Equity Interests
issued by such Person or any other Person that Controls such Person, (d) any
payment with respect to any Earn-Out Obligation, and (e) with respect to clauses
(a) through (d) any transaction that has a substantially similar effect. The
amount of any Restricted Payment made other than in the form of cash or Cash
Equivalents shall be the fair market value thereof, as reasonably determined in
good faith by Lead Borrower.

“Revolving Borrowing” means a Borrowing consisting of Revolving Loans of the
same Type made, converted or continued on the same date and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment hereunder of such Revolving Lender to make Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans in an aggregate
outstanding amount not exceeding the amount of such Revolving Lender’s Revolving
Commitment as set forth on Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Revolving Lender shall have assumed its Revolving
Commitment in accordance with Section 10.4(b), as applicable, as such Revolving
Commitment may be adjusted from time to time pursuant to Section 2.5 or
Section 2.11 or pursuant to assignments by or to such Revolving Lender pursuant
to Section 10.4.

“Revolving Credit Maximum Amount” means the aggregate amount of the Revolving
Commitments at any time, as such amount may be increased or reduced from time to
time pursuant to the terms hereof. The initial Revolving Credit Maximum Amount
on the Agreement Date is $150,000,000.

“Revolving Exposure” means, as to any Lender at any time, the sum of (a) the
Outstanding Amount of its Revolving Loans, plus (b) its L/C Exposure, plus (c)
its Swingline Exposure.

“Revolving Facility” means the credit facility established hereunder and
evidenced by the Revolving Commitments.

“Revolving Lender” means a Lender having a Revolving Commitment or, if the
Revolving Commitments have expired or terminated, having Revolving Exposure.

“Revolving Loan” means a loan referred to in Section 2.1(a) and made pursuant to
Section 2.2.

“Revolving Loan Note” means with respect to a Revolving Lender, a promissory
note evidencing the Revolving Loans of such Lender payable to the order of such
Lender (or, if required by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit D-1.

“Revolving Maturity Date” means the fifth anniversary of the Closing Date,
provided that if such day is not a Business Day, the Revolving Maturity Date
shall be the Business Day immediately preceding such day.

“Rosenthal” means Rosenthal & Rosenthal, Inc.

48 

 

“Rosenthal Collateral Assignment” means the Collateral Assignment of Rights
Under Amended and Restated Deferred Purchase Factoring Agreement, dated as of
the Closing Date, by and among Lead Borrower, certain of Lead Borrower’s
Affiliates party thereto, Rosenthal and the Administrative Agent.

“Rosenthal Collection Account” means the deposit account of Lead Borrower
maintained at JPMorgan Chase Bank, N.A. and identified to the Administrative
Agent prior to the Closing Date, and any successor or replacement deposit
account approved by the Administrative Agent in accordance with Section 7.11.

“Rosenthal Factoring Agreement” means the Amended and Restated Deferred Purchase
Factoring Agreement, dated as of the date hereof, by and among Lead Borrower,
certain of Lead Borrower’s Affiliates party thereto and Rosenthal.

“Rosenthal Factoring Collateral” means each Rosenthal Purchased Receivable and
the Inventory with respect thereto.

“Rosenthal Purchased Receivable” means a “Purchased Receivable” under, and as
defined in, the Rosenthal Factoring Agreement.

“Rosenthal Referred Account” means a “Referred Account” under, and as defined
in, the Rosenthal Factoring Agreement (and excluding, for the avoidance of
doubt, any “Excluded Receivables” under, and as defined in, the Rosenthal
Factoring Agreement).

“S&P” means S&P Global Ratings or any successor thereto.

“Sale and Leaseback” means any transaction or series of related transactions
pursuant to which any Loan Party or any of its Subsidiaries (a) Disposes of any
property, real or personal, whether now owned or hereafter acquired, and (b) as
part of such transaction, thereafter rents or leases such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being Disposed.

“Sanctioned Country” means any country, territory or region which is itself the
subject of any comprehensive Sanctions (including, at the time of the Agreement
Date, the Crimean region of Ukraine, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means (a) any Person or group listed in any Sanctions
related list of designated Persons maintained by OFAC, including the List of
Specially Designated Nationals and Blocked Persons, or the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any legal entity organized or domiciled in a Sanctioned Country in
violation of Sanctions, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, (d) any natural person ordinarily
resident in a Sanctioned Country in violation of Sanctions, or (e) any Person
50% or more owned, directly or indirectly, individually or in the aggregate by
any of the above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

49 

 

“Secured Cash Management Obligations” means all obligations of the Loan Parties
in respect of any Cash Management Services provided to any Loan Party or its
Subsidiaries (whether absolute or contingent and howsoever and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) that are (a) owed to the
Administrative Agent or any of its Affiliates or (b) owed to a Lender or an
Affiliate of a Lender.

“Secured Obligation Designation Notice” means a notice substantially in the form
of Exhibit J executed and delivered to the Administrative Agent by a
counterparty (other than the Administrative Agent and its Affiliates) to a Swap
Agreement or an agreement to provide Cash Management Services in order that the
obligations in respect thereof constitute Noticed Swap Agreement Obligations or
Noticed Cash Management Obligations.

“Secured Obligations” means, collectively, (a) the Loan Document Obligations,
(b) the Secured Cash Management Obligations and (c) the Secured Swap Agreement
Obligations. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, (x) obligations of any Loan Party under any Secured Cash
Management Obligations or Secured Swap Agreement Obligations shall be secured
and guaranteed pursuant to the Loan Documents only to the extent that, and for
so long as, the Loan Document Obligations are so secured and guaranteed and (y)
any release of Collateral, Borrowers or Guarantors effected in the manner
permitted by this Credit Agreement shall not require the consent of holders of
obligations under any Secured Cash Management Obligations or Secured Swap
Agreement Obligations.

“Secured Parties” means, collectively, (a) the Administrative Agent, (b) each
Lender, (c) each L/C Issuer, (d) each Person to whom any Secured Cash Management
Obligations are owed, (e) each counterparty to any Swap Agreement the
obligations under which constitute Secured Swap Agreement Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under any Loan Document and (g) the permitted successors and assigns of each of
the foregoing.

“Secured Swap Agreement Obligations” means all obligations of the Loan Parties
under each Swap Agreement to which any Loan Party or its Subsidiary is a party
and that (a) is with a counterparty that is the Administrative Agent or any of
its Affiliates or (b) is with a counterparty that is a Lender or an Affiliate of
a Lender, provided that Secured Swap Agreement Obligations shall not include,
with respect to any Guarantor, Excluded CEA Swap Obligations of such Guarantor.

“Security Agreement” means the Pledge and Security Agreement, dated as of the
Closing Date, among the Loan Parties and the Administrative Agent.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.

“Sold Entity or Business” means any Person or any property or assets
constituting a line of business or a division of a Person Disposed of in a
transaction permitted hereunder by Lead Borrower and/or any of its Subsidiaries.

“Solvency Certificate” means a certificate, substantially in the form of Exhibit
I.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the present assets of
such Person and its Subsidiaries, taken as a whole, is not less than the sum of
the debt (including contingent liabilities) of such Person and its Subsidiaries,
taken as a whole, (b) the present fair salable value of the assets of such
Person and its Subsidiaries, taken as a whole, is not less than the amount that
will be required to pay the probable liabilities (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, on their
debts as they become absolute and matured, (c) the capital of such Person and
its Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of such Person or its Subsidiaries, taken as a whole, contemplated as
of such date and (d) such Person and its Subsidiaries, taken as a whole, do not
intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to pay such debts
as they mature in the ordinary course of business. The amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

50 

 

“Specified Event of Default” means an Event of Default under any of (a)
Section 8.1(a) or 8.1(b), (b) Section 8.1(d) (with respect only to the covenants
set forth in Sections 6.1, 6.14, 6.15(a) and 7.12), (c) Section 8.1(c) (with
respect only to any “material inaccuracy” of any representation or warranty set
forth in Section 5.26 or 5.27 or in any Borrowing Base Certificate (other than
any Administrative Agent discretionary criteria); provided that a “material
inaccuracy” for this purpose shall include any inaccuracy that would cause
Collateral comprising 5% or more of the Borrowing Base to become ineligible),
and (d) Section 8.1(h), 8.1(i) or 8.1(j).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment or Incremental Commitments that by
the terms of this Credit Agreement requires a test to be calculated on a “Pro
Forma Basis”, be given in “Pro Forma Compliance” with, or after giving “Pro
Forma Effect”.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any basic,
marginal, special, emergency, supplemental or other reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
for eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
expressly subordinated in right of payment to the prior payment of the Loan
Document Obligations of such Loan Party and contains subordination and other
terms reasonably acceptable to the Administrative Agent.

“Subordinated Debt Documents” means any agreement, indenture or instrument
pursuant to which any Subordinated Debt is issued, in each case as amended,
restated, supplemented and/or otherwise modified from time to time to the extent
permitted under the Loan Documents.

“subsidiary” means, with respect to any Person (“Topco”), as of any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of Topco in Topco’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power is or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held by Topco or one or more subsidiaries of Topco.

51 

 

“Subsidiary” means any direct or indirect subsidiary of Lead Borrower, unless
the context clearly indicates otherwise.

“Subsidiary Guarantors” means each Subsidiary that executes and delivers the
Guarantee Agreement or the HK Guarantee Agreement and each other Subsidiary that
becomes party thereto by the execution and delivery of a Subsidiary Joinder
Agreement, and the permitted successors and assigns of each such Person,
excluding any Subsidiary that is expressly released from its obligations as a
Subsidiary Guarantor pursuant to the terms of this Credit Agreement.

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement,
substantially in the form of Exhibit F, pursuant to which a Subsidiary becomes a
party to each applicable Loan Document.

“Supermajority Lenders” means, at any time, Revolving Lenders having Revolving
Commitments representing at least 67% of the total Revolving Commitments of all
Revolving Lenders and, following the termination of the Revolving Commitments,
Revolving Lenders having Revolving Exposures representing at least 67% of the
total Revolving Exposures of all Revolving Lenders; provided that if there are
two or more Revolving Lenders (other than Defaulting Lenders) that are not
Affiliates, then at least two Revolving Lenders (other than Defaulting Lenders)
that are not Affiliates shall be required to constitute Supermajority Lenders.
The Revolving Commitments and Revolving Exposure of any Defaulting Lender shall
be disregarded in determining Supermajority Lenders at any time.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. For the
avoidance of doubt, no phantom stock or similar plan providing for payments only
on account of services provided by current or former directors, officers,
employees or consultants of Lead Borrower or any of its Subsidiaries shall be
deemed a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Exposure” means, with respect to any Revolving Lender at any time,
its Applicable Percentage of the Outstanding Amount of the Swingline Loans.

“Swingline Lender” means Citizens Bank in its capacity as lender of Swingline
Loans.

52 

 

“Swingline Loan” means a loan referred to and made pursuant to Section 2.3.

“Swingline Loan Note” means with respect to the Swingline Lender, a promissory
note evidencing the Swingline Loans of such Lender payable to the order of such
Lender (or, if required by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit D-2.

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.3(b), which, if in writing, shall be substantially in the form of
Exhibit C-2.

“Swingline Sublimit” means $22,500,000. The Swingline Sublimit is a sublimit of
the Revolving Commitments.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP).

“Synthetic Lease Obligation” means the monetary obligation of a Person at any
time of determination under (i) a so called synthetic, off balance sheet or tax
retention lease, or (ii) an agreement for the use or possession of property, in
each case, creating obligations that do not appear on the balance sheet of such
Person but which could be characterized as the indebtedness of such Person
(without regard to accounting treatment) (other than operating leases arising as
a result of Sale and Leaseback transactions).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the date upon which all Commitments have terminated, no
Letters of Credit are outstanding (or if Letters of Credit remain outstanding,
the same are Backstopped), and the Loans and L/C Obligations (other than with
respect to the undrawn portion of outstanding Letters of Credit), together with
all interest and fees related thereto and other Loan Document Obligations (other
than unasserted contingent indemnification and unasserted expense reimbursement
obligations in each case not yet due and payable), have been paid in full in
cash.

“Threshold Amount” means $30,000,000.

“Total Assets” means, as of the date of determination, the total assets of Lead
Borrower and its Subsidiaries on a consolidated basis as of the last day of the
fiscal quarter of Lead Borrower then most recently ended for which financial
statements have been (or are required to have been) delivered pursuant to
Section 6.1(b), determined in accordance with GAAP.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Exposure of such Lender at such time.

“Total Revolving Outstandings” means at any time, the aggregate Outstanding
Amount of all Revolving Loans, Swingline Loans and L/C Obligations at such time.

53 

 

“Trade Date” has the meaning specified in Section 10.4(f)(i).

“Trademark Security Agreement” has the meaning set forth in the Security
Agreement.

“Transaction Expenses” means any fees, costs or expenses incurred or paid by
Lead Borrower or any Subsidiary in connection with the Transactions, this Credit
Agreement and the other Loan Documents, the Rosenthal Factoring Agreement and
related documents, and the transactions contemplated hereby and thereby in
connection therewith.

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party, (b) the borrowing of the
Loans and the issuance of the Letters of Credit, (c) the use of the proceeds of
the Loans and the Letters of Credit, (d) the satisfaction of the Collateral and
Guarantee Requirement, and (e) the payment of Transaction Expenses.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (or such later
version thereof as may be in effect at the time of issuance).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unaudited Financial Statements” means the Form 10-Q containing the unaudited
consolidated balance sheet of Lead Borrower and its Subsidiaries as of March 31,
2020, and the related audited consolidated statements of income, comprehensive
income, cash flows and shareholders’ equity of Lead Borrower and its
Subsidiaries for the fiscal quarter ended on such date.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “Uniform
Commercial Code” or “UCC” means the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning assigned to such term in
Section 2.4(c)(i).

54 

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.6(g)(v).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means a liability to a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2               Classification of Loans and Borrowings. For purposes
of this Credit Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and
Type (e.g., a “LIBOR Revolving Loan”). Borrowings may also be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR
Borrowing”) or by Class and Type (e.g., a “LIBOR Revolving Borrowing”).

Section 1.3               Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”; and the word “through” means “to and including.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Credit Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Credit Agreement, (e) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Any terms used in this Credit Agreement that are
defined in the UCC shall be construed and defined as set forth in the UCC unless
otherwise defined herein; provided, that to the extent that the UCC is used to
define any term herein and such term is defined differently in different
Articles of the UCC, the definition of such term contained in Article 9 of the
UCC shall govern.

55 

 

Section 1.4               Accounting Terms; GAAP.

(a)                All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP,
except as otherwise specifically prescribed herein.

(b)                Notwithstanding anything to the contrary herein, for purposes
of determining compliance with any test or provision contained in this Credit
Agreement with respect to any period during which any Specified Transaction
occurs, Consolidated EBITDA, Consolidated Fixed Charges and the Consolidated
Fixed Charge Coverage Ratio (and all component definitions of any of the
foregoing) shall be calculated with respect to such period (or within five
Business Days thereafter) and all Specified Transactions occurring during such
period on a Pro Forma Basis.

(c)                If at any time any change in GAAP or in the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Lead Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and Lead Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP without giving
effect to such change and (ii) the Borrowers shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein, and the determination of Indebtedness hereunder, shall be made without
giving effect to Financial Accounting Standards Board (FASB) Standard ASC 842
(Leases) (or any other applicable financial accounting standard having a similar
result or effect) and related interpretations, in each case, to the extent any
lease (or similar arrangement conveying the right to use) would be required to
be treated as a capital lease thereunder where such lease (or similar
arrangement) would have been treated as an operating lease under GAAP as in
effect immediately prior to the effectiveness of ASC 842.

56 

 

Section 1.5               Rounding. Any financial ratios required to be
maintained by the Borrowers pursuant to this Credit Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

Section 1.6               References to Time. Unless the context otherwise
requires, references to a time shall refer to Eastern Standard Time or Eastern
Daylight Savings Time, as applicable.

Section 1.7               Resolution of Drafting Ambiguities. Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.

Section 1.8               Status of Loan Document Obligations. In the event that
any Loan Party shall at any time issue or have outstanding any Subordinated
Debt, the Borrowers shall take or cause each other Loan Party to take all such
actions as shall be necessary to cause the Loan Document Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Debt and to enable the Administrative Agent and the Lenders to have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Debt. Without limiting the foregoing, the Loan Document Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of the Subordinated Debt Documents
under which such Subordinated Debt is issued and are further given all such
other designations as shall be required under the terms of any such Subordinated
Debt in order that the Administrative Agent and the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Debt.

Section 1.9               Interest; LIBOR Notification.  The interest rate on
LIBOR Rate Loans is determined by reference to the LIBOR Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that, in the future, the London
interbank offered rate may become unavailable or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Rate Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. In the event
that the London interbank offered rate is no longer available or in certain
other circumstances as set forth in Section 3.3, an alternative rate of interest
may be selected and implemented in accordance with the mechanism contained in
such Section. The Administrative Agent will notify Lead Borrower, pursuant to
Section 3.3 in advance of any change to the reference rate upon which the
interest rate on LIBOR Rate Loans is based. However, the Administrative Agent
does not warrant or accept responsibility for, nor shall the Administrative
Agent have any liability with respect to, the administration, submission or any
other matter related to the rates in the definition of “LIBOR Rate” or with
respect to any comparable or successor rate thereto or replacement rate thereof
(other than to apply the definition of such rate in accordance with its terms
and complying with its express obligations under this Credit Agreement,
including Section 3.3), including, without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.3, will be similar
to, or produce the same value or economic equivalence of, the LIBOR Rate or have
the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability.

57 

 

Section 1.10            Divisions.  For all purposes under the Loan Documents,
in connection with Division: (a) if any asset, right, obligation or liability of
any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

Section 1.11            Collection Agent.  Notwithstanding anything to the
contrary in any Loan Document, Lead Borrower may from time to time elect to
replace Rosenthal with another collection agent (or similar service provider)
for the Loan Parties’ Accounts included in the Borrowing Base; provided that (i)
such collection agent or service provider must be reasonably acceptable to the
Administrative Agent in its Permitted Discretion (considering factors including
the financial condition, creditworthiness, industry experience and
relationships, and general business reputation of such Person and its
Affiliates) and (ii) the collection agency agreement (or similar agreement)
between such collection agent or service provider and the Loan Parties that
replaces the Rosenthal Factoring Agreement must be reasonably acceptable to the
Administrative Agent in its Permitted Discretion. If Lead Borrower provides
written notice of such election to the Administrative Agent and such replacement
Person and agreement are so acceptable to the Administrative Agent, then the
Administrative Agent, the Lenders and Lead Borrower shall negotiate in good
faith to promptly amend, restate, supplement, replace and/or otherwise modify
the provisions of this Credit Agreement and/or the other Loan Documents
(including the Rosenthal Collateral Assignment) as reasonably necessary to
reflect such replacements (subject to approval by the Required Lenders, such
approval not to be unreasonably withheld, conditioned or delayed), with the
parties to use commercially reasonable efforts to preserve the original intent
of the applicable Loan Documents and provisions thereof taking into account such
replacements. In no event shall the appointment of any such replacement of
Rosenthal become effective prior to (x) the approval of such Person and the
replacement collection agency agreement (or similar agreement) by the
Administrative Agent in accordance with this Section 1.11, (y) the approval of
the amendments, restatements, supplements, replacements and/or other
modifications of the Loan Documents as are contemplated by this Section 1.11,
and (z) the implementation of any changes to the Loan Parties’ cash management
structure reasonably required by the Administrative Agent in its Permitted
Discretion in connection with such replacement (including a replacement of the
Rosenthal Collection Account and/or the Control Agreement with respect thereto).
For avoidance of doubt, the provisions of this Section 1.11 shall also apply,
mutatis mutandis, to subsequent replacements of any such collection agent or
service provider.

Article 2

The Credits

Section 2.1               Commitments; Reserves.

(a)                Revolving Commitments. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth,
each Revolving Lender agrees, severally and not jointly, to make Revolving Loans
to the Borrowers in Dollars from time to time during the Availability Period in
an aggregate principal amount that will not result in (i) such Revolving
Lender’s Revolving Exposure exceeding such Revolving Lender’s Revolving
Commitment, (ii) the Total Revolving Outstandings (other than any Overadvances
and Protective Advances to the extent permitted hereunder) exceeding the Line
Cap, or (iii) the Total Revolving Outstandings exceeding the Revolving Credit
Maximum Amount. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Revolving Loans may be ABR Loans or LIBOR Loans, as further
provided herein.

58 

 

(b)                Reserves.

(i)                 The Administrative Agent may establish or increase Reserves
from time to time in its Permitted Discretion upon at least three Business Days’
prior written notice to Lead Borrower, which notice shall include a reasonably
detailed description of such Reserve being established or increased (during
which period (i) the Administrative Agent shall, if requested, discuss any such
Reserve or change with Lead Borrower and (ii) Lead Borrower may take such action
as may be required so that the event, condition or matter that is the basis for
such Reserve or change thereto no longer exists or exists in a manner that would
result in the establishment of a lower Reserve or result in a lesser change
thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent); provided that no such prior notice shall be required for
(w) changes to any Reserves resulting solely by virtue of mathematical
calculations of the amount of the Reserve in accordance with the methodology of
calculation previously utilized, (x) new or increased Reserves during the
continuance of any Event of Default, (y) new or increased Reserves in respect of
Liens on Collateral which would be pari passu with or have a priority superior
to the Administrative Agent’s Liens, or (z) any Reserves established or
increased in accordance with Section 2.1(b)(ii) in respect of Rosenthal
Purchased Receivables. During such three Business Day period, no Credit
Extensions shall be required to be made if, after giving pro forma effect to
such Reserve, such Credit Extensions would result in the Total Revolving
Outstandings exceeding the Line Cap or a breach of the applicable Financial
Covenant.

(ii)               Lead Borrower shall notify the Administrative Agent in
writing before any Loan Party sells any Account to Rosenthal pursuant to the
Rosenthal Factoring Agreement, and unless such Account is already excluded from
the then current Borrowing Base by operation of clause (g) of the definition of
Eligible Account or otherwise, it is acknowledged and agreed that the
Administrative Agent may elect, in its Permitted Discretion, to establish a
Reserve with respect to such Account becoming a Rosenthal Purchased Receivable.

Section 2.2               Borrowings, Conversions and Continuations of Loans.

(a)                Each Borrowing (other than a Swingline Borrowing which shall
be made in accordance with Section 2.3), each conversion of Loans from one Type
to the other, and each continuation of LIBOR Loans shall be made upon Lead
Borrower’s irrevocable notice, on behalf of all of the Borrowers, to the
Administrative Agent, which may be given by telephone. Each such notice must be
made in writing (or in the case of telephonic notice, promptly confirmed in
writing) substantially in the form of a Committed Loan Notice appropriately
completed and signed by a Responsible Officer of Lead Borrower and received by
the Administrative Agent (i) in the case of an ABR Borrowing, not later than
11:00 a.m. on the date of the proposed Borrowing, or (ii) in the case of any
other Borrowing, not later than 11:00 a.m. three Business Days before the date
of the proposed Borrowing.

(b)                Each Borrowing or conversion of LIBOR Loans shall be in a
principal amount of the Borrowing Minimum or a whole multiple of the Borrowing
Multiple in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (A) whether the Borrowers are requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of LIBOR
Loans, (B) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (C) the Class and principal
amount of Loans to be borrowed, converted or continued, (D) the Type of Loans to
be borrowed or to which existing Loans are to be converted, (E) if applicable,
the duration of the Interest Period with respect thereto which shall be a period
contemplated by the definition of the term “Interest Period”, and (F) the
location and number of the account to which funds are to be disbursed, which
shall comply with the requirements of Section 2.2. Notwithstanding anything in
this Credit Agreement to the contrary, if Lead Borrower:



59 

 

(i)                 requests a Borrowing of, conversion to, or continuation of
LIBOR Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month; and

(ii)               fails to specify a Type of Loan in a Committed Loan Notice or
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, continued as, or converted to, ABR Loans.

For avoidance of doubt, the Borrowers and Lenders acknowledge and agree that any
conversion or continuation of an existing Loan shall be deemed to be a
continuation of that Loan with a converted interest rate methodology and not a
new Loan. Any automatic conversion or continuation as provided above shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Loans.

(c)                Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage of the applicable Class of Loans, and if no timely
notice of a conversion or continuation is provided by Lead Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion or continuation described in Section 2.2(b). In the case of
each Borrowing, each Appropriate Lender shall make (or cause its Applicable
Lending Office to make) the amount of its Loan available to the Administrative
Agent, by transfer in immediately available funds to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction or waiver of the applicable
conditions set forth in Section 4.2 (and, if such Borrowing is the initial
Credit Extension, Section 4.1), the Administrative Agent shall promptly make all
funds so received available to the Borrowers in like funds as received by
transfer to the account designated in the Commitment Loan Notice the amount of
such funds; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by Lead Borrower, there are Swingline Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied
first, to the payment in full of any such L/C Borrowings, second, to the payment
in full of any such Swingline Loans, and third, to the Borrowers as provided
above.

(d)                Except as otherwise provided herein, a LIBOR Loan may be
continued or converted only on the last day of an Interest Period for such Loan
unless the Borrowers pay the amount due, if any, under Section 3.5 in connection
therewith. During the existence of an Event of Default, the Administrative Agent
or the Required Lenders may require, upon notice, that (i) no Loans may be
requested as, converted to or continued as LIBOR Loans and (ii) unless repaid,
each LIBOR Loan be converted to an ABR Loan at the end of the Interest Period
applicable thereto.

(e)                The Administrative Agent shall promptly notify Lead Borrower
and the Appropriate Lenders of the interest rate applicable to any Interest
Period for LIBOR Loans upon determination of such interest rate. The
determination of the Adjusted LIBOR Rate by the Administrative Agent shall be
conclusive in the absence of demonstrable error.

(f)                 Anything in clauses (a) through (d) above to the contrary
notwithstanding, after giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five Interest Periods in effect at any time for all
Borrowings of LIBOR Loans.

60 

 

(g)                The failure of any Appropriate Lender to make any Loan
required to be made by it shall not relieve any other Appropriate Lender of its
obligations hereunder, provided that the Commitments of the Lenders are several,
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. All Borrowings made on the Closing Date must be made as ABR
Borrowings unless Lead Borrower shall have given a Committed Loan Notice
requesting a LIBOR Borrowing and provided an indemnity letter in form and
substance reasonably satisfactory to the Administrative Agent extending the
benefits of Section 3.5 to the Appropriate Lenders in respect of such
Borrowings.

(h)                Notwithstanding anything herein to the contrary, following
the occurrence of the Permanent Borrowing Base Trigger, the Administrative Agent
(in its capacity as the Swingline Lender) may, in its sole discretion and
without any obligation to do so, make Swingline Loans to or on behalf of the
Borrowers in Dollars from time to time through the Revolving Maturity Date (i)
at the request of Lead Borrower (such Swingline Loan or Swingline Loans being
herein referred to individually as an “Overadvance” and collectively, as
“Overadvances”) and/or (ii) following notice to and consultation with Lead
Borrower (or at any time without prior notice or consultation if an Event of
Default has occurred and is continuing), if, in the case of this clause (ii),
the Administrative Agent, in its Permitted Discretion, deems that such Loans are
necessary or desirable (A) to protect all or any portion of the Collateral, (B)
to enhance the likelihood, or maximize the amount of, repayment of the Loans and
the other Secured Obligations, or (C) to pay any other amount chargeable to the
Borrowers pursuant to this Credit Agreement (such Swingline Loan or Swingline
Loans being herein referred to individually as an “Protective Advance” and
collectively, as “Protective Advances”), in each case of the foregoing clauses
(i) and (ii) regardless of whether the conditions precedent set forth in Section
4.2 may be satisfied with respect to such Borrowing; provided, however, that (w)
the aggregate amount of Overadvances and Protective Advances outstanding at any
time shall not exceed the lesser of (1) 10% of the Borrowing Base or (2)
$15,000,000, (x) unless otherwise consented to by Required Lenders, and
notwithstanding anything in Section 2.3 to the contrary, Overadvances and
Protective Advances shall not be outstanding for more than 60 consecutive days,
(y) unless otherwise consented to by all Lenders, no Overadvances or Protective
Advances shall be permitted to the extent that such Overadvances or Protective
Advances would cause the Total Revolving Outstandings to exceed the Revolving
Credit Maximum Amount, and (z) the Required Lenders may at any time revoke the
Administrative Agent’s authority to make further Overadvances (but not
Protective Advances) by written notice to the Administrative Agent (with a copy
to Lead Borrower), which revocation shall become effective prospectively upon
the Administrative Agent’s receipt thereof. The Administrative Agent may, in its
sole discretion, require any permitted Overadvance or Protective Advance to be
made as Revolving Loans directly by the Revolving Lenders in accordance with
their respective Applicable Percentages. All Overadvances and Protective
Advances shall be repaid on demand, shall be secured by the Collateral and shall
bear interest as provided in this Credit Agreement for Swingline Loans or
Revolving Loans, as the case may be, generally. For the avoidance of doubt, each
Revolving Lender shall automatically acquire a risk participation in each such
Overadvance and Protective Advance that is made as a Swingline Loan to the same
extent as each other Swingline Loan, and the Swingline Lender shall have the
right to refinance any such Overadvance or Protective Advance (by a Revolving
Borrowing or by requiring the funding of such risk participations) in accordance
with Section 2.3(c).

Section 2.3               Swingline Loans.(a)The Swingline. Subject to the terms
and conditions hereof and relying upon the representations and warranties herein
set forth and upon the agreements of the Revolving Lenders set forth in this
Section 2.3, the Swingline Lender may in its sole discretion and without any
obligation to do so make Swingline Loans to the Borrowers in Dollars from time
to time on any Business Day after the making of the initial Revolving Loans
through the seventh Business Day preceding the Revolving Maturity Date; provided
that after giving effect to each Swingline Loan, (i) the aggregate Outstanding
Amount of Swingline Loans (other than any Overadvances and Protective Advances
to the extent permitted hereunder) shall not exceed the Swingline Sublimit, (ii)
the Total Revolving Outstandings (other than any Overadvances and Protective
Advances to the extent permitted hereunder) shall not exceed the Line Cap, and
(iii) the Total Revolving Outstandings shall not exceed the Revolving Credit
Maximum Amount; provided, further, that the Borrowers shall not use the proceeds
of any Swingline Loan to refinance any outstanding Swingline Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.3, prepay under Section 2.7, and
reborrow under this Section 2.3.



61 

 

(b)                Borrowing Procedures. Each Swingline Borrowing shall be made
upon Lead Borrower’s irrevocable notice, on behalf of all of the Borrowers, to
the Swingline Lender, which may be given by telephone. Each such notice must be
received by the Swingline Lender not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, (ii) the
requested borrowing date, which shall be a Business Day and (iii) the maturity
date of the requested Swingline Loan which shall be not later than ten Business
Days after the making of such Swingline Loan. Each such telephonic notice must
be confirmed promptly by hand delivery or facsimile (or transmitted by
electronic communication, if arrangements for doing so have been approved by the
Swingline Lender and the Administrative Agent) of a written Swingline Loan
Notice to the Swingline Lender and the Administrative Agent, appropriately
completed and signed by a Responsible Officer of Lead Borrower. Promptly after
receipt by the Swingline Lender of any telephonic Swingline Loan Notice, the
Swingline Lender will, if it is willing to make the requested Swingline Loan and
provided that all applicable conditions in Section 4.2 are satisfied or waived,
not later than 3:00 p.m. on the borrowing date specified in such Swingline Loan
Notice, make the amount of its Swingline Loan available to the Borrowers by
crediting the account maintained with the Swingline Lender and notify the
Administrative Agent thereof in writing.

(c)                Refinancing of Swingline Loans. (i)(i) The Swingline Lender
at any time in its sole and absolute discretion may request, on behalf of the
Borrowers (which hereby irrevocably authorizes the Swingline Lender to so
request on its behalf), that each Revolving Lender make an ABR Revolving Loan in
Dollars in an amount equal to such Revolving Lender’s Applicable Percentage of
the amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of ABR Loans. Each Revolving Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds in Dollars for the
account of the Swingline Lender at the Administrative Agent’s Payment Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.3(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made an ABR Revolving Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii)               If for any reason any Swingline Loan cannot be refinanced by
a Revolving Borrowing in accordance with Section 2.3(c)(i), the request for ABR
Revolving Loans submitted by the Swingline Lender as set forth therein shall be
deemed to be a request by the Swingline Lender that each of the Revolving
Lenders purchase for cash a risk participation in the relevant Swingline Loan in
Dollars and each Revolving Lender hereby irrevocably and unconditionally agrees
to make such purchase in an amount equal to the product of such Revolving
Lender’s Applicable Percentage multiplied by the amount of such Swingline Loan.
Each Revolving Lender’s payment to the Administrative Agent for the account of
the Swingline Lender pursuant to Section 2.3(c)(i) shall be deemed payment in
respect of such participation.

62 

 

(iii)             If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.3(c) by the time specified in Section 2.3(c)(i), the Swingline Lender
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A certificate
of the Swingline Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

(iv)              Each Revolving Lender’s obligation to make Revolving Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.3(c) shall be absolute and unconditional and shall not be affected by
any circumstance, provided that each Revolving Lender’s obligation to make
Revolving Loans (but not to purchase and fund risk participations in Swingline
Loans) pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 4.2. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swingline Loans, together with
interest as provided herein.

(d)                Repayment of Participations. (i)(i) At any time after any
Revolving Lender has purchased and funded a risk participation in a Swingline
Loan, if the Swingline Lender receives any payment on account of such Swingline
Loan, the Swingline Lender will distribute to such Revolving Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s risk participation was funded) in the same funds as those received by
the Swingline Lender.

(ii)               If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 10.11
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand by the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Effective Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender.

(e)                Interest for Account of Swingline Lender. Until each
Revolving Lender funds its ABR Revolving Loan or risk participation pursuant to
this Section 2.3 to refinance such Revolving Lender’s Applicable Percentage of
any Swingline Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swingline Lender.

(f)                 Payments Directly to Swingline Lender. The Borrowers shall
make all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender and the Swingline Lender shall notify the
Administrative Agent thereof.

Section 2.4               Letters of Credit.

(a)                The Letter of Credit Commitment. (i)(i) Subject to the terms
and conditions hereof and of any additional Letter of Credit Documents required
by the applicable L/C Issuer and relying upon the representations and warranties
herein set forth (A) based upon the agreements of the Revolving Lenders set
forth in this Section 2.4, each L/C Issuer agrees (1) from time to time on any
Business Day during the Availability Period to issue Letters of Credit
denominated in Dollars for the account of a Borrower (provided that any Letter
of Credit may be for the joint account of a Borrower and any Subsidiary of a
Borrower) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.4(b), and (2) to honor conforming drafts under the
Letters of Credit and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued pursuant to this Section 2.4; provided that no
L/C Issuer shall be obligated to make any L/C Credit Extension with respect to
any Letter of Credit, and no Revolving Lender shall be obligated to participate
in any such Letter of Credit if immediately after giving effect to such L/C
Credit Extension, (w) the aggregate L/C Obligations would exceed the L/C
Sublimit, (x) the Revolving Exposure of any Revolving Lender would exceed such
Revolving Lender’s Revolving Commitment, (y) the Total Revolving Outstandings
(other than any Overadvances and Protective Advances to the extent permitted
hereunder) would exceed the Line Cap, or (z) the Total Revolving Outstandings
would exceed the Revolving Credit Maximum Amount.

63 

 

(ii)               Each L/C Issuer shall be under no obligation to issue any
Letter of Credit (and, in the case of clauses (B), (C) or (D) below, shall not
issue any Letter of Credit) if:

(A)              any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any law applicable to such L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or direct that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Agreement Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Agreement Date (for which
such L/C Issuer is not otherwise compensated hereunder);

(B)              subject to Section 2.4(b)(iii), the expiry date of such
requested Letter of Credit would occur more than 12 months after the date of
issuance or last renewal;

(C)              the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date (unless and except for so long as
such Letter of Credit is Backstopped);

(D)              the proceeds of which would be made available to any Person (i)
to fund any activity or business of or with any Sanctioned Person, or in any
Sanctioned Country, in violation of Sanctions or (ii) in any manner that would
result in a violation of any Sanctions by any party to this Credit Agreement;

(E)               the issuance of such Letter of Credit would violate one or
more policies of such L/C Issuer applicable to letters of credit generally or
any laws binding upon such L/C Issuer;

(F)               the Letter of Credit is to be denominated in a currency other
than Dollars;

(G)              any Revolving Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrowers or such

64 

 

Defaulting Lender to eliminate such L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.10(a)(iv)) with respect to such
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or such Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(H)              the Letter of Credit is in an initial amount less than $25,000
(or such lesser amount as agreed to by such L/C Issuer and the Administrative
Agent).

(iii)             No L/C Issuer shall be under any obligation to amend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.

(b)                Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit. (i)(i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of Lead Borrower, on behalf of all
of the applicable Borrowers, hand delivered or sent by facsimile (or transmitted
by electronic communication, if arrangements for doing so have been approved by
the applicable L/C Issuer) to the applicable L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Lead Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 1:00 p.m. at least three Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the applicable L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable
L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day), (B) the amount thereof, (C) the expiry date
thereof, (D) the name and address of the beneficiary thereof, (E) the documents
to be presented by such beneficiary in case of any drawing thereunder, (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, and (G) such other matters as the applicable L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer (1) the Letter of
Credit to be amended, (2) the proposed date of amendment thereof (which shall be
a Business Day), (3) the nature of the proposed amendment, and (4) such other
matters as the applicable L/C Issuer may reasonably request consistent with the
terms of this Credit Agreement.

(ii)               Subject to the terms and conditions set forth herein, the
applicable L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of the applicable Borrower (or the applicable Borrower and the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be. Immediately upon the issuance of each Letter of Credit, each Revolving
Lender shall be deemed to have, and hereby irrevocably and unconditionally
agrees to, acquire from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to such Revolving Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. Each Lender acknowledges and agrees that its obligation to acquire risk
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.

(iii)             If Lead Borrower so requests in any applicable Letter of
Credit Application, the applicable L/C Issuer shall agree to issue a Letter of
Credit that has automatic

renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any
such Auto-Renewal Letter of Credit must permit the applicable L/C Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Auto-Renewal Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the applicable
L/C Issuer, Lead Borrower shall not be required to make a specific request to
such L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the renewal of such
Auto-Renewal Letter of Credit from time to time to an expiry date not later than
the Letter of Credit Expiration Date (unless and except for so long as such
Letter of Credit is Backstopped); provided that such L/C Issuer shall not permit
any such renewal if (A) such L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.4(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone, followed
promptly in writing, or in writing) on or before the day that is five Business
Days before the applicable Nonrenewal Notice Date from the Administrative Agent
or any Revolving Lender, as applicable, or Lead Borrower that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied.

65 

 

(iv)              Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to Lead
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

(c)                Drawings and Reimbursements; Funding of Participations.
(i)(i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
promptly Lead Borrower and the Administrative Agent thereof. On the Business Day
on which Lead Borrower shall have received notice of any payment by the
applicable L/C Issuer under a Letter of Credit or, if Lead Borrower shall have
received such notice later than 12:00 p.m. on any Business Day, on the
succeeding Business Day (such applicable Business Day, the “L/C Honor Date”),
the Borrowers shall (regardless of whether or not such Letter of Credit shall be
for the sole account of a Borrower or for the joint account of a Borrower and
any Subsidiary) reimburse such L/C Issuer through the Administrative Agent in an
amount equal to such drawing in Dollars. If the Borrowers fail to so reimburse
the applicable L/C Issuer on the L/C Honor Date (or if any such reimbursement
payment is required to be refunded to the Borrowers for any reason), then (x)
the Borrowers shall be deemed to have requested a Borrowing of ABR Revolving
Loans in the amount of such drawing, and (y) the Administrative Agent shall
promptly notify each Revolving Lender of the L/C Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof. Any notice given by any
L/C Issuer or the Administrative Agent pursuant to this Section 2.4(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice. For the avoidance of doubt, if any drawing occurs under a
Letter of Credit and such drawing is not reimbursed on the same day, the
Unreimbursed Amount of such drawing shall, without duplication, accrue interest
for each day until the date of reimbursement at (x) prior to the third Business
Day following the L/C Honor Date, the rate per annum applicable to the
outstanding principal balance of ABR Revolving Loans pursuant to Section 3.1(a),
and (y) thereafter, a rate per annum equal to the Default Rate applicable to the
outstanding principal balance of ABR Revolving Loans.

66 

 

(ii)               Each Revolving Lender (including the Revolving Lender acting
as the applicable L/C Issuer) shall upon any notice pursuant to
Section 2.4(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Payment
Office in an amount equal to its Applicable Percentage of any Unreimbursed
Amount in respect of a Letter of Credit in Dollars not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent. The
Administrative Agent shall remit the funds so received to the applicable
L/C Issuer, and may apply Cash Collateral provided for this purpose to such
Unreimbursed Amount.

(iii)             Each Revolving Lender that makes funds available pursuant to
Section 2.4(c)(ii) shall be deemed to have made an ABR Revolving Loan in Dollars
to the Borrowers in such amount, provided that in the event the conditions for
Revolving Borrowings set forth in Section 4.2 cannot be satisfied (and have not
been waived) or for any other reason, then (A) the Borrowers shall be deemed to
have incurred from the applicable L/C Issuer a L/C Borrowing in Dollars in the
amount of the Unreimbursed Amount, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate,
and (B) such Revolving Lender shall be deemed to have purchased a participation
in such L/C Borrowing in an amount equal to its Applicable Percentage thereof (a
“L/C Advance”).

(iv)              Until each Revolving Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.4(c) to reimburse the applicable
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Revolving Lender’s Applicable Percentage of such amount shall be solely
for the account of the applicable L/C Issuer.

(v)                Each Revolving Lender’s obligation to make Revolving Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.4(c), shall be absolute and
unconditional and shall not be affected by any circumstance; provided that each
Revolving Lender’s obligation to make Revolving Loans (but not L/C Advances)
pursuant to this Section 2.4(c) is subject to the conditions set forth in
Section 4.2 (other than delivery by Lead Borrower of a Committed Loan Notice).
No such making of a L/C Advance shall relieve or otherwise impair the obligation
of the Borrowers to reimburse the applicable L/C Issuer for the amount of any
payment made by the applicable L/C Issuer under any Letter of Credit, together
with interest as provided herein.

(vi)              If any Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.4(c) by the time specified in Section 2.4(c)(ii),
such L/C Issuer shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at the greater of the
Federal Funds Effective Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation. A certificate
of the applicable L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.4(c)(vi) shall be conclusive absent manifest error.

(vii)            If, at any time after the applicable L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Lender
such Revolving Lender’s L/C Advance in respect of such payment in accordance
with this Section 2.4(c), the Administrative Agent receives for the account of
such Revolving Lender any payment in respect of the related Unreimbursed Amount
or interest thereon (whether directly from the Borrowers or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

67 

 

(viii)          If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.4(c) is required to
be returned under any of the circumstances described in Section 10.11, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the Federal Funds Effective Rate.

(d)                Obligations Absolute. The obligation of the Borrowers to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
issued by it and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Credit Agreement under all circumstances, including the following:

(i)                 any lack of validity or enforceability of such Letter of
Credit, this Credit Agreement, or any other agreement or instrument relating
thereto;

(ii)               the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)             any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

(iv)              any payment by the applicable L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit, or any payment made by the
applicable L/C Issuer under such Letter of Credit to any Person purporting to be
a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with (x) any proceeding under any Debtor Relief Law or (y) any
Bail-In Action;

(v)                any exchange, release or non-perfection of any Collateral, or
any release or amendment or waiver of or consent to departure from the Guarantee
Agreement, the HK Guarantee Agreement or any other guarantee, for all or any of
the Loan Document Obligations of any Loan Party in respect of such Letter of
Credit; or

(vi)              any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

68 

 

provided that the foregoing shall not excuse the applicable L/C Issuer from
liability to the Borrowers to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are waived by the Borrowers to the extent permitted by applicable law) suffered
by the Borrowers that are caused by such L/C Issuer’s bad faith, gross
negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit, subject to the terms of
Section 2.4(e) below, comply with the terms thereof.

(e)                Role of L/C Issuer. Each Lender and each Borrower agree that,
in paying any drawing under a Letter of Credit, the applicable L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
applicable L/C Issuer, any of its Related Parties nor any of the correspondents,
participants or assignees of such L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Required Lenders, (ii) any action taken or omitted in the
absence of bad faith, gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. Each
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrowers from
pursuing such rights and remedies as they may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable
L/C Issuer, any of its Related Parties nor any of the correspondents,
participants or assignees of such L/C Issuer shall be liable or responsible for
any of the matters described in clauses (i) through (iii) of this
Section 2.4(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrowers, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrowers caused by such L/C Issuer’s bad
faith, willful misconduct or gross negligence or such L/C Issuer’s bad faith,
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(f)                 Conflict with Letter of Credit Application. Notwithstanding
anything else to the contrary in any Letter of Credit Document (including any
Letter of Credit Application), in the event of any conflict between the terms
hereof and the terms of any such Letter of Credit Document, the terms hereof
shall control, provided that all non-conflicting terms of any such Letter of
Credit Document shall remain in full force and effect.

(g)                Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable L/C Issuer and Lead Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, the applicable L/C Issuer shall
not be responsible to any Loan Party for, and the applicable L/C Issuer’s rights
and remedies against any such Loan Party shall not be impaired by, any action or
inaction of such L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Credit Agreement, including the law or any order of a jurisdiction where
such L/C Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

69 

 

(h)                Addition of L/C Issuer. Lead Borrower may from time to time,
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) and the applicable Revolving
Lender being so appointed, appoint one or more additional Revolving Lenders to
be L/C Issuers hereunder. Upon the appointment of a Revolving Lender as an L/C
Issuer hereunder, such Person shall become vested with all of the rights,
powers, privileges and duties of an L/C Issuer hereunder. The Administrative
Agent shall notify the Revolving Lenders of any such additional L/C Issuer.

(i)                 Removal of L/C Issuers. Lead Borrower may at any time remove
any Revolving Lender from its role as an L/C Issuer hereunder upon not less than
30 days prior notice to such L/C Issuer (or such shorter period of time as may
be acceptable to such L/C Issuer), with a copy of such notice to the
Administrative Agent; provided that such removed L/C Issuer shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its removal as an
L/C Issuer and all L/C Exposure with respect thereto. Without limiting the
foregoing, upon the removal of a Revolving Lender as an L/C Issuer hereunder,
Lead Borrower may, or at the request of such removed L/C Issuer Lead Borrower
shall, use commercially reasonable efforts to, arrange for one or more of the
other L/C Issuers to issue Letters of Credit hereunder in substitution for the
Letters of Credit, if any, issued by such removed L/C Issuer and outstanding at
the time of such removal, or make other arrangements reasonably satisfactory to
the removed L/C Issuer to effectively cause another L/C Issuer to assume the
obligations of the removed L/C Issuer with respect to any such Letters of
Credit.

Section 2.5               Termination and Reduction of Commitments.

(a)                Unless previously terminated, the Revolving Commitments shall
terminate on the last day of the Availability Period.

(b)                The Borrowers may at any time terminate, or from time to time
reduce, the Revolving Commitments, provided that (i) the Borrowers shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment or repayment of the Revolving Loans and the Swingline
Loans in accordance with Section 2.7, the sum of the Revolving Exposures of all
Revolving Lenders would exceed the aggregate Revolving Commitments, (ii) each
such reduction of the Revolving Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000, and (iii) any
reduction of the Revolving Commitments to an amount below the L/C Sublimit or
the Swingline Sublimit shall automatically reduce the L/C Sublimit or the
Swingline Sublimit, as applicable, on a Dollar for Dollar basis. If at any time,
as a result of such a partial reduction or termination as provided in
Section 2.5(a), the Revolving Exposure of all Lenders would exceed the aggregate
Revolving Commitments, then the Borrowers shall on the date of such reduction or
termination of Revolving Commitments, repay or prepay Revolving Borrowings or
Swingline Loans (or a combination thereof) and/or Cash Collateralize Letters of
Credit in an aggregate amount equal to such excess.

(c)                Lead Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by Lead Borrower pursuant to this Section shall be irrevocable,
provided that a notice of termination or reduction of the Revolving Commitments
may state that such notice is conditioned upon the effectiveness of other credit
facilities or other events or transactions, in which case such notice may be
revoked by Lead Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied,
subject to the Borrowers’ obligation to indemnify the Lenders pursuant to
Section 3.5. Each reduction, and any termination, of the Revolving Commitments
shall be permanent and each reduction of the Revolving Commitments shall be made
ratably among the Revolving Lenders in accordance with their respective
Revolving Commitments.

70 

 

Section 2.6               Repayment of Loans; Evidence of Debt.

(a)                Payment at Maturity. The Borrowers hereby unconditionally
promise to pay (i) to the Administrative Agent for the account of each Revolving
Lender the then unpaid principal amount of each Revolving Loan together with all
accrued interest thereon on the earlier of the Revolving Maturity Date and, if
different, the date of the termination of the Revolving Commitments in
accordance with the provisions of this Credit Agreement, and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan
together with all accrued interest thereon on the earliest of (A) the maturity
date selected by Lead Borrower for such Swingline Loan, (B) the Revolving
Maturity Date and (C) the date of the termination of the Revolving Commitments
in accordance with the provisions of this Credit Agreement.

(b)                Notes. Any Lender may request through the Administrative
Agent that Loans made by it be evidenced by a promissory note. In such event,
the Borrowers shall execute and deliver to (i) in the case of a Revolving
Lender, a Revolving Loan Note, and (ii) in the case of the Swingline Lender, a
Swingline Loan Note. In addition, if requested by a Lender, its Note may be made
payable to such Lender and its registered assigns in which case all Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more Notes in like
form payable to the order of the payee named therein and its registered assigns.

(c)                Lender Records. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrowers to such Lender resulting from each Loan owing to such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(d)                Register. Entries made in good faith by the Administrative
Agent in the Register pursuant to Section 10.4(c), and by each Lender in its
account or accounts pursuant to Section 2.6(c), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Credit Agreement,
absent demonstrable error; provided, however, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Credit
Agreement.

Section 2.7               Prepayments.

(a)                Optional Prepayments. (i)(i) The Borrowers may, upon written
notice from Lead Borrower to the Administrative Agent, at any time and from time
to time, voluntarily prepay any Borrowing of any Class (other than Swingline
Loans) in whole or in part without premium or penalty (except as set forth in
Section 3.5), provided that such notice must be received by the Administrative
Agent not later than 1:00 p.m. (1) three Business Days prior to any date of
prepayment of a LIBOR Borrowing and (2) on the date of prepayment of an ABR
Borrowing. Each such notice shall specify the date and amount of such prepayment
and the Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent
will promptly notify each Appropriate Lender of its receipt of each such notice,
and of the amount of such Lender’s Applicable Percentage of such prepayment. If
such notice is given by Lead Borrower, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein, provided that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
events or transactions, in which case such notice may be revoked by Lead
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied, subject to the
Borrowers’ obligation to indemnify the Lenders pursuant to Section 3.5.



71 

 

(ii)               The Borrowers may, upon written notice from Lead Borrower to
the Swingline Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swingline Loans in whole or in part
without premium or penalty; provided that such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(b)                Mandatory Prepayments.

(i)                 Net Cash Proceeds.

(A)              Dispositions. In the event that any Loan Party or any of its
Subsidiaries receives Net Cash Proceeds in respect of any Mandatory Prepayment
Disposition, then, substantially simultaneously with (and in any event not later
than the fifth Business Day next following) the receipt of such Net Cash
Proceeds, the Borrowers shall prepay the Loan Document Obligations in an
aggregate principal amount equal to 100% of such Net Cash Proceeds; provided,
that no Net Cash Proceeds that would otherwise be subject to the provisions of
this clause (A) or clause (C) below shall be subject to such provisions until
the aggregate amount of all such Net Cash Proceeds received by the Loan Parties
and their Subsidiaries from and after the Closing Date shall equal $20,000,000,
and only the portion in excess of such $20,000,000 aggregate amount shall be
subject to such provisions.

(B)              Debt Incurrences and Equity Issuances. In the event that any
Loan Party or any of its Subsidiaries receives Net Cash Proceeds in respect of
any Mandatory Prepayment Debt Incurrence or Mandatory Prepayment Equity
Issuance, then, substantially simultaneously with (and in any event not later
than (x) in the case of any Mandatory Prepayment Debt Incurrence, the same day
as, and (y) in the case of any Mandatory Prepayment Equity Issuance, the fifth
Business Day next following) the receipt of such Net Cash Proceeds, the
Borrowers shall prepay the Loan Document Obligations in an aggregate principal
amount equal to 100% of such Net Cash Proceeds.

(C)              Casualty Events. In the event that any Loan Party or any of its
Subsidiaries receives Net Cash Proceeds in respect of any Mandatory Prepayment
Casualty Event, then, substantially simultaneously with (and in any event not
later than the fifth Business Day next following) the receipt of such Net Cash
Proceeds, the Borrowers shall prepay the Loan Document Obligations in an
aggregate principal amount equal to 100% of such Net Cash Proceeds; provided,
that no Net Cash Proceeds that would otherwise be subject to the provisions of
this clause (C) or clause (A) above shall be subject to such provisions until
the aggregate amount of all such Net Cash Proceeds received by the Loan Parties
and their Subsidiaries from and after the Closing Date shall equal $20,000,000,
and only the portion in excess of such $20,000,000 aggregate amount shall be
subject to such provisions.

72 

 

(ii)               Excess Cash Balance. In the event that the aggregate balance
of the Loan Parties’ disbursement and operating deposit accounts exceeds
$350,000,000 on any Business Day, then the Borrowers shall prepay the Loan
Document Obligations in an aggregate principal amount equal to such excess
amount.

(iii)             Application of Mandatory Prepayments. Each mandatory
prepayment required to be made pursuant to Section 2.7(b) shall be applied to
the prepayment of the Revolving Loans and Swingline Loans and, thereafter, to
Cash Collateralize the L/C Obligations in an amount equal to the Minimum
Collateral Amount with respect thereto, in each case, without a permanent
reduction of the Revolving Commitments.

(iv)              Notice of Mandatory Prepayment. Lead Borrower shall deliver to
the Administrative Agent, at the time of each prepayment required under this
Section 2.7(b) (or, in the case of a prepayment required under
Section 2.7(b)(i), to the extent practicable, at least two Business Days in
advance of such prepayment), a certificate signed by a Financial Officer of Lead
Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment. Each notice of prepayment shall specify the prepayment date,
the Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid.

(c)                Prepayments of Revolving Loans. If for any reason (i) the
Total Revolving Outstandings (other than any Overadvances and Protective
Advances to the extent permitted hereunder) at any time exceed the Borrowing
Base then in effect for at least two consecutive Business Days or (ii) the Total
Revolving Outstandings at any time exceed the Revolving Credit Maximum Amount at
such time, then in either case Borrowers shall immediately prepay, without
premium or penalty, an aggregate amount equal to such excess to be applied to
the prepayment of the Revolving Loans and Swingline Loans and, thereafter to the
extent of any remaining such excess, to Cash Collateralize the L/C Obligations
in an amount equal to such remaining excess.

(d)                General Rules. All prepayments shall be subject to
Section 3.5, but shall otherwise be without premium or penalty. Each prepayment
of a Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. All prepayments shall be accompanied by accrued interest thereon and,
in the case of any prepayment of a LIBOR Loan, any additional amounts required
pursuant to Section 3.5. The application of all prepayment amounts shall be made
in such a manner as to minimize, to the extent reasonably practicable, any
additional amounts required under Section 3.5.

Section 2.8               Payments Generally; Administrative Agent’s Clawback.

(a)                General. Each Loan Party shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal
of Loans, L/C Borrowings, interest or fees, or of amounts payable under
Sections 3.4, 3.5, 3.6 or 10.3, or otherwise) prior to 12:00 noon on the date
when due, in immediately available funds. In furtherance of the foregoing,
during the continuance of an Event of Default, the Borrowers hereby irrevocably
authorize the Administrative Agent, in the Administrative Agent’s sole
discretion, to request on behalf of the Borrowers, Revolving Loans (which shall
be ABR Loans) or Swingline Loans, in an amount sufficient to pay all principal,
L/C Borrowings, interest, fees, or other amounts from time to time due and
payable by any Loan Party to any Credit Party hereunder or under any other Loan
Document that are not paid when due (after giving effect to any grace and cure
periods). All payments to be made by a Loan Party hereunder shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff, without setoff or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent’s Payment Office, except payments to be made to any
L/C Issuer or the Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 3.4, 3.5, 3.6 or 10.3, shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.

73 

 

(b)                Pro Rata Treatment. Except as otherwise provided in this
Section 2.8 and as otherwise required under Section 3.4(e), each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of fees, each reduction of the Revolving Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Appropriate Lenders
in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans of the applicable
Class). Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole Dollar amount.

(c)                Administrative Agent’s Clawback. (i)(i) Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender (x) in the case of ABR Borrowings, two hours prior
to the proposed time of such Borrowing and (y) otherwise, prior to the proposed
date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.2 and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the Appropriate Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to ABR Loans. If the Borrowers and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(ii)               Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from Lead Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such L/C Issuer, as the case
may be, the amount due. In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

74 

 

(iii)             Notice by Administrative Agent. A notice from the
Administrative Agent to any Lender or Lead Borrower with respect to any amount
owing under this paragraph (c) shall be conclusive, absent manifest error.

(d)                Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans and purchase participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 10.3(c) are several
and not joint. The failure of any Lender to make any Loan or purchase
participations in Letters of Credit and Swingline Loans or make any payment
under Section 10.3(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan,
purchase its participation in Letters of Credit and Swingline Loans or to make
its payment under Section 10.3(c).

(e)                Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article 2, and such funds
are not made available to the Borrowers by the Administrative Agent because the
conditions to the borrowing of Loans set forth in Article 4 are not satisfied or
waived in accordance with the terms hereof (subject to the provisions of Article
4), the Administrative Agent shall return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(f)                 Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

(g)                Insufficient Payment. Subject to the provisions of Article 8,
whenever any payment received by the Administrative Agent under this Credit
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Credit Parties under or in respect of this Credit
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Administrative Agent and applied by the Administrative Agent
(i) first, towards payment of all fees and expenses then due to the
Administrative Agent under the Loan Documents, (ii) second, towards payment of
all expenses then due hereunder, ratably among the parties entitled thereto in
accordance herewith, (iii) third, towards payment of interest, fees and
commissions then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest, fees and commissions then due to such
parties, and (iv) fourth, towards payment of principal of Loans and unreimbursed
L/C Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal of Loans and unreimbursed L/C
Borrowings then due to such parties.

(h)                Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then
such Lender shall (x) notify the Administrative Agent of such fact, and (y)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:



75 

 

(i)                 if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

(ii)               the provisions of this paragraph shall not be construed to
apply to (x) any payment made by the Borrowers pursuant to and in accordance
with the express terms of this Credit Agreement (including the application of
funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Disbursements to any
assignee or participant.

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 2.9               Defaulting Lenders.

(a)                Defaulting Lender Adjustments. Notwithstanding anything to
the contrary contained in this Credit Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Credit Agreement shall be restricted as set forth in the definition of Required
Lenders.

(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article 8 or otherwise) or received by the Administrative Agent from
a Defaulting Lender pursuant to Section 10.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.10; fourth, as Lead Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Credit Agreement, as determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and Lead Borrower, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Credit Agreement and (y) Cash Collateralize each L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Credit Agreement, in accordance with
Section 2.10; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuers or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Credit Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Credit Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to Section 2.9(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.9(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.



76 

 

(iii)             Certain Fees.

(A)              No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B)              Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.10.

(C)              With respect to any L/C Participation Fees not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to any L/C Issuer and the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)              Reallocation of Participations to Reduce Fronting Exposure. If
any L/C Obligations or Swingline Loans are outstanding at the time such Lender
becomes a Defaulting Lender, then all or any part of the Swingline Exposure and
L/C Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 10.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.



77 

 

(v)                Cash Collateral, Repayment of Swingline Loans. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to them hereunder or under law, (x) first, prepay Swingline Loans in
an amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize each L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.10.

(b)                Defaulting Lender Cure. If Lead Borrower, the Administrative
Agent, the Swingline Lender and each L/C Issuer agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Facility (without giving effect to
Section 2.9(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c)                New Swingline Loans/Letters of Credit. So long as any Lender
is a Defaulting Lender, (i) the Swingline Lender shall not be required to fund
any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no L/C Issuer shall
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

Section 2.10            Cash Collateral.

(a)                Certain Credit Support Events. The Borrowers shall provide
Cash Collateral to any applicable L/C Issuer:

(i)                 if such L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in a L/C
Borrowing, within two Business Days following any request by the Administrative
Agent or such L/C Issuer, in an amount not less than the Minimum Collateral
Amount of such L/C Borrowing,

(ii)               if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding and such Letter of Credit is not
adequately Backstopped in accordance with the provisions of this Credit
Agreement, immediately (without the necessity of any request), in an amount not
less than the Minimum Collateral Amount of such L/C Obligation,

(iii)             if the Borrowers shall be required to provide Cash Collateral
pursuant to Section 8.2, immediately upon any request by the Administrative
Agent or such L/C Issuer, in an amount not less than the Minimum Collateral
Amount of all L/C Obligations, and

78 

 

(iv)              if there shall exist a Defaulting Lender, within two Business
Days following any request by the Administrative Agent or such L/C Issuer, in an
amount not less than the Minimum Collateral Amount of the Fronting Exposure of
such L/C Issuer with respect to such Defaulting Lender.

(b)                Grant of Security Interest. As security for the obligations
to which such Cash Collateral may be applied pursuant to Section 2.10(c), (i)
each Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuers and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, and (ii) to the extent provided by any Defaulting Lender, such
Defaulting Lender hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuers and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing. Each Borrower shall enter into documentation reasonably
satisfactory to the Administrative Agent as may be requested in connection with
the above described grant of security. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the L/C Issuers as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. If at any time
the total amount of such Cash Collateral is greater than the Minimum Collateral
Amount, the Administrative Agent will, promptly upon demand by Lead Borrower,
release to Lead Borrower Cash Collateral in an amount sufficient to eliminate
such excess. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Citizens Bank. The Borrowers shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c)                Application. Notwithstanding anything to the contrary
contained in this Credit Agreement, Cash Collateral provided under any of this
Section 2.10 or Sections 2.4, 2.7, 2.10 or 8.2 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

(d)                Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.4(b)(vii))) or (ii) the determination by the Administrative Agent and
the applicable L/C Issuer that there exists excess Cash Collateral; provided
that, subject to this Section 2.10, the Person providing Cash Collateral and
such L/C Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

Section 2.11                 Incremental Commitments.

79 

 

(a)                Lead Borrower may, from time to time, by written notice to
the Administrative Agent, request additional Revolving Commitments
(collectively, “Incremental Commitments”), from one or more Revolving Lenders
(in the sole discretion of such Lenders) and/or Eligible Assignees who will
become Revolving Lenders, in an aggregate principal amount of up to
$100,000,000; provided that at the time of the incurrence of such Incremental
Commitments and immediately after giving effect thereto and to the use of the
proceeds thereof, no Default shall have occurred and be continuing or would
result therefrom; provided further that (1) each such Person, if not already a
Revolving Lender hereunder, shall be subject to the approval of the
Administrative Agent, the L/C Issuers and the Swingline Lender (which approvals
shall not be unreasonably withheld or delayed) and (2) Lead Borrower may make
only five such requests. Such notice shall set forth (i) the amount of the
Incremental Commitments being requested (which shall be in minimum increments of
$10,000,000 and a minimum amount of $25,000,000), and (ii) the date on which
such Incremental Commitments are requested to become effective (which shall not
be less than five Business Days nor more than 60 calendar days after the date of
such notice, unless otherwise agreed to by the Administrative Agent).

(b)                The Borrowers and each Revolving Lender providing an
Incremental Commitment shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental
Commitment of such Revolving Lender. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Assumption
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Incremental Assumption Agreement, this Credit Agreement shall be deemed
amended to the extent (but only to the extent) necessary (i) to reflect the
existence and terms of the Incremental Commitments evidenced thereby and (ii) to
increase the hard dollar amounts in the definitions of “Borrowing Base Reporting
Trigger Event”, “Borrowing Base Reporting Trigger Period”, “Cash Dominion
Trigger Event”, “Cash Dominion Trigger Period”, “Collateral Administration
Trigger Event”, “Collateral Administration Trigger Period” and “Payment
Conditions” and in Sections 2.2(h) and 7.12, in each case in proportion to the
increase in the Revolving Commitments after giving effect to such Incremental
Commitments. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with Lead Borrower’s consent (not to be unreasonably
withheld or delayed) and furnished to the other parties hereto.

(c)                The terms of each Incremental Commitment shall be reasonably
satisfactory to the Administrative Agent and in any event:

(i)                 each Incremental Commitment (and the Revolving Loans made
thereunder) shall rank pari passu in right of payment and of security with the
existing Revolving Commitments (and the Revolving Loans made thereunder); and

(ii)               all material terms of each Incremental Commitment (and the
Revolving Loans made thereunder) shall be identical to the existing Revolving
Commitments (and the Revolving Loans made thereunder) (excluding upfront and
other similar fees paid at the closing of such Incremental Commitment).

(d)                No Incremental Commitments shall become effective unless, on
the date of such effectiveness, (i) the conditions set forth in paragraphs (a)
and (b) of Section 4.2 shall be satisfied as if it was a borrowing date and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of Lead Borrower; and (ii) the
Administrative Agent shall have received closing certificates, opinions of
counsel and other customary documentation requested by the Administrative Agent.

80 

 

(e)                Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be reasonably necessary
to ensure that, following the establishment of any Incremental Commitments, the
outstanding Revolving Loans are held by the Revolving Lenders in accordance with
their new Applicable Percentages. This may be accomplished by the Administrative
Agent, in consultation with Lead Borrower, by requiring each outstanding LIBOR
Borrowing of the relevant Class to be converted into an ABR Borrowing of such
Class on the date of each additional Revolving Commitment, or requiring a
prepayment and reborrowing of Revolving Loans. Any conversion or prepayment made
pursuant to the preceding sentence shall be subject to Section 3.5 (it being
understood that, the Administrative Agent shall consult with Lead Borrower
regarding the foregoing and, to the extent practicable, will attempt to pursue
options that minimize breakage costs).

Section 2.12                 Joint and Several Liability.

(a)                Each Borrower is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Credit Parties under this Credit Agreement
for the mutual benefit, directly and indirectly, of each Borrower and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Loan Document Obligations.

(b)                Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Loan Document Obligations, it being the intention of
the parties hereto that all of the Loan Document Obligations shall be the joint
and several obligations of each Borrower without preferences or distinction
among them. Accordingly, each Borrower hereby waives any and all suretyship
defenses that would otherwise be available to such Borrower under applicable
law.

(c)                If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Loan Document Obligations as and when due,
whether upon maturity, acceleration, or otherwise, or to perform any of the Loan
Document Obligations in accordance with the terms thereof, then in each such
event the other Borrowers will make such payment with respect to, or perform,
such Loan Document Obligations until such time as all of the Loan Document
Obligations are paid in full, and, except as otherwise expressly provided in the
Loan Documents, without the need for demand, protest, or any other notice or
formality.

(d)                The obligations of each Borrower under the provisions of this
Section 2.12 constitute the absolute and unconditional, full recourse
obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Credit Agreement or any other Loan
Document or any other circumstance whatsoever.

(e)                Each Borrower hereby waives, for the benefit of the Credit
Parties: (a) any right to require any Credit Party, as a condition of payment or
performance by such Borrower, to (i) proceed against any other Borrower, any
Guarantor or any other Person, (ii) proceed against or exhaust any security held
from any other Borrower, any Guarantor or any other Person, (iii) proceed
against or have resort to any balance of any deposit account or credit on the
books of any Credit Party in favor of any other Borrower, any Guarantor or any
other Person, or (iv) pursue any other remedy in the power of any Credit Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any other Borrower or any
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Loan Document Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any other Borrower or any Guarantor from any cause other than payment in full of
the Loan Document Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Credit Party’s errors or omissions in the administration
of the Loan Document Obligations (other than those constituting gross
negligence, bad faith or willful misconduct); (e)(i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Borrower’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Borrower’s liability hereunder or the enforcement hereof, (iii) any rights
to set offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Credit Party protect, secure, perfect or insure any
security interest or Lien or any property subject thereto; (f) except as
otherwise expressly provided in the Loan Documents, notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default, notices
of any renewal, extension or modification of the Loan Document Obligations or
any agreement related thereto, notices of any extension of credit to such
Borrower and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the ability of
or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

81 

 

(f)                 Each Borrower represents and warrants to the Credit Parties
that such Borrower is currently informed of the financial condition of the other
Borrowers and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Loan Document Obligations.
Each Borrower further represents and warrants to the Credit Parties that such
Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of each other Borrower’s financial condition and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Loan Document Obligations.

(g)                The provisions of this Section 2.12 are made for the benefit
of each Credit Party and its successors and permitted assigns, and may be
enforced by it or them from time to time against any or all Borrowers as often
as occasion therefor may arise and without requirement on the part of any Credit
Party of any of its successors or permitted assigns first to marshal any of its
or their claims or to exercise any of its or their rights against any Borrower
or any Guarantor or to exhaust any remedies available to it or them against any
Borrower or any Guarantor or to resort to any other source or means of obtaining
payment of any of the Loan Document Obligations or to elect any other remedy.
The provisions of this Section 2.12 shall remain in effect until the occurrence
of the Termination Date. If at any time any payment, or any part thereof, made
in respect of any of the Loan Document Obligations is rescinded or must
otherwise be restored or returned by any Credit Party upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.12 will forthwith be reinstated in effect, as though such payment
had not been made.

(h)                Each Borrower hereby agrees that it will not enforce any of
its rights that arise from the existence, payment, performance or enforcement of
the provisions of this Section 2.12, including rights of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Credit Party against any Borrower,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security solely on account of such claim, remedy or right,
unless and until the Termination Date has occurred. Any claim which any Borrower
may have against any other Borrower with respect to any payments to any Credit
Party hereunder are hereby expressly made subordinate and junior in right of
payment to the prior occurrence of the Termination Date and, in the event of any
insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar proceeding under the laws of any jurisdiction relating to any Borrower,
its debts or its assets, whether voluntary or involuntary, the Termination Date
shall occur before any payment or distribution of any character, whether in
cash, securities or other property, shall be made to any other Borrower
therefor. If any amount shall be paid to any Borrower in violation of the
immediately preceding sentence, such amount shall be held in trust for the
benefit of the Credit Parties, and shall forthwith be paid to Administrative
Agent to be credited and applied to the Loan Document Obligations and all other
amounts payable under this Credit Agreement, whether matured or unmatured, in
accordance with the terms of this Credit Agreement, or to be held as Collateral
for any Loan Document Obligations or other amounts payable under this Credit
Agreement thereafter arising.

82 

 

Section 2.13            Lead Borrower. Each Borrower hereby irrevocably appoints
Lead Borrower as the borrowing agent and attorney-in-fact for each Borrower, and
authorizes Lead Borrower (a) to provide Administrative Agent with all notices
with respect to Credit Extensions obtained for the benefit of any Borrower and
all other notices and instructions under this Credit Agreement or any other Loan
Document and (b) to take such action as Lead Borrower deems appropriate on its
behalf to carry out the purposes of this Credit Agreement or any other Loan
Document. Lead Borrower hereby accepts such appointment. The Credit Parties
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or other communication delivered by Lead Borrower on behalf of any
Borrower. The Credit Parties may give any notice to, or other communication
with, any Borrower hereunder to Lead Borrower on behalf of such Borrower. Each
of the Credit Parties shall have the right, in its discretion, to deal
exclusively with Lead Borrower for any or all purposes under the Loan Documents.
It is understood that the handling of the Credit Extensions and the Collateral
of Loan Parties in a combined fashion, as more fully set forth herein, is done
solely as an accommodation to the Borrowers in order to utilize the collective
borrowing powers of the Borrowers in the most efficient and economical manner
and at their request, and that Administrative Agent shall not incur any
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of Credit Extensions and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group.

Article 3


Interest, Fees, Yield Protection, etc.

Section 3.1               Interest.

(a)                Interest Rate Generally. All ABR Loans shall bear interest at
the Alternate Base Rate plus the Applicable Margin. Each LIBOR Loan shall bear
interest at a rate per annum equal to the sum of the Adjusted LIBOR Rate for the
Interest Period in effect for such Loan plus the Applicable Margin. Each
Swingline Loan shall bear interest at the Alternate Base Rate plus the
Applicable Margin (or such other rate as may be agreed upon between Lead
Borrower and the Swingline Lender).

(b)                Default Rate.

(i)                 Notwithstanding the foregoing, if any principal of or
interest on any Loan, any reimbursement obligation in respect of any L/C
Disbursement or any fee or other amount payable by the Borrowers hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to the Default Rate to the fullest extent permitted by
applicable law.

83 

 

(ii)               Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing and the Administrative Agent so notifies Lead
Borrower (provided that no such notification shall be required, and the
following interest shall automatically be payable, in the case of an Event of
Default under Sections 8.1(a), (b), (h) or (i)), then, so long as such Event of
Default is continuing, all outstanding principal of each Loan and all
Unreimbursed Amounts in respect of L/C Disbursements (including L/C Borrowings)
shall, without duplication of amounts payable under the preceding sentence, bear
interest, after as well as before judgment, at a rate per annum equal to the
Default Rate to the fullest extent permitted by applicable law.

(iii)             Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c)                Interest Payment Dates. Accrued interest on each Loan shall
be payable in arrears on each Interest Payment Date for such Loan and at such
other times as may be specified herein, provided that (i) interest accrued
pursuant to paragraph (b) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any LIBOR
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(d)                Computation of Interest. All interest hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBOR Rate and LIBOR Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent demonstrable error.

Section 3.2               Fees.

(a)                Commitment Fee. The Borrowers agree to pay to the
Administrative Agent, for the account of each Revolving Lender, a commitment fee
(the “Commitment Fee”), which shall accrue at a rate per annum equal to 0.40%
per annum on the average daily unused amount of the Revolving Commitment of such
Revolving Lender during the period from and including the date on which this
Credit Agreement becomes effective pursuant to Section 10.6(a) to but excluding
the date on which such Revolving Commitment terminates. For purposes of
computing Commitment Fees, the Revolving Commitment of any Revolving Lender
shall be deemed to be used to the extent of the aggregate principal amount at
such time of its outstanding Revolving Loans and such Lender’s L/C Exposure.
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year, each date on which the Revolving
Commitments are permanently reduced and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Agreement Date. All Commitment Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b)                L/C Fees. The Borrowers agree to pay (i) to the
Administrative Agent, for the account of the Revolving Lenders, a fee (the “L/C
Participation Fee”) in Dollars for each Letter of Credit, at a rate per annum
equal to the Applicable Margin multiplied by the average daily amount available
to be drawn under such Letter of Credit, and (ii) to each applicable L/C Issuer
for its own account a fee (the “L/C Fronting Fee”), which shall accrue at the
rate or rates per annum separately agreed upon between the Borrowers and such
L/C Issuer on the average daily amount of the L/C Obligations attributable to
Letters of Credit issued by such L/C Issuer (excluding any portion thereof
attributable to unreimbursed L/C Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any L/C
Obligations, as well as such L/C Issuer’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued L/C Participation Fees and L/C Fronting Fees
shall be payable in arrears on the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Agreement Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to any L/C Issuer pursuant to this paragraph shall be
payable within ten days after demand. All L/C Participation Fees and L/C
Fronting Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing and the Administrative Agent (in the case of L/C
Participation Fees) or any applicable L/C Issuer (in the case of L/C Fronting
Fees) so notifies Lead Borrower (provided that no such notification shall be
required, and the following interest shall automatically be payable, in the case
of an Event of Default under Sections 8.1(a), (b), (h) or (i)), then, so long as
such Event of Default is continuing, L/C Participation Fees and L/C Fronting
Fees, as applicable, shall be calculated at a rate per annum equal to the
Default Rate.

84 

 

(c)                Fee Letters. The Borrowers agree to pay the fees and other
amounts payable in the amounts and at the times set forth in the Fee Letters.

(d)                Payment of Fees Generally. All fees and other amounts payable
hereunder shall be paid on the dates due, in immediately available funds. Absent
demonstrable mistake in the payment thereof, determined as of the time of such
payment, fees and other amounts paid shall not be refundable under any
circumstances.

Section 3.3               Alternate Rate of Interest.

(a)                Temporary Unavailability of LIBOR Rate. If prior to the
commencement of any Interest Period for a LIBOR Borrowing:

(i)                 the Administrative Agent determines (which determination
shall be conclusive absent demonstrable error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBOR Rate or the LIBOR Rate,
as applicable, for such Interest Period; or

(ii)               the Administrative Agent is advised by Required Lenders that
the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to Lead Borrower and the
Lenders (or the Swingline Lender, as the case may be) as promptly as practicable
thereafter and, until the Administrative Agent notifies Lead Borrower and the
Lenders (or the Swingline Lender, as the case may be) that the circumstances
giving rise to such notice no longer exist (which notice shall be given by the
Administrative Agent as promptly as practicable after it obtains knowledge that
such circumstances cease to exist), (x) any Committed Loan Notice that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing shall be ineffective, and (y) if any Request for Credit Extension
requests a LIBOR Borrowing, such Borrowing shall be made as an ABR Borrowing.

85 

 

(b)                Successor LIBOR Rate.

(i)                 Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and Lead Borrower may amend this Credit Agreement to
replace the LIBOR Rate with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and Lead Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBOR Rate with a Benchmark Replacement
pursuant to this Section 3.3(b) will occur prior to the applicable Benchmark
Transition Start Date.

(ii)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document (but subject to the terms of the definition of “Benchmark Replacement
Conforming Changes”), any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Credit Agreement.

(iii)             Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify Lead Borrower and the Lenders of (A)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes and (D) the
commencement or conclusion of any Benchmark Unavailability Period, provided that
the failure to give such notice under this clause (D) shall not affect the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.3(b), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent demonstrable error and may be
made in its or their sole discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this Section
3.3(b).

(iv)              Benchmark Unavailability Period. Upon the commencement of a
Benchmark Unavailability Period, Lead Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Loans to be made,
converted or continued during such Benchmark Unavailability Period and, failing
that, the Borrowers will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period, (A) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (B) any request for a Borrowing of, conversion
to or continuation of LIBOR Loans shall be ineffective and will be deemed to
have been a request for a Borrowing of or conversion to ABR Loans, and (C) the
component of the Alternate Base Rate based upon the LIBOR Rate will not be used
in any determination of the Alternate Base Rate.

86 

 

Section 3.4               Increased Costs; Illegality.

(a)                Increased Costs Generally. If any Change in Law shall:

(i)                 impose, modify or deem applicable any reserve, special
deposit, liquidity, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBOR Rate) or any L/C Issuer;

(ii)               subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii)             impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Credit Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrowers will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered as reasonably determined by such Lender, L/C Issuer or other Recipient
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) after consideration of such factors as such Lender, L/C Issuer
or other Recipient then reasonably determines to be relevant).

(b)                Capital Requirements. If any Lender or L/C Issuer reasonably
determines that any Change in Law affecting such Lender or L/C Issuer or any
Applicable Lending Office of such Lender or such Lender’s or L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or
L/C Issuer’s capital or on the capital of such Lender’s or L/C Issuer’s holding
company, if any, as a consequence of this Credit Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
L/C Issuer, to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrowers will pay
to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer or such Lender’s or
L/C Issuer’s holding company for any such reduction suffered as reasonably
determined by such Lender or L/C Issuer (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) after consideration of
such factors as such Lender or L/C Issuer then reasonably determines to be
relevant).

(c)                Certificates for Reimbursement. A certificate of a Lender or
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or L/C Issuer or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, shall be delivered to Lead Borrower
contemporaneously with any demand for payment and shall be conclusive absent
demonstrable error. The Borrowers shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate free of
demonstrable error within 20 days after receipt thereof.



87 

 

(d)                Delay in Requests. Failure or delay on the part of any Lender
or L/C Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or L/C Issuer pursuant to this Section for any increased costs incurred
or reductions suffered more than 180 days prior to the date that such Lender or
L/C Issuer, as the case may be, notifies Lead Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
L/C Issuer’s demand for compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)                Illegality. Notwithstanding any other provision of this
Credit Agreement, if, after the Agreement Date, any Change in Law shall make it
unlawful for any Lender to make or maintain any LIBOR Loan or to give effect to
its obligations as contemplated hereby with respect to any LIBOR Loan, then, by
written notice to Lead Borrower and to the Administrative Agent:

(i)                 such Lender may declare that LIBOR Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into LIBOR Loans, whereupon any request for a
LIBOR Borrowing or to convert an ABR Borrowing to a LIBOR Borrowing or to
continue a LIBOR Borrowing, as applicable, for an additional Interest Period
shall, as to such Lender only, be deemed a request for an ABR Loan (or a request
to continue an ABR Loan as such for an additional Interest Period or to convert
a LIBOR Loan into an ABR Loan, as applicable), unless such declaration shall be
subsequently withdrawn; and

(ii)               such Lender may require that all outstanding LIBOR Loans made
by it be converted to ABR Loans, in which event all such LIBOR Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.

In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the LIBOR Loans that would have been made by such
Lender or the converted LIBOR Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such LIBOR Loans, as applicable. For purposes of this paragraph,
a notice to Lead Borrower by any Lender shall be effective as to each LIBOR Loan
made by such Lender, if lawful, on the last day of the Interest Period currently
applicable to such LIBOR Loan; in all other cases such notice shall be effective
on the date of receipt by Lead Borrower.

Section 3.5               Break Funding Payments. In the event of (a) the
payment or prepayment of any principal of any LIBOR Loan other than on the last
day of an Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration (including as a result of a bankruptcy
filing, or otherwise), (b) the conversion of any LIBOR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any LIBOR Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.7(a) and is revoked in accordance therewith), or (d) the
assignment of any LIBOR Loan other than on the last day of the Interest Period
or maturity date applicable thereto as a result of a request by Lead Borrower
pursuant to Section 3.7(b), then, in any such event, the Borrowers shall
compensate each applicable Lender for the loss, cost and expense attributable to
such event. In the case of a LIBOR Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth (i)
any amount or amounts that such Lender is entitled to receive pursuant to this
Section and (ii) the calculation of such amount or amounts shall be delivered to
Lead Borrower and shall be conclusive absent demonstrable error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate free of
demonstrable error within 20 days after receipt thereof.

88 

 

Section 3.6               Taxes.

(a)                Defined Terms. For purposes of this Section 3.6, the term
“Lender” includes each L/C Issuer and the term “applicable law” includes FATCA.

(b)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c)                Payment of Other Taxes by the Loan Parties. Each of the Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d)                Indemnification by the Loan Parties. Each of the Loan Parties
shall jointly and severally indemnify each Recipient, within 20 days after
demand therefor accompanied by a certificate, free of demonstrable error, as
contemplated below in this clause (d), for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Lead Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, contemporaneously with the demand for payment shall be
conclusive absent demonstrable error.

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

89 

 

(f)                 Evidence of Payments. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.6, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g)                Status of Lenders. (i)(i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Lead Borrower and the Administrative
Agent, at the time or times reasonably requested by Lead Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by Lead Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Lead Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by Lead Borrower or the Administrative
Agent as will enable Lead Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.6(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)               Without limiting the generality of the foregoing,

(A)              any Lender that is a U.S. Person shall deliver to Lead Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the reasonable request of Lead Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Lead Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Credit Agreement (and from
time to time thereafter upon the reasonable request of Lead Borrower or the
Administrative Agent), whichever of the following is applicable:

90 

 

(1)                in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (A) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (B) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)                executed copies of IRS Form W-8ECI;

(3)                in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (B) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

(4)                to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Lead Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Credit Agreement (and from
time to time thereafter upon the reasonable request of Lead Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Lead Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Lead Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
Lead Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Lead Borrower or the
Administrative Agent as may be necessary for Lead Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Credit Agreement.

91 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Lead Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 3.6
(including by the payment of additional amounts pursuant to this Section 3.6),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. In such event,
such indemnified party shall, at any indemnifying party’s request, provide such
any indemnifying party with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided that such indemnified party may delete, redact or withhold
any information therein that it deems confidential). Notwithstanding anything to
the contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) that the indemnified party determines in good faith the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

(i)                 Survival. Each party’s obligations under this Section 3.6
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the Termination
Date.

(j)                 Confidentiality. Nothing contained in this Section shall
require any Credit Party or any other indemnified party to make available any of
its Tax returns (or any other information that it deems to be confidential or
proprietary) to the indemnifying party or any other Person.

Section 3.7               Mitigation Obligations; Replacement of Lenders.

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.4, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.6, then such
Lender shall (at the request of Lead Borrower) use reasonable efforts to
designate a different Applicable Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.4 or Section 3.6, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

92 

 

(b)                Replacement of Lenders. If any Lender (or its Participant)
requests compensation under Section 3.4 or if the Borrowers are required to pay
any Indemnified Taxes or additional amounts to any Lender (or its Participant)
or any Governmental Authority for the account of any Lender (or its Participant)
pursuant to Section 3.6 and, in each case, such Lender (or its Participant) has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 3.7(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender or a Non-Extending Lender, or if any Lender enters into
(or purports to enter into) an assignment or participation with a Disqualified
Institution in violation of this Credit Agreement, or if any Lender becomes the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action may occur), or if any Lender that is an Affected Financial Institution
ceases to have investment grade ratings from both S&P and Moody’s, then Lead
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.4), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.4 or Section 3.6) and
obligations under this Credit Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i)                 unless waived by the Administrative Agent in its sole
discretion, the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.4;

(ii)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(iii)             in the case of any such assignment resulting from a claim for
compensation under Section 3.4 or payments required to be made pursuant to
Section 3.6, such assignment is reasonably expected by Lead Borrower, acting
reasonably and in good faith, to result in a reduction in such compensation or
payments;

(iv)              such assignment does not conflict with applicable law;

(v)                in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
(or is willing to consent upon becoming a Lender) to the applicable amendment,
waiver or consent (if Lead Borrower is continuing to pursue such amendment,
waiver or consent); and

(vi)              in the case of any assignment resulting from a Lender becoming
a Non-Extending Lender, the applicable assignee shall have agreed (or is willing
to agree upon assuming such assigned interest) to the applicable Extension with
respect to such assigned interest, and the conditions to effectuating such
Extension shall have been satisfied (or will be satisfied upon such assignee’s
agreement thereto upon assuming such assigned interest).

93 

 

A Lender shall not be required to make any such assignment or delegation if,
prior to such assignment or delegation and within ten (10) Business Days after
such circumstances first arise, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Lead Borrower to require such assignment
and delegation cease to apply.

Article 4

Conditions Precedent to Credit Extensions

Section 4.1               Conditions to Initial Credit Extensions. The
effectiveness of this Credit Agreement and the obligation of each Lender and
L/C Issuer to make its initial Credit Extension hereunder on the Closing Date is
subject to satisfaction or waiver of the following conditions precedent (except
to the extent such conditions may be satisfied after the Closing Date pursuant
to Section 6.16):

(a)                Credit Agreement. The Administrative Agent shall have
received a counterpart of this Credit Agreement, duly executed by each Borrower
and each Lender.

(b)                Notes. The Administrative Agent shall have received a Note
for each Lender that shall have requested one at least one Business Day prior to
the Closing Date, duly executed by each Borrower.

(c)                Legal Opinion(s). The Administrative Agent shall have
received favorable written opinion(s) of Foley & Lardner LLP, as special New
York counsel for the Loan Parties and any applicable local counsel (if any) for
the Loan Parties, in each case in form and substance reasonably satisfactory to
the Administrative Agent and customary for transactions of this type.

(d)                Secretary’s Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer, director, secretary, an
assistant secretary or a similar officer of each Loan Party, dated as of the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, (i) attaching (A) certified copies of such Loan Party’s
organizational documents, (B) resolutions of its board of directors, board of
managers, shareholders (if required) or analogous Person authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party, and (C) good standing certificates (or equivalent) issued by
the Secretary of State (or analogous officer) of the jurisdiction of such Loan
Party’s incorporation or formation (if available) and (ii) certifying as to the
incumbency of its officers executing the Loan Documents to which it is a party
on its behalf.

(e)                Fees and Expenses. Substantially contemporaneously with the
making of the Loans to be made on the Closing Date, the Borrowers shall have
paid all fees and expenses that under the terms hereof or of the Fee Letters are
due and payable on or prior to the Closing Date, as well as the reasonable and
documented fees, disbursements and other charges of counsel to the
Administrative Agent and each of the Arrangers to the extent invoiced at least
one Business Day prior to the Closing Date.

(f)                 Collateral and Guarantee Requirement.

(i)                 The Administrative Agent shall have received the Guarantee
Agreement, the HK Guarantee Agreement, the Security Agreement, the Rosenthal
Collateral Assignment, the HK Collateral Document and any applicable Copyright
Security Agreements, Patent Security Agreements and Trademark Security
Agreements, in each case in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders and duly executed by each Loan Party that
is a party thereto;

94 

 

(ii)               The Administrative Agent shall have received a Control
Agreement for the Rosenthal Collection Account, in form and substance reasonably
satisfactory to the Administrative Agent and duly executed by Lead Borrower and
JPMorgan Chase Bank, N.A.

(iii)             [Reserved].

(iv)              The Administrative Agent shall have received a Perfection
Certificate duly executed by the Loan Parties and shall have received the
results of a search of UCC filings (or equivalent filings) and the results of
tax, bankruptcy and judgment lien searches and evidence satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or other document) would be permitted under Section 7.2 or have been or will be
contemporaneously released or terminated.

(v)                The Administrative Agent and the Lenders shall have received,
reviewed and be satisfied with a remote field examination of the Collateral
(which field examination shall have been performed, at the Borrowers’ expense,
by a field examiner reasonably satisfactory to the Administrative Agent).

(g)                Solvency Certificate. The Administrative Agent shall have
received a Solvency Certificate attesting to the Solvency of Lead Borrower and
its Subsidiaries (taken as a whole) on the Closing Date immediately before and
upon giving effect to the Transactions, from a Financial Officer of Lead
Borrower.

(h)                Committed Loan Notice; Letter of Credit Application. The
Administrative Agent shall have received a completed Committed Loan Notice
and/or Letter of Credit Application, duly executed by a Responsible Officer of
Lead Borrower with respect to any Credit Extensions to be made on the Closing
Date.

(i)                 Insurance. The Administrative Agent shall have received
evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Administrative Agent
has been named as lender’s loss payee and/or additional insured, as applicable,
under each insurance policy with respect thereto and all endorsements have been
delivered, in each case in accordance with the terms of the Loan Documents.

(j)                 Pro Forma Borrowing Base Certificate; Closing Date
Availability. The Administrative Agent shall have received a certificate, dated
as of the Closing Date and signed by a Financial Officer of the Borrowers,
setting forth reasonably detailed calculations of the Borrowing Base as of a
recent date acceptable to the Administrative Agent. On the Closing Date, before
and immediately after giving effect to any Credit Extensions to be made on the
Closing Date and all other Transactions occurring on the Closing Date, the
Borrowers shall have Availability of at least $60,000,000.

(k)                USA PATRIOT Act; KYC. At least five days prior to the Closing
Date, each Lender shall have received, in each case, to the extent requested in
writing at least ten Business Days prior to the Closing Date:

(i)                 any and all documentation and other information requested by
such Lender in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the USA PATRIOT Act; and

95 

 

(ii)               to the extent any Borrower constitutes a “legal entity
customer” under the Beneficial Ownership Regulation, a completed Beneficial
Ownership Certification in relation to such Borrower.

(l)                 No Material Adverse Effect. Since December 31, 2019, there
shall not have occurred a Material Adverse Effect (excluding, for the avoidance
of doubt, changes or effects arising out of or otherwise related to the impact
of the COVID-19 pandemic, as described in any Form 10-K, Form 10-Q or Form 8-K
filed by Lead Borrower with the Securities and Exchange Commission prior to the
Closing Date).

(m)              Accuracy of Representations and Warranties; No Default. (i) The
representations and warranties contained in the Loan Documents shall be true and
correct in all material respects on and as of the Closing Date; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates and (ii) no Default shall have occurred or
be continuing or shall result from any Credit Extension on the Closing Date.

(n)                Officer Certificate. The Administrative Agent shall have
received a certificate, dated as of the Closing Date and signed by a Responsible
Officer of Lead Borrower confirming that certain conditions precedent set forth
in this Section 4.1 have been satisfied.

(o)                Existing Credit Agreement Refinancing. Except for
Indebtedness permitted under Section 7.1, substantially contemporaneously with
the Credit Extensions on the Closing Date, the existing credit facility
evidenced by Section 8 of that certain Collection Agency Agreement dated
July 10, 2009 between Lead Borrower and Rosenthal, as amended from time to time
and in effect immediately prior to the effectiveness of this Credit Agreement,
and all commitments thereunder shall have been terminated, all obligations
thereunder shall have been paid in full (other than obligations that are
contingent in nature or unliquidated at such time, which under the terms of such
agreement or related loan documents expressly survive such payment and
termination) and all documentation necessary to release or terminate, as
applicable, security interests and guarantees in respect thereof shall have been
delivered to the Administrative Agent or its counsel.

(p)                Indebtedness. After giving effect to the initial Credit
Extensions on the Closing Date, none of the Loan Parties or any of their
Subsidiaries shall have any material Indebtedness for borrowed money other than
(i) the Credit Facility and (ii) other Indebtedness for borrowed money permitted
under Section 7.1.

(q)                Diligence. The Administrative Agent and each of the Lenders
shall be satisfied with the results of their legal due diligence with respect to
the Loan Parties and the Transactions.

For purposes of determining whether the Closing Date has occurred, each Lender
that has executed this Credit Agreement shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Arrangers, Administrative Agent or such Lender, as the case
may be, unless such Lender has provided written notice to the Administrative
Agent (with a copy to Lead Borrower) of any disagreement prior to the initial
Credit Extensions hereunder. The Administrative Agent shall promptly notify Lead
Borrower and the Lenders of the effectiveness of this Credit Agreement, and such
notice shall be conclusive and binding.

96 

 

Section 4.2               Conditions to All Credit Extensions. The obligation of
each Lender or L/C Issuer, as the case may be, to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of LIBOR Loans) is subject to the
satisfaction (or waiver) of the conditions in Section 4.1 (with respect to the
initial Credit Extension only) and the following additional conditions
precedent:

(a)                Each of the representations and warranties of the Loan
Parties set forth in the Loan Documents shall be true and correct in all
material respects, in each case on and as of such date as if made on and as of
such date, provided that to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b)                No Default shall exist, or would exist upon giving effect to
such proposed Credit Extension or the application of the proceeds therefrom.

(c)                The Administrative Agent and, if applicable, the applicable
L/C Issuer or the Swingline Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

(d)                Upon giving effect to such proposed Credit Extension, the
Total Revolving Outstandings (other than any Overadvances and Protective
Advances to the extent permitted hereunder) shall not exceed the Line Cap, and
the Total Revolving Outstandings shall not exceed the Revolving Credit Maximum
Amount.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by Lead Borrower shall be deemed to be a representation and warranty
that the applicable conditions specified in Sections 4.2(a) and, if applicable,
(b) have been satisfied on and as of the date of the applicable Credit
Extension.

Article 5

Representations and Warranties

On the Closing Date and the date of each Credit Extension, to the extent
provided in Section 4.2, and on any other date expressly provided in the Loan
Documents, each Borrower represents and warrants to the Administrative Agent and
the Lenders that:

Section 5.1               Existence, Qualification and Power; Compliance with
Laws. Each Loan Party and each of its Subsidiaries (a) is duly incorporated,
organized or formed, and validly existing and, where applicable, in good
standing (or equivalent) under the laws of the jurisdiction of its incorporation
or organization, (b) has all requisite power and authority to (i) own or lease
its assets and carry on its business as now conducted and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, (c)
is duly qualified and, where applicable, in good standing (or equivalent) under
the laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, and (d)
has all requisite governmental licenses, authorizations, consents and approvals
to operate its business as currently conducted; except in each case referred to
in clauses (a) (other than with respect to the Loan Parties), (b) (other than
with respect to the Loan Parties), (c) or (d), to the extent that failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each Loan Party and each of its Subsidiaries is in
compliance with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property and maintains all permits and
licenses necessary to conduct its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

97 

 

Section 5.2               Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Loan Party is a party, and the consummation of the Transactions, are within such
Loan Party’s corporate, limited liability company or other analogous powers,
have been duly authorized by all necessary corporate, limited liability company
or other analogous action required to be obtained by such Loan Parties, and do
not and will not (a) contravene the terms of any of such Person’s Organizational
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than under the Loan Documents), or require any
payment to be made under (i) any Contractual Obligation (other than the Loan
Documents) to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any law
applicable to such Loan Party or its property; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

Section 5.3               Governmental Authorization; Other Consents. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority is necessary or required to be made
or obtained by any Loan Party in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of any Loan Document to
which it is a party, or for the consummation of the Transactions, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof), to the extent
contemplated by the Collateral and Guarantee Requirement, or (d) the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Loan Documents, except
for (i) notices, filings, recordings and agreements necessary to satisfy the
Collateral and Guarantee Requirement, and (ii) the approvals, consents,
exemptions, authorizations, actions, agreements, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect.

Section 5.4               Binding Effect. Each Loan Document has been duly
executed and delivered by each Loan Party that is party thereto and constitutes
a legal, valid and binding obligation of each such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 5.5               Financial Statements; No Material Adverse Effect.

(a)                The most recent audited financial statements delivered under
Section 6.1(a) (or the Audited Financial Statements, before the first delivery
under said Section) and the most recent unaudited financial statements delivered
under Section 6.1(b) (or the Unaudited Financial Statements, before the first
delivery under said Section) fairly present in all material respects the
consolidated financial condition of Lead Borrower and its Subsidiaries, as
applicable, as of the dates thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
periods covered thereby, subject, in the case of unaudited financial statements,
to normal year-end audit adjustments and the absence of footnotes and except as
otherwise noted therein.

(b)                Since December 31, 2019, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect (excluding, for the
avoidance of doubt, events or circumstances related to the COVID-19 pandemic, as
described in any Form 10-K, Form 10-Q or Form 8-K filed by Lead Borrower with
the Securities and Exchange Commission prior to the Closing Date).

98 

 

Section 5.6               Litigation. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against any Loan
Party or, to the knowledge of any Borrower, threatened in writing against the
Loan Parties or any of their Subsidiaries that (a) could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect or (b)
involve any Loan Document or the Transactions.

Section 5.7               Environmental Matters.

(a)                Except for Environmental Claims which have been fully
resolved with no remaining material obligations or conditions and matters that
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect:

(i)                 each Loan Party and its Subsidiaries possess all
Environmental Permits required under applicable Environmental Law to conduct
their respective businesses and are, and within applicable statutes of
limitation, have been, in material compliance with the terms of such
Environmental Permits. No Loan Party or any of its Subsidiaries has received
written notice that any Environmental Permits possessed by any of them will be
revoked, suspended or will not be renewed;

(ii)               the execution and delivery of this Credit Agreement and the
consummation by the Loan Parties of the Transactions does not require any
notification, registration, reporting, filing, investigation, or environmental
response action under any Environmental Law;

(iii)             each of the Loan Parties and their Subsidiaries are currently,
and within applicable statutes of limitation, have been, in material compliance
with all applicable Environmental Law;

(iv)              no Loan Party nor any of its Subsidiaries has received (A)
notice of any pending or threatened (in writing) civil, criminal or
administrative action, suit, demand, claim, hearing, notice of violation,
investigation, notice or demand letter or request for information under any
Environmental Law, or (B) notice of actual or potential liability under any
Environmental Law including any Environmental Liability that such Loan Party or
Subsidiary may have retained or assumed either contractually or by operation of
law or of any Environmental Claim, in either case with respect to clauses (A) or
(B) that reasonably could be expected to result in material expenditure by such
Loan Party or Subsidiary. No Borrower has knowledge of any circumstances that
reasonably could be expected to result in a material Environmental Liability;

(v)                as of the Agreement Date: (A) no property or facility
currently, or to the knowledge of any Borrower, formerly owned, operated or
leased by any Loan Party or any of its current or former Subsidiaries or by any
respective predecessor in interest, and (B) no property at which Hazardous
Materials generated, owned or controlled by any Loan Party, any of its present
or former Subsidiaries or, to the knowledge of any Borrower, any predecessor in
interest have been stored, treated or disposed of, have been identified by a
Governmental Authority as recommended for or requiring or potentially requiring
environmental assessment and/or response actions under Environmental Law;

99 

 

(vi)              (A) there has been no disposal, spill, discharge or Release of
any Hazardous Material generated, used, owned, stored or controlled by any Loan
Party, any of its Subsidiaries or, to the knowledge of any Borrower, any
predecessor in interest, on, at or under any property currently or, to the
knowledge of any Borrower, formerly owned, operated or leased by any Loan Party,
any of its current or former Subsidiaries or any predecessor in interest, (B)
there are no Hazardous Materials located in, at, on or under such facility or
property, or at any other location, in either case (A) or (B), that reasonably
could be expected to require investigation, removal, remedial or corrective
measures by any Loan Party or any of its Subsidiaries or that reasonably could
result in material liabilities of, or material losses, damages or costs to any
Loan Party or any of its Subsidiaries under any Environmental Law, and (C)
neither the Loan Parties nor any of their Subsidiaries has retained or assumed
any liability contractually or by operation of law with regard to the
generation, treatment, storage or disposal of Hazardous Materials or compliance
with Environmental Law that could reasonably be expected to result in material
expenditures by any Loan Party or any of its Subsidiaries;

(vii)            (A) there has not been any underground or aboveground storage
tank or other underground storage receptacle or related piping, or any
impoundment or other disposal area in each case containing Hazardous Materials
located on any facility or property owned, leased or operated by any Loan Party
or any of its Subsidiaries, and (B) no asbestos or polychlorinated biphenyls
have been used or disposed of, or have been located at, on or under any facility
or property owned, leased or operated by any Loan Party or any of its
Subsidiaries , in either case (A) or (B) except in material compliance with
applicable Environmental Laws or as would not result in material Environmental
Liability;

(viii)          to the knowledge of the Loan Parties, no Lien has been recorded
against any properties, assets or facilities owned, leased or operated by any
Loan Party or any of its Subsidiaries under any Environmental Law.

(b)                The Loan Parties and their Subsidiaries have provided to the
Administrative Agent and its authorized representatives all material records and
files, including all material assessments, reports, studies, analyses, audits,
tests and data in their possession or under their control concerning any
Environmental Claim, the existence of Hazardous Materials or any other
environmental concern at properties, assets or facilities currently or formerly
owned, operated or leased by any Loan Party or any of their present or former
Subsidiaries or predecessor in interest, or concerning compliance by any Loan
Party or any such Subsidiary with, or liability under any Environmental Law.

Section 5.8               Ownership of Properties; Liens. Each Loan Party and
each of its Subsidiaries (a) has good title to, valid leasehold interests in or
other rights to use, all its real and personal property material to its
business, in each case, subject to Liens permitted under this Credit Agreement
and except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes, (b) owns, or is entitled to
use, all trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, technology, software, know-how database rights, design
rights and other intellectual property rights material to its business, and the
use thereof by the Loan Parties and their respective Subsidiaries does not, to
the knowledge of the Borrowers, infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, and (c)
except to the extent otherwise permitted under Section 6.4, (i) has complied in
all material respects with all obligations under all material leases to which it
is a party and all such leases are in full force and effect and (ii) enjoys
peaceful and undisturbed possession under all such material leases.

100 

 

Section 5.9               Casualty, Etc. Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect
(excluding, for the avoidance of doubt, changes or effects arising out of or
otherwise related to the impact of the COVID-19 pandemic, as described in any
Form 10-K, Form 10-Q or Form 8-K filed by Lead Borrower with the Securities and
Exchange Commission prior to the Closing Date).

Section 5.10            Investment Company Status. No Loan Party or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 5.11            Taxes. Each Loan Party and each of its Subsidiaries has
timely filed or caused to be filed all federal, provincial, state, municipal,
foreign and other Tax returns and reports required to be filed, and have timely
paid all federal, provincial, state, municipal, foreign and other Taxes levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those which are being Contested in Good Faith, and/or (b)
failures to file or pay as could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. There are no Tax
audits, deficiencies, assessments or other Tax claims with respect to any Loan
Party or any of its Subsidiaries that could, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.12            ERISA.

(a)                Each Loan Party and each of its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. No
event described in Section 4062(e) of ERISA has occurred and is continuing with
respect to any Pension Plan. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Pension Plan by a material amount, and the
present value of all accumulated benefit obligations of all underfunded Pension
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Pension Plans by a material amount.

(b)                Each Pension Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Loan Party and ERISA Affiliate has made all required contributions to each
Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver pursuant to Section 412 of the Code has been made with respect to
any Pension Plan.

(c)                There are no pending or, to the knowledge of the Borrowers,
threatened (in writing) claims, actions, or lawsuits, or action by any
Governmental Authority, with respect to any Pension Plan. There has been no
violation of the fiduciary responsibility rules of ERISA with respect to any
Pension Plan.

101 

 

(d)                No Loan Party or ERISA Affiliate (i) has incurred, or
reasonably expects to incur, any material liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA), (ii) has incurred, or reasonably expects to incur, any
material liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
of ERISA with respect to a Multiemployer Plan, and (iii) has engaged in a
transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA.

(e)                No such Pension Plan or trust created thereunder, or party in
interest (as defined in Section 3(14) of ERISA), or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a “prohibited transaction” (as such term
is defined in Section 406 of ERISA or Section 4975 of the Code) which would
subject such Pension Plan or any other plan of any Loan Party or any of its
ERISA Affiliates, any trust created thereunder, or any such party in interest or
fiduciary, or any party dealing with any such Pension Plan or any such trust, to
any material penalty or tax on “prohibited transactions” imposed by Section 502
of ERISA or Section 4975 of the Code.

(f)                 With respect to any Foreign Plan, (i) all employer and
employee contributions required by the law of the applicable foreign
jurisdiction or by the terms of the Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices; (ii) the
fair market value of the assets of each funded Foreign Plan, the liability of
each insurer for any Foreign Plan funded through insurance, or the book reserve
established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and (iii) it has been registered if required by the law of the
applicable foreign jurisdiction and has been maintained in good standing with
the applicable regulatory authorities of such jurisdiction.

Section 5.13            Subsidiaries; Equity Interests. As of the Agreement
Date, no Loan Party has any direct or indirect Subsidiaries or equity
Investments in, or joint ventures or partnerships with, any Person, except as
disclosed in Schedule 5.13. Such Schedule sets forth, as of the Agreement Date,
(a) the name and jurisdiction of organization or incorporation of each
Subsidiary and identifies each Subsidiary that is an Excluded Subsidiary or a
Subsidiary Guarantor on the Agreement Date, (b) the ownership interest of each
Loan Party and its Subsidiaries in each of their respective Subsidiaries,
including the percentage of such ownership and (c) identifies each Person the
Equity Interests of which are required to be pledged on the Closing Date
pursuant to the Collateral and Guarantee Requirement. All of the issued and
outstanding Equity Interests owned by any Loan Party in its Subsidiaries have
been duly authorized and issued and are fully paid and non-assessable and are
free and clear of all Liens other than Liens permitted under this Credit
Agreement.

Section 5.14            Insurance. Schedule 5.14 sets forth a description of all
material insurance maintained by or on behalf of the Loan Parties and their
Subsidiaries on the Agreement Date (including names of carriers, policy number,
expiration dates, insurance types and coverage amounts). As of the Agreement
Date, such insurance is in full force and effect.

Section 5.15            Federal Reserve Regulations, Etc. Neither any Loan Party
nor any of its Subsidiaries is engaged principally, or as one of their important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock. Immediately before and upon giving effect to the making
of each Loan and the issuance of each Letter of Credit, Margin Stock will
constitute less than 25% of each Loan Party’s assets as determined in accordance
with Regulation U. No part of the proceeds of any Loan or any Letter of Credit
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (a) to purchase, acquire or carry any Margin Stock
(other than repurchases made by Lead Borrower of its Equity Interests in
compliance with Regulation U) or (b) for any purpose that entails a violation of
the provisions of the regulations of the Board, including Regulation T, U or X.

102 

 

Section 5.16            Collateral Documents. The Security Agreement and the HK
Collateral Agreement, upon execution and delivery thereof by the parties
thereto, and in respect of the HK Collateral Agreement, upon effecting the
registrations with the Hong Kong Companies Registry, will create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, to the
extent contemplated by the Collateral and Guarantee Requirement, a legal, valid
and enforceable security interest in the Collateral (as defined in the Security
Agreement) and the proceeds thereof, subject to (a) the effects of bankruptcy,
insolvency, moratorium, reorganization, administration, examinership, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and, to the extent contemplated
by the Collateral and Guarantee Requirement, (i) when the Pledged Equity
Interests (other than uncertificated Equity Interests) and the Pledged Debt
Securities (as each such term is defined in the Security Agreement) required to
be delivered under the Security Agreement are, in fact, delivered to the
Administrative Agent together with the proper endorsements, the Lien created
under the Security Agreement shall constitute a fully perfected first priority
(subject to (x) Permitted Encumbrances arising under, and having priority by
operation of, applicable law, and (y) Liens permitted pursuant to Section
7.2(e)) Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Pledged Equity Interests and Pledged Debt Securities to the
extent that the laws of the United States or any state, commonwealth or other
political subdivision thereof govern the creation and perfection of any such
security interest, in each case prior and superior in right to any other Lien or
right of any other Person (subject to (x) Permitted Encumbrances arising under,
and having priority by operation of, applicable law, and (y) Liens permitted
pursuant to Section 7.2(e)) and (ii) when financing statements in appropriate
form are duly filed in the offices specified on Schedule 5.16 and, with respect
to Collateral consisting of Intellectual Property, when the Security Agreement
(or Copyright Security Agreements, Patent Security Agreements and/or Trademark
Security Agreements, as applicable) are filed with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and in
each case, all applicable filing fees have been paid, the Lien created under the
Security Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the Collateral
to the extent such security interest may be perfected by the filing of a UCC
financing statement and, with respect to Intellectual Property, the filing of
such Copyright Security Agreements, Patent Security Agreements and/or Trademark
Security Agreements with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on material
Intellectual Property acquired by the Loan Parties after the Agreement Date), in
each case subject to (y) Section 9-315 of the UCC in the case of proceeds of
Collateral and (z) any Liens expressly permitted by Section 7.2. Notwithstanding
anything herein (including this Section) or in any other Loan Document to the
contrary, no Borrower or any other Loan Party makes any representation or
warranty as to the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest in any Equity Interests of
any Foreign Subsidiary (other than the Hong Kong Guarantor), or as to the rights
and remedies of the Administrative Agent or the Secured Parties with respect
thereto, under foreign law.

Section 5.17            Solvency. Immediately before and immediately after the
consummation of each Transaction, the Loan Parties and their respective
Subsidiaries (taken as a whole) are Solvent.

103 

 

Section 5.18            Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

(a)                Each Loan Party, its Subsidiaries and their respective
officers, employees and, to Lead Borrower’s knowledge, their directors and
agents, are in compliance in all material respects with Anti-Corruption Laws and
applicable Sanctions. Neither any Loan Party, any of its Subsidiaries or, to the
knowledge Lead Borrower, any of their respective directors, officers or
employees is a Sanctioned Person. Each Loan Party and each of its Subsidiaries
has implemented and maintains in effect policies and procedures reasonably
designed to promote and achieve compliance by the Loan Party, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and all applicable Sanctions.

(b)                No Loan or Letter of Credit, use of the proceeds of any Loan
or Letter of Credit, or other transactions contemplated hereby, will violate
Anti-Corruption Laws or applicable Sanctions. No part of the proceeds of the
Loans or the Letters or Credit will be used, directly or, to the knowledge of
Lead Borrower, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in each case
in violation of the Anti-Corruption Laws.

(c)                Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the any regulations passed under the USA PATRIOT
Act or will violate the Trading with the Enemy Act, the International Emergency
Economic Powers Act, or any regulations passed thereunder, including the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto or successor statute thereto (together with Sanctions, “Anti-Terrorism
Laws”). Each Loan Party and each of its Subsidiaries are in compliance with
applicable Anti-Terrorism Laws.

Section 5.19            Accuracy of Information, Etc.

(a)                Each Loan Party has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that, in each
case, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. The written reports, financial statements,
certificates or other written information concerning Lead Borrower and its
Subsidiaries furnished by or on behalf of any Loan Party to any Credit Party
pursuant to the terms of this Credit Agreement or in connection with the
transactions contemplated hereby and the negotiation of this Credit Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other written information so furnished from time to time),
when taken as a whole, did not contain any material misstatement of fact as of
the date such information was furnished to such Credit Party (and as of the
Agreement Date, with respect to information provided prior thereto) or omit to
state any material fact necessary to make the statements therein, taken as a
whole, not materially misleading in light of the circumstances under which such
statements were made, provided that, notwithstanding anything herein to the
contrary, with respect to projections and any other forward-looking statements,
the Loan Parties represent only that such projections and statements were
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that such projections and statements are as to future
events and are not to be viewed as facts, that such projections and statements
are subject to significant uncertainties and contingencies and that actual
results during the period or periods covered by any such projections and
statements may differ significantly from the projected results, and that no
assurance can be given that the projected results will be realized).

104 

 

(b)                As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all material respects.

Section 5.20            Labor Matters. There are no strikes, lockouts or
slowdowns against any Loan Party or any of its Subsidiaries pending or, to the
knowledge of any Borrower, threatened in writing. The hours worked by and
payments made to employees of the Loan Parties and their Subsidiaries are not in
violation in any material respect of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. All
material payments due from the Loan Parties or any of their Subsidiaries, or for
which any claim may be made against any of the Loan Parties or any of their
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party or such Subsidiary to the extent required by GAAP. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any of the Loan Parties or any of their Subsidiaries is bound.

Section 5.21            Absence of Certain Restrictions. Except to the extent
not prohibited under Section 7.10, no indenture, certificate of designation for
preferred stock, agreement or instrument to which any Loan Party or any of its
Subsidiaries is a party (other than this Credit Agreement), prohibits or limits
in any way, directly or indirectly the ability of any Subsidiary to make
Restricted Payments or loans to, to make any advance on behalf of, or to repay
any Indebtedness to, any Loan Party or to another Subsidiary.

Section 5.22            No Default. No Loan Party nor any of its Subsidiaries is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that could reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing.

Section 5.23            Common Enterprise. The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party. Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (a) successful operations of each of the other Loan Parties and
(b) the credit extended by the Lenders to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies. Each Loan Party
has determined that execution, delivery, and performance of this Credit
Agreement and any other Loan Documents to be executed by such Loan Party is
within its purpose, will be of direct and indirect benefit to such Loan Party,
and is in its best interest.

Section 5.24            Brokers’ Fees. Except as otherwise disclosed to the
Administrative Agent, none of the Loan Parties or their Subsidiaries has any
obligation to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Loan Documents other than the closing and other fees
payable pursuant to this Credit Agreement and as set forth in the Fee Letters.

Section 5.25            EEA Financial Institutions. No Loan Party is an Affected
Financial Institution.

Section 5.26            Accounts. With respect to each of the Loan Parties’
Accounts or Credit Card Receivables identified by the Borrowers as Eligible
Accounts or Eligible Credit Card Receivables, as applicable, in a Borrowing Base
Certificate submitted to the Administrative Agent as of the date contemplated by
such Borrowing Base Certificate, unless otherwise disclosed to the
Administrative Agent in writing:

105 

 

(a)                It is genuine and in all respects what it purports to be, and
it is not evidenced by a judgment;

(b)                It arises out of a completed, bona fide sale and delivery of
goods or rendition of services by a Loan Party, in the ordinary course of its
business and in accordance with the terms and conditions of all purchase orders,
contracts or other documents relating thereto, and it is a bona fide existing
payment obligation of the applicable Account Debtor, Credit Card Issuer or
Credit Card Processor, as applicable;

(c)                It is owed to the applicable Loan Party without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation;

(d)                To the Borrowers’ knowledge, there are no proceedings or
actions which are threatened or pending against the applicable Account Debtor,
Credit Card Issuer or Credit Card Processor which could reasonably be expected
to result in any material adverse change in the collectibility of such Account
or Credit Card Receivable; and

(e)                It is not excluded as ineligible by virtue of one or more of
the excluding criteria (other than any Administrative Agent-discretionary
criteria) set forth in the definition of Eligible Account or Eligible Credit
Card Receivable, as applicable.

Section 5.27            Inventory. With respect to each item of the Loan
Parties’ Inventory identified by the Borrowers as Eligible Inventory in a
Borrowing Base Certificate submitted to the Administrative Agent as of the date
contemplated by such Borrowing Base Certificate, unless otherwise disclosed to
the Administrative Agent in writing, such Inventory is (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Administrative Agent-discretionary criteria) set forth in the definition of
Eligible Inventory.

Article 6

Affirmative Covenants

Until the Termination Date, each Borrower covenants and agrees with the Credit
Parties that:

Section 6.1               Financial Statements and Other Information. Lead
Borrower will furnish or cause to be furnished to the Administrative Agent
either in hard copy or by electronic communication (including by email, internet
and intranet websites) pursuant to procedures approved in writing by the
Administrative Agent:

(a)                within 90 days after the end of each Fiscal Year (or, if
later, such date as Lead Borrower’s Annual Report on Form 10-K for such Fiscal
Year is due after giving effect to any extension of such date granted by the
Securities and Exchange Commission to all public companies, it being understood,
however, that, in such event, unaudited financial statements of the types
contemplated by this clause (a) shall nevertheless be delivered pursuant hereto
within 90 days after the end of such Fiscal Year), the audited consolidated
balance sheet of Lead Borrower and its Subsidiaries together with the related
statements of income, comprehensive income, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous Fiscal Year (or, in the case of the balance
sheet, as of the end of the previous Fiscal Year), which consolidated balance
sheet and related statements of income, comprehensive income, stockholders’
equity and cash flows shall be audited by Ernst & Young LLP or another
registered independent public accounting firm of recognized standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit, except that such opinion (i) may
contain references (excluding formal qualifications) regarding audits performed
by other auditors as contemplated by AU Section 543, Part of Audit Performed by
Other Independent Auditors (or any successor or similar standard under GAAP) and
(ii) may include a qualification or exception relating to an anticipated
financial covenant default under this Credit Agreement or other Indebtedness or
relating to or resulting from an upcoming maturity date under any Indebtedness
occurring within one year from the time such opinion is delivered) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of Lead Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP;

106 

 

(b)                within 45 days after the end of each fiscal quarter of each
Fiscal Year (including the fourth fiscal quarter of each Fiscal Year)
(commencing with the fiscal quarter ended June 30, 2020), the unaudited
consolidated balance sheet of Lead Borrower and its Subsidiaries and the related
unaudited statements of income, comprehensive income, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of the corresponding period or periods of) the
previous Fiscal Year, which consolidated balance sheet and related statements of
income, comprehensive income, stockholders’ equity and cash flows shall be
certified by a Financial Officer of Lead Borrower as presenting fairly in all
material respects the financial condition and results of operations of Lead
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(c)                within 30 days after the end of each of the first two months
of each fiscal quarter (commencing with the first such month ending after the
Agreement Date), the unaudited consolidated balance sheet of Lead Borrower and
its Subsidiaries and the related unaudited statements of income, comprehensive
income, stockholders’ equity and cash flows as of the end of and for such month
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by a Financial Officer of Lead Borrower as presenting fairly in all
material respects the financial condition and results of operations of Lead
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(d)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate signed by a Financial Officer
of Lead Borrower (i) stating whether any change in GAAP or in the application
thereof has occurred since the date of the Audited Financial Statements or the
date of the last Compliance Certificate delivered pursuant to the Credit
Agreement, as applicable, and if any such change has occurred which impacts the
computation of the financial tests set forth in this Credit Agreement,
specifying the effect of such change on the financial computations set forth
herein, (ii) containing either a certification that no Default exists or,
specifying the nature of each such Default, the nature and status thereof and
any action taken or proposed to be taken with respect thereto, (iii) certifying
that there have been no changes to the jurisdiction of organization or legal
name of any Loan Party since the Closing Date or the date of the last Compliance
Certificate delivered pursuant to the Credit Agreement, as applicable, except as
specified in such Compliance Certificate, (iv) attaching reasonably detailed
calculations demonstrating compliance with the applicable Financial Covenant,
(v) certifying that Lead Borrower has no Subsidiaries other than (A) those that
existed on the Closing Date and were reflected in the Perfection Certificate on
such date, (B) those formed or acquired after the Closing Date with respect to
which the Administrative Agent was previously notified either pursuant to
Section 6.12 of the Credit Agreement, in an additional Perfection Certificate or
in a previous Compliance Certificate, and (C) those other Subsidiaries set forth
on the relevant Schedule to such Compliance Certificate, which Schedule sets
forth for each such Subsidiary whether such Subsidiary is (w) a Domestic
Subsidiary, (x) a Subsidiary Guarantor (including the basis for it not being a
Subsidiary Guarantor, if applicable), (y) a first tier Foreign Subsidiary or (z)
an Excluded Subsidiary (including the basis for its constituting an Excluded
Subsidiary), other than Immaterial Subsidiaries, and (v) certifying as to all
applications for any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar offices in
the United States of America or any other country filed by or on behalf of Lead
Borrower or any other Loan Party, and all Intellectual Property registrations
and applications acquired by Lead Borrower or any other Loan Party, since the
Closing Date or the date of the last Compliance Certificate delivered pursuant
to the Credit Agreement, as applicable.

107 

 

(e)                within 60 days after the beginning of each Fiscal Year, an
annual consolidated forecast for Lead Borrower and its Subsidiaries for such
Fiscal Year prepared on a month-by-month basis, including projected Availability
levels and projected consolidated balance sheets, statements of income,
comprehensive income and cash flow of Lead Borrower and its Subsidiaries, all in
reasonable detail reasonably acceptable to the Administrative Agent; and

(f)                 promptly following any request therefor, (i) such other
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the USA Patriot Act, the Beneficial Ownership Regulation or
other applicable Anti-Corruption and Anti-Terrorism Laws (including those passed
pursuant to the USA PATRIOT Act), and (ii) such other information regarding the
operations, business affairs and financial condition of Lead Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as any Credit
Party may reasonably request; provided, however, that, notwithstanding any
provision hereof or any other Loan Document to the contrary, no Loan Party nor
any Subsidiary thereof shall be required to disclose or discuss, or permit the
inspection, examination or making of extracts of, any records, books,
information or account or other matter (i) in respect of which disclosure to
the Administrative Agent, any Credit Party or their representatives is then
prohibited by applicable law or any agreement binding on any Loan Party or any
Subsidiary thereof, (ii) that is protected from disclosure by the
attorney-client privilege or the attorney work product privilege, or (iii)
constitutes non-financial trade secrets or non-financial proprietary information
(the “Disclosure Exceptions”).

Documents required to be delivered pursuant to Section 6.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission) may be delivered electronically
and, if so delivered, shall be deemed to have been delivered on the date (i) on
which Lead Borrower posts such documents, or provides a link thereto at
https://stevemadden.gcs-web.com; (ii) on which such documents are posted on Lead
Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or
(iii) on which such documents become available on the Electronic Data Gathering
and Retrieval System (or any successor thereto) of the Securities and Exchange
Commission (or any Governmental Authority succeeding to any or all of the
functions of said Commission). The Administrative Agent shall have no obligation
to request the delivery of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by Lead Borrower with any
such delivery, and each Lender shall be solely responsible for maintaining its
own copies of such documents.

108 

 

Section 6.2               Notices of Material Events. Lead Borrower will furnish
or caused to be furnished to the Administrative Agent written notice of the
following promptly after any Responsible Officer of Lead Borrower obtains actual
knowledge thereof:

(a)                the occurrence of any Default, specifying the nature and
extent thereof;

(b)                the filing or commencement of, or any written threat or
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against any Loan Party or any of its Subsidiaries, in each case as
could reasonably be expected to have a Material Adverse Effect;

(c)                the occurrence of any ERISA Event (or any similar event with
respect to a Foreign Plan) that, together with all other ERISA Events (or other
similar events with respect to Foreign Plans) that have occurred, could
reasonably be expected to result in liability of any Loan Party in an aggregate
amount exceeding the Threshold Amount;

(d)                promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Loan Party or any of its Subsidiaries with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by any Loan Party to its shareholders generally, as the case may be;

(e)                the occurrence of any other development that has resulted in,
or could reasonably be expected to result in, a Material Adverse Effect;

(f)                 any change in the information provided in the most recently
delivered Beneficial Ownership Certification that would result in a change to
the list of beneficial owners identified therein;

(g)                if, prior to the Permanent Borrowing Base Trigger, the Loan
Parties’ combined liquidity (including unrestricted cash and Cash Equivalents
and availability under the Revolving Facility) falls below $50,000,000 for two
consecutive Business Days; and

(h)                promptly after the furnishing, receipt or execution thereof,
copies of (i) any amendment, waiver, consent or other written modification of
the Rosenthal Factoring Agreement and (ii) any notice of default or any notice
related to the exercise of remedies under the Rosenthal Factoring Agreement.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of Lead Borrower or other executive officer of Lead Borrower
setting forth the details of the event or development requiring such notice and,
in the case of any such notice under clause (a), (b), (c), (e), (f) or (h)(ii),
any action taken or proposed to be taken with respect thereto.

Section 6.3               Existence; Conduct of Business. Each Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except (a) where the failure of a Subsidiary
(other than any Loan Party) to maintain its legal existence could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) that neither Lead Borrower nor any Subsidiary shall be
required to preserve, renew or keep in full force and effect its rights,
licenses, permits, privileges and franchises if the failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (c) as otherwise permitted under Section 7.3 or Section 7.5.

109 

 

Section 6.4               Payment and Performance of Obligations. Each Borrower
will, and will cause each of its Subsidiaries to, pay or perform its
obligations, including federal, provincial, state, municipal, foreign and other
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being Contested in Good Faith,
and/or (b) the failure to make payment or perform could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, provided that nothing in this Section shall be deemed to (i) require
Lead Borrower or any Subsidiary to pay any Subordinated Debt in violation of the
subordination provisions applicable thereto and/or (ii) prohibit commercially
reasonable non-performance or delayed performance of contractual obligations due
to the impact of the COVID-19 pandemic (including, without limitation,
non-performance or delayed performance in connection with social distancing
guidelines and/or shelter-in-place or similar orders or directives of any
Governmental Authority), so long as such non-performance or delayed performance
could not, individually or in the aggregate, reasonably be expected to
materially impair the Loan Parties’ ability to perform their payment obligations
under the Loan Documents or have a Material Adverse Effect.

Section 6.5               Maintenance of Properties. Each Borrower will, and
will cause each of its Subsidiaries to, keep and maintain all property material
to the conduct of its business in reasonably good working order and condition,
ordinary wear and tear excepted.

Section 6.6               Books and Records; Inspection Rights; Field
Examinations; Appraisals.

(a)                Books and Records; Inspection Rights. Each Borrower will, and
will cause each of its Subsidiaries to, (i) keep proper books of record and
account sufficient to enable the preparation of financial statements in
accordance with GAAP and (ii) subject to the Disclosure Exceptions, permit any
representatives designated by the Administrative Agent (or, upon the occurrence
and during the continuance of an Event of Default, any other Credit Party), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accounting firm (so long as Lead
Borrower has been given a reasonable opportunity to participate in any such
discussions with its officers and/or such accountants, if no Event of Default
has occurred and is continuing), all at the expense of the Borrowers and at such
reasonable times and as often as reasonably requested; provided that Borrowers
shall only be liable for such reasonable and documented out-of-pocket expenses
of the Administrative Agent in connection with one inspection per Fiscal Year of
Lead Borrower’s and its Subsidiaries’ books and records as described in clause
(ii) above; provided further during the existence of an Event of Default, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at any time during
normal business hours and without advance notice, all at the expense of the
Borrowers.

(b)                Field Examinations; Appraisals. Without limiting the
generality of Section 6.6(a), but subject to the Disclosure Exceptions, the
Administrative Agent (i) shall conduct one commercial field examination per
12-month period of the Loan Parties, the Collateral, and such other matters as
the Administrative Agent shall deem appropriate in its Permitted Discretion, at
the Borrowers’ expense, (ii) may conduct (A) one additional field examination
during the first 12 months after the Closing Date, at the Borrowers’ expense,
(B) one additional field examination per 12-month period, at the Borrowers’
expense, if a Collateral Administration Trigger Period has occurred and is
continuing, (C) one additional field examination per 12-month period, at the
Lenders’ expense, and (D) such additional field examinations, at the Borrowers’
expense, as the Administrative Agent shall require if an Event of Default has
occurred and is continuing, which field examinations may be conducted by
employees of the Administrative Agent or by third parties engaged by the
Administrative Agent, (iii) shall obtain one appraisal per 12-month period of
the Inventory of the Loan Parties, at the Borrowers’ expense, and (iv) may
obtain (A) one additional Inventory appraisal during the first 12 months after
the Closing Date, at the Borrowers’ expense, (B) one additional Inventory
appraisal per 12-month period, at the Borrowers’ expense, if a Collateral
Administration Trigger Period has occurred and is continuing, (C) one additional
Inventory appraisal per 12-month period, at the Lenders’ expense, and (D) such
additional Inventory appraisals, at the Borrowers’ expense, as the
Administrative Agent shall require if an Event of Default has occurred and is
continuing, which appraisals may be conducted by employees of the Administrative
Agent or by third parties engaged by the Administrative Agent.

110 

 

(c)                Post-Closing Field Exam Deadline. The Borrowers shall
cooperate with the Administrative Agent and a field examiner engaged by the
Administrative Agent to enable such examiner to perform an on-site field
examination (for the limited purpose of performing on-site test counts, to the
extent such test counts are not completed prior to the Closing Date) in form and
detail reasonably satisfactory to the Administrative Agent, which field
examination shall be completed no later than the date that is 30 days after the
Closing Date (as such date may be extended by up to (i) an additional 30 days by
the Administrative Agent in its sole discretion or (ii) an additional 60 days by
the Administrative Agent in its sole discretion to the extent such an extension
is required as a result of limitations due to the COVID-19 pandemic) (the
“Post-Closing Field Exam Deadline”). Such field examination shall be at the
Borrowers’ expense and shall not count against the field examinations
contemplated in Section 6.6(b). If such field examination is not completed by
the Post-Closing Field Exam Deadline, then the Deemed Borrowing Base Accounts
Component shall be zero until such field examination is completed.

(d)                Post-Closing Appraisal Deadline. The Borrowers shall
cooperate with the Administrative Agent and an appraiser engaged by the
Administrative Agent to enable such appraiser to perform an Inventory appraisal
(taking into consideration limitations due to the COVID-19 pandemic) in form and
detail reasonably satisfactory to the Administrative Agent, which appraiser
shall be engaged no later than the earlier to occur of (i) the date that is 90
days after the Closing Date (as such date may be extended by up to an additional
90 days by the Administrative Agent in its sole discretion) and (ii) five
Business Days after the first date upon which the Loan Parties’ combined
liquidity (including unrestricted cash and Cash Equivalents and availability
under the Revolving Facility) falls below $50,000,000 for two consecutive
Business Days. Thereafter, such appraisal shall be completed no later than the
date that is 45 days after such appraiser is engaged (the “Post-Closing
Appraisal Deadline”). Such appraisal shall be at the Borrowers’ expense and
shall not count against the appraisals contemplated in Section 6.6(b). If such
appraisal is not completed by the Post-Closing Appraisal Deadline, then the
Deemed Borrowing Base Inventory Component shall be zero until such appraisal is
completed.

Section 6.7               Compliance with Laws. Each Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property and
maintain all permits and licenses necessary to conduct its business, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. In addition, and
without limiting the foregoing sentence, each Loan Party will, and will cause
each of its Subsidiaries to, comply in all material respects with applicable
Anti-Corruption Laws, applicable Sanctions and the USA PATRIOT Act and the
regulations promulgated thereunder.

Section 6.8               Use of Proceeds.

(a)                The proceeds of the Loans and the Letters of Credit will be
used only for general corporate purposes not inconsistent with the terms hereof
or in contravention of any Law or any Loan Document.

(b)                No part of the proceeds of any Loan or any Letter of Credit
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (a) to purchase, acquire or carry any Margin Stock
(other than repurchases made by Lead Borrower of its Equity Interests in
compliance with Regulation U) or (b) for any purpose that entails a violation of
any of the regulations of the Board, including Regulations T, U and X. The
Borrowers will not request any Credit Extension, and the Borrowers shall not
use, and shall ensure that each Loan Party, their respective Subsidiaries and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Credit Extension (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or (ii) in
any manner that would result in the violation of any applicable Sanctions or any
Anti-Terrorism Laws by any Person, including any Credit Party.

111 

 

Section 6.9               Information Concerning Collateral. The Borrowers will
furnish to the Administrative Agent at least ten days’ prior written notice of
any change in (a) the legal name or jurisdiction of incorporation or formation
of any Loan Party, (b) the location of the chief executive office of any Loan
Party, its principal place of business, any office in which it maintains books
or records relating to a material portion of the Collateral owned or held by it
or on its behalf or, except as provided in the applicable Collateral Documents,
any office or facility at which Collateral owned or held by it or on its behalf
with an aggregate book value in excess of $1,000,000 (or equivalent in any other
currency) is located (including the establishment of any such new office or
facility), other than (i) Inventory and equipment stored at temporary locations
or in-transit from one location to another location, in each case in the
ordinary course of business, (ii) Inventory and equipment out for repair or
refurbishment or at trade shows, or (iii) Collateral located in retail stores,
or (c) the identity or organizational structure of any Loan Party such that a
financing statement filed in favor of Administrative Agent against a Loan Party
becomes seriously misleading within the meaning of the applicable UCC. The
Borrowers agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral to the extent contemplated by the Collateral and Guarantee
Requirement.

Section 6.10            Insurance.

(a)                Each Borrower will, and will cause each of its Subsidiaries
to, maintain, with financially sound and reputable insurance companies (it being
understood that if an insurance company ceases to be financially sound and
reputable after the related insurance coverage is obtained or renewed, then this
representation and warranty shall not be deemed to be inaccurate so long as Lead
Borrower promptly replaces such insurance company with a financially sound and
reputable insurance company), adequate insurance for its insurable properties,
all to such extent and against such risks, including fire, casualty, business
interruption and other risks insured against by extended coverage, as is
customary with companies in the same or similar businesses operating in the same
or similar locations and of same or similar size, including public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it (including the insurance required pursuant to the
Collateral Documents); and maintain such other insurance as may be required by
law. Notwithstanding the foregoing, Lead Borrower and the Subsidiaries may (i)
maintain all such insurance with any combination of primary and excess
insurance, (ii) maintain any or all such insurance pursuant to master or
so-called “blanket policies” insuring any or all Collateral, and/or (iii)
self-insure with respect to such risks with respect to which companies of
established reputation engaged in the same general line of business in the same
general area usually self-insure.

(b)                Each Borrower will, and will cause each of its Subsidiaries
to, (i) cause all such policies of such Loan Party and its Subsidiaries to be
endorsed or otherwise amended to include an additional insured endorsement or a
“standard” or “New York” lender’s loss payable endorsement, as appropriate, each
in form and substance reasonably satisfactory to the Administrative Agent, (ii)
use commercially reasonable efforts to cause each such policy to provide that it
shall not be canceled, modified or not renewed for any other reason upon not
less than 30 days’ prior written notice thereof (or ten days’ prior written
notice thereof if due to non-payment of premium) by the insurer to the
Administrative Agent, and (iii) deliver to the Administrative Agent, prior to
the cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent) together with evidence
reasonably satisfactory to the Administrative Agent of payment of the premium
therefor.

112 

 

(c)                Each Borrower will promptly upon request of the
Administrative Agent, deliver to the Administrative Agent (for distribution to
all Lenders), evidence of compliance by all Loan Parties with the requirements
contained Sections 6.10(a) and (b) in form and substance reasonably acceptable
to the Administrative Agent, including, without limitation, if so requested,
evidence of annual renewals of such insurance.

(d)                In connection with the covenants set forth in this
Section 6.10, it is understood and agreed that:

(i)                 no Credit Party or any of its Related Parties shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.10, it being understood that (A) each Loan Party
shall look solely to its insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against any Credit Party or any of
their Related Parties, provided, however, that if the insurance policies do not
provide waiver of subrogation rights against such parties, then each Borrower
(for itself and each of its Subsidiaries) hereby agrees, to the extent permitted
by law, to waive its right of recovery, if any, against the Credit Parties and
their Related Parties; and

(ii)               the designation of any form, type or amount of insurance
coverage by the Administrative Agent or the Required Lenders under this
Section 6.10 shall in no event be deemed a representation, warranty or advice by
any Credit Party that such insurance is adequate for the purposes of the
business of any Loan Party or its Subsidiaries or the protection of their
properties.

Section 6.11            Casualty Events.

(a)                Each Borrower will, and will cause each of its Subsidiaries
to, furnish to the Credit Parties prompt written notice of each Casualty Event,
or series of related Casualty Events, the Net Cash Proceeds of which are
reasonably expected, in Lead Borrower’s good faith determination, to exceed
$10,000,000.

(b)                If any Mandatory Prepayment Casualty Event results in Net
Cash Proceeds (whether in the form of insurance proceeds, condemnation award or
otherwise) that are required to be applied to the Loan Document Obligations
pursuant to Section 2.7(b), the Administrative Agent is authorized to collect
such Net Cash Proceeds (and, if received by any Loan Party or any of its
Subsidiaries, such Net Cash Proceeds shall not be commingled with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Administrative Agent hereunder and shall be
forthwith paid over to the Administrative Agent), and each Loan Party hereby
authorizes the Administrative Agent to apply (and the Administrative Agent shall
apply) such Net Cash Proceeds to prepay the Loan Document Obligations in
accordance with Section 2.7(b).

113 

 

(c)                All proceeds received by or paid to the Administrative Agent
that do not constitute Net Cash Proceeds that are required to be applied to the
Loan Document Obligations pursuant to Section 2.7(b) shall promptly be paid over
to Lead Borrower on behalf of the applicable Loan Party unless an Event of
Default has occurred and is continuing.

Section 6.12            Covenant to Guarantee and Provide Security.

(a)                Subsidiary Guarantors. If any Domestic Subsidiary of a Loan
Party (other than an Excluded Subsidiary) is formed or acquired after the
Agreement Date, or if an Excluded Subsidiary ceases to be an Excluded
Subsidiary, Lead Borrower will notify the Administrative Agent in writing
thereof within ten Business Days following such event (or such later date as may
be acceptable to the Administrative Agent in its sole discretion) and within 30
days following such event (or such later date as may be acceptable to the
Administrative Agent in its sole discretion) (provided, however, that, in the
case of any Subsidiary that ceases to be an Excluded Subsidiary by virtue of
ceasing to be an Immaterial Subsidiary, the foregoing deadlines shall be the
date upon which financial statements are due under Section 6.1(b), demonstrating
that such Subsidiary has ceased to be an Immaterial Subsidiary, and ten Business
Days following such due date, respectively, or in each case such later date as
may be acceptable to the Administrative Agent in its sole discretion):

(i)                 the Borrowers will cause each such Subsidiary to be joined
to the applicable Loan Documents as a Subsidiary Guarantor or, with the
Administrative Agent’s consent, an additional Borrower and, in connection
therewith, (A) execute and deliver a Subsidiary Joinder Agreement and a
Perfection Certificate and (B) promptly take such actions to create and perfect
Liens on such Subsidiary’s assets to secure the Secured Obligations as the
Administrative Agent shall reasonably request,

(ii)               if any Equity Interests issued by any such Subsidiary are
owned or held by or on behalf of any Loan Party, the Borrowers will cause such
Equity Interests to be pledged pursuant to the Collateral Documents,

(iii)             the Borrowers will cause each such Subsidiary to become a
party to the Master Intercompany Note, and

(iv)              the Borrowers will deliver or cause to be delivered to the
Administrative Agent such certificates and legal opinions as would have been
required had such Subsidiary been a Loan Party on the Closing Date,

in each of the foregoing cases to the extent consistent with the Loan Documents
and the Collateral and Guarantee Requirement.

(b)                Further Assurances.

(i)                 Each Borrower will, and will cause each of the Loan Parties
to, grant to the Administrative Agent, for the benefit of the Secured Parties,
security interests in such of its assets and properties as are not covered by
the Collateral Documents (excluding, for the avoidance of doubt, in respect of
any Excluded Assets) in order that the Borrowers be in compliance with the
Collateral and Guarantee Requirement. Such security interests shall, consistent
with the Collateral and Guarantee Requirement, (i) be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and (ii) constitute valid and enforceable perfected
security interests (subject to (A) the effects of bankruptcy, insolvency,
moratorium, reorganization, administration, examinership, fraudulent conveyance
or other similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law)) superior to and prior to the rights of all
third Persons (other than Persons benefiting from Liens permitted by
Section 7.2), and subject to no other Liens (except Liens permitted by
Section 7.2). Such additional collateral documents and the other instruments
related thereto shall have been duly recorded, filed or delivered in such manner
and in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant to such additional collateral documents and all taxes, fees and other
charges due in connection therewith shall have been paid in full.

114 

 

(ii)               Each Borrower will, and will cause each of the Loan Parties
to, at its own expense, make, execute, endorse, acknowledge, file or deliver to
the Administrative Agent from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, surveys, reports and other
assurances or instruments, and take such further steps relating to the
Collateral covered by any of the Collateral Documents as the Administrative
Agent may reasonably require, including effecting all such registrations in
respect of the relevant Collateral Document as set out under the relevant
Collateral Document, in each case to the extent not inconsistent with this
Credit Agreement or any other Loan Document. Each Borrower shall cause to be
delivered to the Administrative Agent such opinions of counsel and other related
documents as may be reasonably requested by the Administrative Agent.

(iii)             Each action required by this Section 6.12(b) shall be
completed as soon as commercially reasonably practicable, but in no event later
than 45 days (but 30 days with respect to the Hong Kong Guarantor) (or, in each
case, such longer period in the case of actions involving third parties as
determined by the Administrative Agent in its reasonable discretion) after any
such assets or properties are acquired or such action is requested to be taken
by the Administrative Agent, as the case may be.

Section 6.13            Environmental Matters. Each Borrower will, and will
cause each of its Subsidiaries to, (a) conduct its operations in material
compliance with all applicable Environmental Laws except to the extent the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (b) implement any and all
investigation, remediation, removal and response actions that are necessary to
materially comply with Environmental Laws pertaining to the presence,
generation, treatment, storage, use, disposal, transportation or Release of any
Hazardous Material on, at, under, or from any of their owned or leased property,
and (c) notify the Administrative Agent promptly upon becoming aware of any
violation of Environmental Laws or any Release of Hazardous Materials on, at,
under, or from, any property that is reasonably likely to result in an
Environmental Claim against any Loan Party or any of its Subsidiaries in excess
of the Threshold Amount in the aggregate and promptly forward to the
Administrative Agent a copy of any written communication received in connection
therewith.

Section 6.14            Cash Management.

(a)                Maintenance of Controlled Accounts. Within 90 days after the
Closing Date (or such later date as the Administrative Agent agrees to in
writing in its sole discretion), the Loan Parties will establish and thereafter
maintain their primary United States depository, treasury account and cash
management relationship with the Administrative Agent or its Affiliates (the
“Post-Closing Cash Management Deadline”); provided, for avoidance of doubt, that
the Loan Parties may maintain other Cash Management Services or Swap Agreements
with any Lender or its Affiliate. Subject to the Post-Closing Cash Management
Deadline, the Loan Parties shall cause or direct all of their cash, including
proceeds of Collateral and cash maintained in each of their respective deposit
accounts, but excluding cash maintained in Excluded Accounts and up to
$3,000,000 of additional cash, to be transferred daily to, or otherwise
maintained in, one or more Controlled Accounts. For the avoidance of doubt,
nothing herein shall require the repatriation of any cash by the Hong Kong
Guarantor to the United States, except during the continuance of a Cash Dominion
Trigger Period. At all times during the continuance of a Cash Dominion Trigger
Period, the Administrative Agent shall require that all cash (net of such
minimum balance as may be required by the depository bank and reasonably
acceptable to the Administrative Agent) held in any Controlled Account be swept
on a daily basis to be applied by the Administrative Agent to repay outstanding
Revolving Loans, Swingline Loans, Unreimbursed Amounts in respect of Letters of
Credit, other amounts then due and payable, and, if an Event of Default has
occurred and is continuing, to Cash Collateralize any other outstanding L/C
Obligations in an amount equal to the Minimum Collateral Amount with respect
thereto. Any prepayments of outstanding Loans made under this Section shall be
made in such a manner that minimizes, to the extent reasonably practicable, any
additional amounts required under Section 3.5. The Administrative Agent shall
have control over and a Lien on all funds deposited in any Controlled Account,
for the ratable benefit of Lenders, and, whether such Controlled Account is
maintained with the Administrative Agent or its Affiliate or with an Approved
Depository or Approved Intermediary (as each such term is defined in the
Security Agreement), the Loan Parties shall obtain a Control Agreement in favor
of the Administrative Agent.

115 

 

(b)                Collection of Accounts Generally; Proceeds of Collateral.
Subject to the Post-Closing Cash Management Deadline, all invoices rendered and
other requests made by any Loan Party for payment in respect of Accounts (other
than Foreign Receivables) shall contain a written statement directing payment in
respect of such Accounts to be paid to a Controlled Account (or a lockbox
associated with a Controlled Account). The Administrative Agent retains the
right at all times after the occurrence and during the continuance of an Event
of Default to notify Account Debtors that the Loan Parties’ Accounts have been
assigned as security to the Administrative Agent and to collect the Loan
Parties’ Accounts directly in its own name, or in the name of the Administrative
Agent’s agent, and to charge the reasonable and documented collection costs and
expenses, including attorneys’ fees, to the Borrowers.

(c)                Collection of Rosenthal Referred Accounts; Rosenthal
Collection Account. All invoices rendered and other requests made by any Loan
Party for payment in respect of Rosenthal Referred Accounts shall contain a
written statement directing payment in respect of such Accounts to be paid to
the Rosenthal Collection Account, and the Borrowers shall use commercially
reasonable efforts to cause the applicable Account Debtors to so direct their
payments. All remittances received by any Loan Party in respect of Rosenthal
Referred Accounts that are not paid directly to the Rosenthal Collection Account
(as required by the Rosenthal Factoring Agreement) shall be transferred within
two Business Days after receipt thereof to the Rosenthal Collection Account. The
balance of the Rosenthal Collection Account shall be transferred daily to
another Controlled Account; provided, however, that so long as no Cash Dominion
Trigger Period has occurred and is continuing, the Loan Parties shall not be
required to transfer funds out of the Rosenthal Collection Account (including
payments received directly from any Account Debtor, but excluding payments
received from Rosenthal) until the third Business Day after such funds were
initially credited to the Rosenthal Collection Account. From time to time after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may exercise the “Redirection Right” under (and as defined
in) the Rosenthal Factoring Agreement or require the Loan Parties to exercise
such right (in which case the Borrowers shall, and shall cause the Loan Parties
to, exercise such right).

(d)                Collection of Credit Card Receivables. Subject to the
Post-Closing Cash Management Deadline, all remittances received by any Loan
Party in respect of Credit Card Receivables shall be paid directly to a
Controlled Account. The Administrative Agent retains the right at all times
after the occurrence and during the continuance of an Event of Default to notify
Credit Card Issuers and Credit Card Processors that payments on the Loan
Parties’ Credit Card Receivables shall be made to Administrative Agent and to
collect the Loan Parties’ Credit Card Receivables directly in its own name, or
in the name of the Administrative Agent’s agent, and to charge the reasonable
and documented collection costs and expenses, including attorneys’ fees, to the
Borrowers.

116 

 

(e)                Credit Card Notifications. Within ten Business Days after the
Closing Date (or such later date as the Administrative Agent agrees to in
writing in its sole discretion), the Loan Parties shall deliver to the
Administrative Agent copies of notifications in form and substance reasonably
satisfactory to the Administrative Agent (each, a “Credit Card Notification”)
which have been executed by the applicable Loan Parties and delivered to such
Loan Parties’ Credit Card Issuers and Credit Card Processors. Upon entering into
any agreements with any new Credit Card Issuer or Credit Card Processor, the
Loan Parties shall deliver to Administrative Agent a copy of a Credit Card
Notification which has been executed by the applicable Loan Parties and
delivered to such Credit Card Issuer or Credit Card Processor. The
Administrative Agent agrees that (i) it shall not direct any Credit Card Issuer
or Credit Card Processor to transfer any proceeds pursuant to any Credit Card
Notification unless an Event of Default has occurred and is continuing and
(ii) if any Loan Party shall so request, unless an Event of Default has occurred
and is continuing, the Administrative Agent shall countersign any notification,
request, order or direction from such Loan Party to any Credit Card Issuer or
Credit Card Processor directing payments from such Credit Card Issuer or Credit
Card Processor to be made to a new or different Controlled Account.

Section 6.15            Borrowing Base Certificates; Collateral Administration.

(a)                Borrowing Base Certificates.

(i)                 Periodic Borrowing Base Certificates. On or before the 20th
day of each full calendar month from and after the date hereof, the Loan Parties
shall deliver to the Administrative Agent a Borrowing Base Certificate as of the
last day of the immediately preceding month, with such supporting materials as
the Administrative Agent shall reasonably request reasonably in advance thereof.
If a Borrowing Base Reporting Trigger Period has occurred and is continuing, the
Loan Parties shall execute and deliver to Administrative Agent a Borrowing Base
Certificate on or before the fifth Business Day after the end of each week.
Together with each delivery of a Borrowing Base Certificate pursuant to this
Section 6.15(a)(i) (other than the first delivery), the Loan Parties shall
deliver to the Administrative Agent, in form reasonably acceptable to the
Administrative Agent, (i) reconciliations of the Accounts of the Loan Parties as
shown on the month-end Borrowing Base Certificate for the immediately preceding
month to the Loan Parties’ accounts receivable agings, to the Loan Parties’
general ledger and to the Loan Parties’ most recent financial statements, (ii) a
reasonably detailed aged trial balance of the Accounts of the Loan Parties,
specifying the names, addresses, face values, dates of invoices and due dates
for each Account Debtor obligated on an Account so listed in a form consistent
with reports currently prepared by the Loan Parties with respect to such
information, (iii) a reasonably detailed accounts payable aging regarding the
Loan Parties, (iv) reconciliations of the Loan Parties’ Inventory as shown on
the Loan Parties’ perpetual inventory, to the Loan Parties’ general ledger and
to the Loan Parties’ financial statements, and (v) Inventory reports in such
format and detail as the Administrative Agent shall reasonably request and which
shall include a current list of all locations of the Loan Parties’ Inventory
(other than Inventory stored at temporary locations or in-transit from one
location to another location in the ordinary course of business or Inventory and
equipment out for repair or refurbishment or at trade shows), all with
supporting materials as the Administrative Agent shall reasonably request.

(ii)               Collateral Reporting Trigger Event. Prior to the occurrence
of each Collateral Reporting Trigger Event, the Loan Parties shall deliver to
the Administrative Agent an updated Borrowing Base Certificate reflecting such
Collateral Reporting Trigger Event on a pro forma basis and demonstrating that
upon giving effect to such Collateral Reporting Trigger Event, (A) the Total
Revolving Outstandings will not exceed the Line Cap and (B) the Borrowers will
be in compliance with the applicable Financial Covenant.

117 

 

(b)                Account Verification. The Administrative Agent’s officers,
employees or agents shall have the right, at any time or times if an Event of
Default has occurred and is continuing, in the name of the Administrative Agent,
any designee of the Administrative Agent or any Loan Party, to verify the
validity, amount or any other matter relating to any Accounts of any Loan Party
by mail, telephone, electronic communication or otherwise. The Loan Parties
shall cooperate fully with the Administrative Agent in an effort to facilitate
and promptly conclude any such verification process.

(c)                Records, Schedules and Assignments of Accounts. The Loan
Parties shall keep records of their Accounts and all payments and collections
thereon (including sales to Rosenthal of Rosenthal Purchased Receivables
pursuant to the Rosenthal Factoring Agreement), which records shall be complete
and accurate in all material respects. The Loan Parties shall submit to the
Administrative Agent (i) on such periodic basis as the Administrative Agent
shall reasonably request, in its Permitted Discretion, a sales and collections
report for the preceding period, in form reasonably acceptable to the
Administrative Agent, in its Permitted Discretion, and consistent with the
reports currently prepared by the Loan Parties with respect to such information
reasonably acceptable to the Administrative Agent and (ii) upon the
Administrative Agent’s written request therefor, copies of proof of delivery and
the original copy of all documents, including, without limitation, repayment
histories and present status reports, relating to the Accounts of the Loan
Parties and such other matters and information relating to the status of then
existing Accounts of the Loan Parties as the Administrative Agent shall request,
in its Permitted Discretion.

(d)                Administration of Inventory. The Loan Parties shall keep
records of their Inventory, which records shall be complete and accurate in all
material respects. The Loan Parties (or their accountants) shall conduct a
physical inventory no less frequently than annually and shall provide to
Administrative Agent a report based on each such physical inventory promptly
thereafter, together with such supporting information as Administrative Agent
shall reasonably request.

(e)                Collateral Access Agreements. With respect to any lease
(other than leases for sales offices and leases for retail stores), warehousing
agreement or any processing agreement, in any case entered into after the
Closing Date, the Loan Parties shall use commercially reasonable efforts to
provide the Administrative Agent with a Collateral Access Agreement with respect
to such premises where Collateral with an aggregate book value in excess of
$1,000,000, or any books and records pertaining to a material portion of the
Collateral, are located. In the event the Loan Parties do not provide the
Administrative Agent with a Collateral Access Agreement with respect to any
Material Inventory Location or location in a Landlord Lien State, the Loan
Parties acknowledge that the Administrative Agent may, in its Permitted
Discretion, (i) not include Inventory at such location as Eligible Inventory or
(ii) establish a Reserve in the amount of three months’ rent or other warehouse
or comparable charges for such location.

Section 6.16                 Certain Post-Closing Obligations. As promptly as
practicable, and in any event within the time periods after the Closing Date
specified in Schedule 6.16 or such later date as the Administrative Agent agrees
to in writing in its sole discretion, each Borrower and each other Loan Party
shall deliver the documents or take the actions specified on Schedule 6.16.

118 

 

Article 7

Negative Covenants

Until the Termination Date, each Borrower covenants and agrees with the Credit
Parties that:

Section 7.1               Indebtedness; Equity Interests.

(a)                The Borrowers will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(i)                 Indebtedness (A) created under the Loan Documents and/or (B)
in respect of any Secured Obligations;

(ii)               Indebtedness existing on the Agreement Date and set forth in
Schedule 7.1, and any Refinancing Indebtedness with respect thereto;

(iii)             Indebtedness of Lead Borrower or any of its Subsidiaries
incurred to finance the acquisition, lease, cost of design, construction,
repair, replacement, installation or improvement of any fixed or capital assets,
including Finance Lease Obligations, mortgage financings, purchase money
obligations (including Indebtedness as lessee or guarantor) and other
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and any
Refinancing Indebtedness with respect thereto; provided that (A) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (B) the aggregate
outstanding principal amount of Indebtedness permitted by this clause (iii)
shall not, without duplication, exceed $15,000,000 at any time;

(iv)              Indebtedness of any Person that becomes a Subsidiary of Lead
Borrower, or is merged, amalgamated or consolidated with or into Lead Borrower
or any Subsidiary thereof, after the Agreement Date, and any Refinancing
Indebtedness with respect thereto; provided that (A) such Indebtedness exists at
the time of such transaction and is not created in contemplation of or in
connection with such transaction and (B) the aggregate outstanding principal
amount of Indebtedness permitted by this clause (iv) shall not exceed $2,500,000
at any time;

(v)                intercompany Indebtedness of Lead Borrower or any Subsidiary
owing to and held by Lead Borrower or any Subsidiary; provided, however, that
(A) if any Loan Party is the obligor on such Indebtedness and any Non-Loan Party
Subsidiary is the obligee thereof, such Indebtedness must be unsecured and
expressly subordinated to the prior payment in full in cash of all Secured
Obligations, (B) Indebtedness owed to any Loan Party must be evidenced by the
Master Intercompany Note or an unsubordinated promissory note pledged to the
Administrative Agent under the Security Agreement and (C) the principal amount
of Indebtedness of Non-Loan Party Subsidiaries owed to any Loan Party (together
with the aggregate amount of Investments by any Loan Party in the Equity
Interests of any Non-Loan Party Subsidiary outstanding under Section 7.4(c))
shall not exceed $15,000,000 in the aggregate at any time outstanding;

(vi)              Guarantees by (A) any Loan Party of Indebtedness of any other
Loan Party, (B) any Non-Loan Party Subsidiary of Indebtedness of any other
Non-Loan Party Subsidiary or of any Loan Party, and (C) any Loan Party of
Indebtedness of any Non-Loan Party Subsidiary outstanding under Section
7.1(a)(xviii); provided that, in each case, such Indebtedness is otherwise
permitted by this Section 7.1(a);

119 

 

(vii)            obligations under any Swap Agreements permitted by Section 7.7;

(viii)          Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or other similar instrument drawn
against insufficient funds in the ordinary course of business;

(ix)              Indebtedness incurred in the ordinary course of business under
(A) appeal bonds or similar instruments and (B) surety bonds, payment bonds,
performance bonds, bid bonds, completion guarantees and similar obligations,
workers’ compensation claims, health, disability or other employee benefits, and
letters of credit, bankers acceptances and similar instruments issued for the
account of any Loan Party or its Subsidiaries and unsecured guarantees thereof
(or of reimbursement obligations in respect thereof);

(x)                Indebtedness of Non-Loan Party Subsidiaries in an aggregate
principal amount (together with the aggregate principal amount of Indebtedness
outstanding under Section 7.1(a)(xvii)) not to exceed $35,000,000 at any time
outstanding;

(xi)              Indebtedness arising from agreements of Lead Borrower or any
Subsidiary providing for customary indemnification, adjustment of purchase or
acquisition price or similar obligations (including Earn-Out Obligations), in
each case, incurred or assumed in connection with any Permitted Acquisition,
other Investments or the Disposition of any business, assets, Equity Interests
or Subsidiary permitted under this Credit Agreement;

(xii)            Indebtedness consisting of (A) obligations to pay, or the
financing of, insurance premiums or (B) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

(xiii)          Indebtedness representing deferred compensation to employees,
consultants or independent contractors of Lead Borrower or any Subsidiary
incurred in the ordinary course of business;

(xiv)          Indebtedness consisting of obligations of Lead Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with the Transactions and Permitted Acquisitions or
any other Investment permitted under this Credit Agreement;

(xv)            Indebtedness issued by Lead Borrower or any Subsidiary to
current or former officers, directors and employees, their respective permitted
transferees, assigns, estates, spouses or former spouses to finance the purchase
or redemption of Equity Interests of Lead Borrower permitted by Section 7.8,
which Indebtedness may be secured only by Liens on such Equity Interests and
proceeds thereof;

(xvi)          Indebtedness related to unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent they are permitted to
remain unfunded under applicable law;

(xvii)        Indebtedness owed to one or more unaffiliated third parties
financing Foreign Receivables and/or Foreign Inventory (and related, rights,
assets and/or Equity Interests), and any Refinancing Indebtedness with respect
thereto, in an aggregate principal amount (together with the aggregate principal
amount of Indebtedness outstanding under Section 7.1(a)(x)) not to exceed
$35,000,000 at any time outstanding, which Indebtedness may be secured only by
Liens permitted by Section 7.2(k);

120 

 

(xviii)      additional Indebtedness in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding; and

(xix)          Indebtedness arising under the Rosenthal Factoring Agreement.

(b)                [Reserved].

For purposes of determining compliance with this Section 7.1, if Indebtedness is
incurred to refinance other Indebtedness denominated in a currency other than
Dollars (or in a different currency from the Indebtedness being refinanced), and
such refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the outstanding or committed principal amount,
as applicable, of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

Further, for purposes of determining compliance with this Section 7.1,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described above but may be
permitted in part under any relevant combination thereof (and subject to
compliance, where relevant, with Section 7.2), and (B) in the event that an item
of Indebtedness (or any portion thereof) meets the criteria of one or more of
the categories of permitted Indebtedness (or any portion thereof) described
above, Lead Borrower may, in its sole discretion, classify or divide such item
of Indebtedness (or any portion thereof) in any manner that complies with this
Section 7.1 (and subject to compliance, where relevant, with Section 7.2) and
will be entitled to only include the amount and type of such item of
Indebtedness (or any portion thereof) in one of the above clauses (or any
portion thereof) and such item of Indebtedness (or any portion thereof) shall be
treated as having been incurred or existing pursuant to only such clause or
clauses (or any portion thereof); provided that all Indebtedness outstanding
under the Loan Documents and/or incurred in respect of any Secured Obligations
shall at all times be deemed to have been incurred pursuant to
Section 7.1(a)(i).

Section 7.2               Liens. The Borrowers will not, and will not permit any
of their respective Subsidiaries to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it or any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a)                Liens created under the Loan Documents;

(b)                Permitted Encumbrances;

(c)                any Lien on any property or asset of Lead Borrower or any
Subsidiary existing on the Agreement Date and set forth in Schedule 7.2;
provided that (i) such Lien shall not apply to any other property or asset of
Lead Borrower or any Subsidiary other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien and/or within the
scope of the collateral grant in effect on the Agreement Date and (B) proceeds
and products thereof, and (ii) such Lien shall secure only those obligations
which it secures on the Agreement Date and any Refinancing Indebtedness in
respect thereof;

121 

 

(d)                any Lien securing Indebtedness permitted by
Section 7.1(a)(iii) and any Refinancing Indebtedness in respect thereof;
provided that such Liens do not apply to any property or assets of Lead Borrower
or any Subsidiary other than the property or assets acquired, leased,
constructed, repaired, replaced, installed or improved with or financed by such
Indebtedness, and accessions and additions thereto, proceeds and products
thereof, customary security deposits and related property; provided further that
individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates);

(e)                any Lien existing on any property or asset prior to the
acquisition thereof by Lead Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Agreement
Date prior to the time such Person becomes a Subsidiary; provided that (i) such
Lien secures Indebtedness permitted by Section 7.1(a)(iv), (ii) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as applicable, (iii) such Lien shall not apply to
any other property or assets of Lead Borrower or any Subsidiary, other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and/or within the scope of the collateral grant in effect
at the time of acquisition of such asset or such Person becoming a Subsidiary,
as the case may be, and (B) proceeds and products thereof and (iv) such Lien
shall secure only the Indebtedness and other obligations that it secures on the
date of such acquisition or the date such Person becomes a Subsidiary, as
applicable, and any extensions, renewals and replacements thereof to the extent
that they do not increase the outstanding principal amount thereof;

(f)                 Liens on any property or asset (other than Intellectual
Property) of any Non-Loan Party Subsidiary securing Indebtedness of any Non-Loan
Party Subsidiary permitted under Section 7.1;

(g)                Liens or restrictions (including, without limitation, put and
call agreements) (i) on Equity Interests in joint ventures that are not
Subsidiaries (A) securing obligations of such joint venture or (B) pursuant to
the relevant joint venture agreement or arrangement and (ii) in the nature of
put and call arrangements, purchase options and restrictions on Disposition
related to, the Equity Interests of any Subsidiary that is a non-Wholly-Owned
Subsidiary set forth in such Subsidiary’s organizational documents or similar
agreements;

(h)                Liens on securities that are the subject of repurchase
agreements constituting Cash Equivalents under clause (e) of the definition
thereof arising out of such repurchase transaction;

(i)                 (i) any condemnation or eminent domain proceedings affecting
any real property and (ii) in the case of real property in which a Loan Party or
Subsidiary has a leasehold interest or easement rights, any Lien, mortgage,
security interest, restriction, encumbrance or any other matter of record to
which the fee simple interest (or any superior leasehold interest) is subject;

(j)                 Liens securing obligations under Swap Agreements consisting
of Liens on any margin or collateral posted by Lead Borrower or any Subsidiary
under a Swap Agreement as a result of any regulatory requirement, swap clearing
organization, or other similar regulations, rules, or requirements and/or
reasonably required by the counterparty thereto;

(k)                Liens on Foreign Receivables and/or Foreign Inventory (and
related rights, assets and/or Equity Interests) securing Indebtedness permitted
by Section 7.1(a)(xvii);

(l)                 Liens on any property or asset of Lead Borrower or any
Subsidiary (other than Collateral of the type included in the Borrowing Base,
related rights and assets, and Intellectual Property) securing Indebtedness or
other obligations in an aggregate principal amount not to exceed $5,000,000 at
any time outstanding; and

122 

 

(m)              Liens on Rosenthal Factoring Collateral arising under the
Rosenthal Factoring Agreement.

For purposes of determining compliance with this Section 7.2, (A) a Lien need
not be permitted solely by reference to one category of permitted Liens (or any
portion thereof) described above but may be permitted in part under any
combination thereof, and (B) in the event that a Lien securing any obligation
(or any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described above, Lead Borrower may, in
its sole discretion, classify or divide such Lien securing such obligation (or
any portion thereof) in any manner that complies with this Section 7.2 and will
be entitled to only include the amount and type of such Lien or such obligation
secured by such Lien (or any portion thereof) in one of the above clauses and
such Lien securing such obligation (or portion thereof) will be treated as being
incurred or existing pursuant to only such clause or clauses (or any portion
thereof); provided that all Liens created under any Loan Documents and/or in
respect of any Secured Obligations shall at all times be deemed to have been
incurred pursuant to clause (a) of this Section 7.2.

Section 7.3               Fundamental Changes; Business; Fiscal Year.

(a)                The Borrowers will not, and will not permit any of their
respective Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or Dispose of (in
one transaction or in a series of related transactions) all or substantially all
of its assets, or all or substantially all of the Equity Interests issued by any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve or consummate a Division (if such Division results in the
creation of a Person that is not a Loan Party); provided that, if at the time
thereof and immediately after giving effect thereto, no Event of Default shall
or would have occurred and be continuing:

(i)                 (A) any Borrower may merge into or consolidate with any
other Borrower, (B) any Subsidiary Guarantor may merge into or consolidate with
(I) any other Subsidiary Guarantor or (II) any Borrower in a transaction in
which such Borrower is the surviving entity, and (C) any Non-Loan Party
Subsidiary that is a Wholly-Owned Subsidiary of Lead Borrower may merge into or
consolidate with (I) any Borrower in a transaction in which such Borrower is the
surviving entity, (II) any Subsidiary Guarantor in a transaction in which such
Subsidiary Guarantor is the surviving entity, or (III) any other Non-Loan Party
Subsidiary;

(ii)               any Loan Party or any Subsidiary may merge into or
consolidate with any Person in a transaction that is not permitted by
Section 7.3(a)(i); provided that (x) in the case of a merger or consolidation
involving a Loan Party, such Loan Party shall be the surviving entity of such
merger or consolidation unless such merger or consolidation effectuates a
Disposition permitted under Section 7.5, and (y) either (1) such merger is
permitted by Section 7.4 and either (A) a Loan Party shall be the surviving
entity or (B) such other Person shall become a Loan Party pursuant to
Section 6.12, or (2) such merger or consolidation shall effectuate a Disposition
permitted under Section 7.5;

(iii)             (A) any Borrower may Dispose of all or substantially all of
its assets to any other Borrower, (B) any Subsidiary Guarantor may Dispose of
all or substantially all of its assets to any other Loan Party, and (C) any
Non-Loan Party Subsidiary may Dispose of all or substantially all of its assets
to any other Non-Loan Party Subsidiary or to any Loan Party;

123 

 

(iv)              Lead Borrower or any of its Subsidiaries may Dispose of its
assets (including via the merger or consolidation of one or more Subsidiaries)
to effectuate a Disposition permitted under Section 7.5;

(v)                (A) any Non-Loan Party Subsidiary may liquidate or dissolve
so long as any remaining assets are transferred to another Non-Loan Party
Subsidiary or to a Loan Party and (B) any Loan Party (other than Lead Borrower)
may liquidate or dissolve so long as any remaining assets of such Loan Party are
transferred to another Loan Party;

(vi)              Lead Borrower or any of its Subsidiaries may convert from one
form of legal entity to another (subject to compliance with the Loan Documents);
and

(vii)            Lead Borrower or any of its Subsidiaries may make Investments
permitted under Section 7.4, create Liens permitted by Section 7.2, make
Restricted Payments permitted by Section 7.8 and make Dispositions permitted by
Section 7.5.

(b)                The Borrowers will not, and will not permit any of their
respective Subsidiaries to, engage to any material extent in any business other
than an Approved Line of Business.

(c)                Lead Borrower will not change its Fiscal Year; provided that
Lead Borrower may change its Fiscal Year one or more times, subject to such
adjustments to this Credit Agreement as Lead Borrower and the Administrative
Agent shall reasonably agree are necessary or appropriate in connection with
such change (and, notwithstanding any provision of this Credit Agreement to the
contrary, the parties hereto hereby authorize Lead Borrower and the
Administrative Agent to make any such amendments to this Credit Agreement as
they jointly deem necessary to give effect to the foregoing).

Section 7.4               Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrowers will not, and will not permit any of their
respective Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger or Division) any Investment, except:

(a)                Investments in cash and Cash Equivalents;

(b)                Investments existing on the Agreement Date and set forth (or
referenced) in Schedule 5.13 and Schedule 7.4;

(c)                equity Investments (including capital contributions) made by
Lead Borrower or any Subsidiary in the Equity Interests of any of their
respective Subsidiaries; provided that such Investments pursuant to this
Section 7.4(c) by any Loan Party in the Equity Interests of any Non-Loan Party
Subsidiary (together with the aggregate principal amount of Indebtedness of
Non-Loan Party Subsidiaries owed to any Loan Party outstanding under Section
7.1(a)(v)(C)) shall not exceed $15,000,000 in the aggregate at any time
outstanding;

(d)                Investments constituting intercompany Indebtedness permitted
by Section 7.1(a);

(e)                Investments constituting Guarantees permitted by
Section 7.1(a);

(f)                 Swap Agreements permitted by Section 7.7;

(g)                Permitted Acquisitions;

124 

 

(h)                (i) payroll, commission, travel and other similar cash
advances made to directors (or comparable Persons), officers or employees in the
ordinary course of business, and (ii) other loans and advances made to directors
(or comparable Persons), officers or employees in the ordinary course of
business in an aggregate outstanding principal amount not to exceed, at any
time, $3,000,000;

(i)                 extensions of credit by Lead Borrower or any Subsidiary to
one or more future, present or former officers, directors, employees, members of
management or consultants or their respective estates, spouses or former spouses
in connection with such person’s purchase of Equity Interests of Lead Borrower,
so long as no cash is actually advanced by Lead Borrower or any of the
Subsidiaries to such individuals in connection with such extensions of credit;

(j)                 (i) promissory notes and other non-cash consideration
received in connection with Dispositions permitted by Section 7.5 and (ii)
Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business as a result of
insolvency, bankruptcy, reorganization, or other similar proceeding involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of a
Loan Party or its Subsidiaries;

(k)                Investments of any Person existing at the time such Person
becomes a Subsidiary or consolidates or merges with Lead Borrower or any
Subsidiary (including in connection with a Permitted Acquisition) so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;

(l)                 (i) deposits and other payments made in connection with any
percentage lease or similar arrangement in respect of real property, (ii)
accounts receivable, security deposits and prepayments arising and trade credit
granted in the ordinary course of business and any assets or securities received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors to the extent reasonably necessary in order to prevent or limit
loss and any prepayments and other credits to suppliers made in the ordinary
course of business and (ii) Investments consisting of earnest money deposits
made in cash in connection with any letter of intent, purchase agreement or
other acquisition to the extent not prohibited by this Credit Agreement;

(m)              Investments in the ordinary course of business (i) in
negotiable instruments deposited or to be deposited for collection and (ii)
consisting of Uniform Commercial Code Article 4 customary trade arrangements
with customers;

(n)                Investments to the extent that payment for such Investments
is made substantially concurrently with any contribution to the common equity of
Lead Borrower, or substantially concurrently with the proceeds of Qualified
Equity Interests of Lead Borrower;

(o)                advances in the form of deposits, prepayment of expenses and
other credits made in the ordinary course of business;

(p)                to the extent constituting Investments, purchases and
acquisitions of Inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case in
the ordinary course of business;

(q)                Investments by Lead Borrower or any Subsidiary in joint
ventures in an aggregate amount not to exceed $5,000,000 at any time
outstanding;

(r)                 any Investment acquired by virtue of any Bail-in Action with
respect to any Lender (or any direct or indirect parent company thereof);

125 

 

(s)                 Investments consisting of Guarantees made in the ordinary
course of business by Lead Borrower or any of its Subsidiaries of the
obligations (not constituting Indebtedness) of any of their respective
Subsidiaries; and

(t)                 so long as the Payment Conditions shall have been satisfied,
other Investments (other than Acquisitions) by Lead Borrower and its
Subsidiaries.

For purposes of determining compliance with this Section 7.4, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described above but may be permitted in
part under any relevant combination thereof and (B) in the event that an
Investment (or any portion thereof) meets the criteria of one or more of the
categories of permitted Investments (or any portion thereof) described above,
Lead Borrower may, in its sole discretion, classify or divide such Investment
(or any portion thereof) in any manner that complies with this Section 7.4 and
will be entitled to only include the amount and type of such Investment (or any
portion thereof) in one or more (as relevant) of the above clauses (or any
portion thereof) and such Investment (or any portion thereof) shall be treated
as having been made or existing pursuant to only such clause or clauses (or any
portion thereof); provided that all Investments described in Schedule 7.4 shall
be deemed outstanding under Section 7.4(b).

In determining the amount of Investments, acquisitions, loans, and advances
permitted under this Section 7.4, Investments and acquisitions shall always be
taken at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein) minus all returns of principal, capital, dividends,
distributions and other cash returns thereof and minus all liabilities expressly
assumed by another Person in connection with the Disposition of any Investment,
and loans and advances shall be taken at the principal amount thereof then
remaining unpaid.

Section 7.5               Dispositions. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, Dispose of any of its assets
except:

(a)                issuances of Equity Interests by Lead Borrower, or issuances
or other Dispositions of Equity Interests by any Subsidiary to qualify directors
if required by applicable law;

(b)                the use or transfer of cash or Cash Equivalents in a manner
that is not prohibited by the terms of this Credit Agreement or the other Loan
Documents;

(c)                the granting of Liens permitted by Section 7.2, Investments
permitted by Section 7.4, and Restricted Payments permitted by Section 7.8;

(d)                Dispositions arising in connection with any Casualty Event or
similar events;

(e)                the licensing and sublicensing on a non-exclusive basis (but
which may be on an exclusive basis as to specific countries, regions or
territories, in each case other than the United States and its territories or
possessions) of patents, trademarks, copyrights, and other intellectual property
rights in the ordinary course of business;

(f)                 the abandonment, cancellation or lapse of issued patents,
registered trademarks and other registered intellectual property of a Loan Party
or Subsidiary thereof, or any application therefor, to the extent, in Lead
Borrower’s reasonable business judgment, such intellectual property is not
economically desirable in the conduct of such Loan Party’s or Subsidiary’s
business or so long as such abandonment, cancellation or lapse is not materially
adverse to the interests of the Administrative Agent and the Lenders;

126 

 

(g)                Dispositions of substantially worn out, damaged,
uneconomical, surplus or obsolete equipment or other assets in the ordinary
course of business or consistent with past practice;

(h)                any sale, transfer, termination or other Disposition
consisting of the unwinding or termination of any hedging arrangement or
transaction contemplated thereby which is not prohibited hereunder;

(i)                 any Disposition of assets (other than Equity Interests of
any Wholly-Owned Subsidiary, unless all of the Equity Interests of such
Wholly-Owned Subsidiary are sold in accordance with this clause (i)) for at
least fair market value, so long as (A) no Event of Default then exists or would
immediately result therefrom, (B) at least 75% of the consideration received by
the applicable Loan Party or Subsidiary consists of cash or Cash Equivalents;
provided that for purposes of this clause (B), “cash” shall include (1) the
amount of any liabilities (as shown on Lead Borrower’s or such Subsidiary’s most
recent balance sheet or in the notes thereto) that are assumed by the transferee
of any such assets or are otherwise cancelled in connection with such
transaction and (2) any notes or other obligations or other securities or assets
received by Lead Borrower or such Subsidiary from the transferee that are
converted by Lead Borrower or such Subsidiary into cash or Cash Equivalents
within 180 days after receipt thereof (to the extent of the cash or Cash
Equivalents received), (C) the Net Cash Proceeds therefrom are applied and/or
reinvested as (and to the extent) required by Section 2.7(b), and (D) the
aggregate amount of the cash and non-cash proceeds received from all assets sold
pursuant to this clause (i) shall not exceed $30,000,000 in the aggregate in any
Fiscal Year (for this purpose, using the fair market value of property other
than cash and Cash Equivalents);

(j)                 Dispositions of assets acquired by Lead Borrower or any
Subsidiary pursuant to a Permitted Acquisition to the extent consummated within
12 months of the date of such Permitted Acquisition and having a fair market
value in an aggregate amount not to exceed 15% of the aggregate purchase
consideration for the assets acquired pursuant to such Permitted Acquisition;

(k)                leases, licenses or subleases or sublicenses of any real
property in the ordinary course of business, including the termination thereof
in the ordinary course of business;

(l)                 the discount, forgiveness or sale, in each case without
recourse and in the ordinary course of business, of past due receivables arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof consistent with customary industry practice (and not as
part of any bulk sale or financing of receivables); and

(m)              any Disposition of any Investment acquired by virtue of any
Bail-in Action with respect to any Lender (or any direct or indirect parent
company thereof).

Section 7.6               Sale and Lease Back Transactions. The Borrowers will
not, and will not permit any of their respective Subsidiaries to, enter into any
Sale and Leaseback arrangement, directly or indirectly with any Person.

Section 7.7               Swap Agreements. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into in the ordinary course of business to
hedge or mitigate risks to which Lead Borrower or any Subsidiary has actual
exposure (other than those in respect of Equity Interests of Lead Borrower or
any Subsidiary) and that are not for speculative purposes, and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Loan Party or Subsidiary.

127 

 

Section 7.8               Restricted Payments. The Borrowers will not, and will
not permit any of their respective Subsidiaries to, declare or make, or agree to
pay for or make any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so and any purported approval of a Restricted Payment by the
Borrowers shall be deemed void ab initio, except:

(a)                subject to the Collateral and Guarantee Requirement, any
Subsidiary may declare and pay, and agree to pay, dividends and other
distributions with respect to its Equity Interests payable solely in perpetual
common Equity Interests (other than Disqualified Equity Interests);

(b)                (i) any Non-Loan Party Subsidiary may declare and pay, and
agree to pay, dividends or other distributions with respect to its Equity
Interests to any other Non-Loan Party Subsidiary or to any Loan Party, and (ii)
any Subsidiary that is a Loan Party may declare and pay, and agree to pay,
dividends or other distributions with respect to its Equity Interests to any
other Loan Party;

(c)                provided no Event of Default has occurred and is continuing
or would result therefrom, Restricted Payments may be made to purchase, retire
or redeem the Equity Interests of Lead Borrower (including related stock
appreciation rights or similar securities) held by any future, present or former
directors, consultants, officers or employees of Lead Borrower or any of the
Subsidiaries (or such person’s estates or heirs) or by any Benefit Plan,
management equity plan, stock option plan or any shareholders’ agreement or
other management or employee benefit plan or similar agreement or arrangement
then in effect upon such person’s death, disability, retirement or termination
of employment or under the terms of any such Benefit Plan, agreement or
arrangement or any other agreement under which such shares of Equity Interests
or related rights were issued; provided, that the aggregate amount of such
purchases or redemptions under this clause (c) shall not exceed in any Fiscal
Year $25,000,000 (plus the amount of proceeds of any key-man life insurance
policies received directly in connection with the death of the person whose
shares are being purchased, retired or redeemed) (for the avoidance of doubt,
the foregoing limit applies under this clause (c), but does not limit Restricted
Payments made under other clauses of this Section 7.8); and provided, further,
that cancellation of Indebtedness owing to Lead Borrower or any Subsidiary from
any future, present or former employee, director or consultant of Lead Borrower
or any Subsidiary in connection with a repurchase of Equity Interests of Lead
Borrower will not be deemed to constitute a Restricted Payment for purposes of
this Section 7.8;

(d)                any Person may (i) make non-cash repurchases of Equity
Interests deemed to occur upon exercise or settlement of stock options or other
Equity Interests if such Equity Interests represent a portion of the exercise
price of or withholding obligation with respect to such options or other Equity
Interests or (ii) withhold a portion of Equity Interests issued upon any such
exercise to cover any withholding tax obligations in respect of such issuance;

(e)                Restricted Payments in the form of cash payments may be made
(1) in lieu of the issuance of fractional shares, or (2) upon the purchase,
redemption or acquisition of fractional shares, in each case, including
fractional share payments in connection with (i) the exercise of options or
warrants, or (ii) the conversion or exchange of Equity Interests or Indebtedness
convertible into, or exchangeable for, Equity Interests;

(f)                 Restricted Payments not to exceed, under this clause (f),
$20,000,000 in any Fiscal Year; provided that (i) no Event of Default has
occurred and is continuing or would result therefrom and (ii) upon giving effect
thereto, the Loan Parties shall have combined liquidity (including unrestricted
cash and Cash Equivalents subject to a Control Agreement in favor of the
Administrative Agent and Availability) at least equal to $200,000,000 (for the
avoidance of doubt, the foregoing limit applies under this clause (f), but does
not limit Restricted Payments made under other clauses of this Section 7.8); and

128 

 

(g)                following the occurrence of the Permanent Borrowing Base
Trigger, so long as the Payment Conditions shall have been satisfied, the Loan
Parties may make additional Restricted Payments not otherwise permitted under
this Section 7.8.

Section 7.9               Transactions with Affiliates. The Borrowers will not,
and will not permit any of their respective Subsidiaries to, Dispose (including
pursuant to a merger or Division) of any property or assets to, or purchase,
lease or otherwise acquire (including pursuant to a merger or Division) any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except:

(a)                transactions in the ordinary course of business and at prices
and on terms and conditions not less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties (it being understood that this Section 7.9 (and the foregoing
requirements in this clause (a)) shall not apply to any transaction that is
(x) expressly permitted under Sections 7.1, 7.2, 7.3, 7.4, 7.5, 7.6 or 7.8
between or among the Loan Parties and their Subsidiaries and not involving any
other Affiliate, (y) solely between or among Loan Parties or (z) solely between
or among Non-Loan Party Subsidiaries);

(b)                (i) the Transactions and (ii) permitted transactions,
agreements and arrangements in existence on the Agreement Date and set forth on
Schedule 7.9, and, in each case, any amendment thereto or replacement thereof or
similar arrangement to the extent such amendment, replacement or arrangement is
not more disadvantageous to the Lenders when taken as a whole in any material
respect than the original agreement as in effect on the Agreement Date (as
determined by Lead Borrower in good faith);

(c)                any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, equity purchase agreements, stock options and stock
ownership plans or similar employee benefit plans;

(d)                the payment of fees, reasonable out-of-pocket costs and
indemnities to directors, managers, officers, consultants, employees and
substantially similar Persons in the ordinary course of business;

(e)                (i) any employment agreement, consulting agreement, severance
agreement, compensation arrangement, officer or director indemnification
agreement or any similar arrangement entered into by Lead Borrower or any of the
Subsidiaries in the ordinary course of business and any payments pursuant
thereto, (ii) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers or directors, and (iii) any employee compensation,
benefit plan or arrangement, any health, disability or similar insurance plan
which covers employees, and any reasonable employment contract and transactions
pursuant thereto;

(f)                 payments to or the receipts of payments from, and entry into
and the consummation of transactions with joint ventures entered into in the
ordinary course of business;

(g)                transactions between Lead Borrower or any of its Subsidiaries
and any Person, a director (or the substantial equivalent) of which is also a
director of Lead Borrower; provided, however, that (i) such individual abstains
from voting as a director of Lead Borrower on any matter involving such other
Person and (ii) such Person is not an Affiliate of Lead Borrower for any reason
other than such individual’s acting in such capacity;

129 

 

(h)                payments, loans (or cancellation of loans) or advances to
employees or consultants that are (i) made in the ordinary course of business or
approved by a majority of the disinterested members of the board of directors of
Lead Borrower in good faith, (ii) made in compliance with applicable law and
(iii) otherwise permitted under this Credit Agreement;

(i)                 any issuance of Qualified Equity Interests of Lead Borrower
to Affiliates of Lead Borrower;

(j)                 transactions with an Affiliate where the only consideration
paid is Qualified Equity Interests of Lead Borrower;

(k)                any contributions to the common equity capital of Lead
Borrower or any Subsidiary; and

(l)                 any purchases by Lead Borrower’s Affiliates of Indebtedness
or Disqualified Equity Interests of Lead Borrower or any Subsidiary the majority
of which Indebtedness or Disqualified Equity Interests are purchased by Persons
who are not Lead Borrower’s Affiliates; provided that such purchases by Lead
Borrower’s Affiliates are on the same terms as such purchases by such Persons
who are not Lead Borrower’s Affiliates.

Section 7.10            Restrictive Agreements. The Borrowers will not, and will
not permit any of their respective Subsidiaries that are Loan Parties or
Domestic Subsidiaries (other than Excluded Subsidiaries) to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Loan Party or any of its Domestic Subsidiaries (other than any
Excluded Subsidiaries) to create, incur or permit to exist any Lien upon any of
its property or assets (unless such agreement or arrangement does not prohibit,
restrict or impose any condition upon the ability of any Loan Party to create,
incur or permit to exist, or the ability of the Administrative Agent to exercise
any right or remedy with respect to, any Lien in favor of the Administrative
Agent created under the Loan Documents) or (b) the ability of any Loan Party or
any of its Domestic Subsidiaries (other than Excluded Subsidiaries) to pay
dividends or make other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to Lead Borrower or any other
Loan Party or Domestic Subsidiary (other than any Excluded Subsidiary) or to
Guarantee Indebtedness of Lead Borrower or any other Loan Party or Domestic
Subsidiary (other than any Excluded Subsidiary); provided that (i) the foregoing
shall not apply to (A) restrictions and conditions imposed by law or by the Loan
Documents, (B) restrictions and conditions existing on the Agreement Date
identified on Schedule 7.10 (and any extension or renewal of, and any amendment
or modification that does not materially expand the scope of, any such
restriction or condition), (C) customary restrictions and conditions contained
in agreements relating to the Disposition of a Subsidiary or its Equity
Interests or assets, or assets of Lead Borrower, pending such Disposition,
provided that such restrictions and conditions apply only to the Subsidiary,
Equity Interests or assets to be Disposed and such Disposition is permitted
hereunder, (D) restrictions and conditions in effect at the time any Person
becomes a Subsidiary and not entered into in connection with or in contemplation
of such Person becoming a Subsidiary, (E) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
hereunder and applicable solely to such joint venture and/or its Equity
Interests, (F) restrictions and conditions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business,
(G) customary restrictions and conditions imposed in connection with purchase
money obligations, mortgage financings and lease obligations with respect to the
property purchased or leased or (H) any restriction or condition arising from
amendments, replacements, extensions or renewals of any agreement containing any
of the foregoing to the extent that the scope of the restriction or condition is
not expanded in any material respect, (ii) clause (a) of this Section shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness or leases permitted by this Credit Agreement if such restrictions
or conditions apply only to the property or assets securing such Indebtedness or
subject to such leases, as the case may be, and (iii) clause (a) of this Section
shall not apply to customary provisions in agreements restricting the assignment
thereof.

130 

 

Section 7.11            Amendment of Material Documents. The Borrowers will not,
and will not permit any of their respective Subsidiaries to, amend, supplement,
modify or waive any of their rights under any of their Organizational Documents
or the Rosenthal Factoring Agreement, other than amendments, modifications or
waivers that could not reasonably be expected to materially adversely affect the
Credit Parties; provided that, in respect of the Rosenthal Factoring Agreement,
the Borrowers shall deliver or cause to be delivered to the Administrative Agent
and each Lender a copy of all material amendments, modifications or waivers
thereto promptly after the execution and delivery thereof. Without limiting the
generality of the foregoing, the Borrowers will not, and will not permit any of
their respective Subsidiaries to, amend, supplement, modify or waive any of
their rights under any of the following provisions of the Rosenthal Factoring
Agreement (with each of the following terms used as defined therein, to the
extent not otherwise defined in this Credit Agreement): (i) the definitions of
“Credit Agreement”, “Credit Agreement Agent” or “Credit Agreement Default” or
the Credit Agreement Agent’s right to exercise the Redirection Right during the
continuance of a Credit Agreement Default, (ii) the terms and conditions upon
which Rosenthal may purchase Receivables, the effect of which would decrease the
Purchase Price for any Receivable, permit Rosenthal to purchase a Receivable
that is not a Credit Approved Receivable or a Receivable that is less than 120
days past due, or permit Rosenthal to purchase a Receivable other than for cash
consideration remitted to the Collection Account at the time of such purchase,
in each case without the Administrative Agent’s prior written consent, (iii) any
provision, the effect of which would permit Rosenthal to debit the Collection
Account for any reason other than to collect commissions owed to Rosenthal from
time to time under the Rosenthal Factoring Agreement as and when the related
Referred Accounts are paid, (iv) the location, account number, ownership or
other terms of the Collection Account, without the Administrative Agent’s prior
written consent, (v) any provision, the effect of which would reduce the scope,
timing or frequency of amounts required to be remitted by Rosenthal to the
Collection Account, or (vi) the requirement that invoices (and other statements
to Customers) evidencing Referred Accounts clearly state that each Receivable is
payable to Rosenthal in its capacity as collection agent on the Loan Parties’
behalf.

Section 7.12            Financial Covenants.

(a)                Minimum Availability Prior to Permanent Borrowing Base
Trigger. The Borrowers will not permit Availability to be less than the greater
of (i) $22,500,000 and (ii) 15% of the Line Cap, at any time prior to the
occurrence of the Permanent Borrowing Base Trigger.

(b)                Minimum Availability After Permanent Borrowing Base Trigger.
The Borrowers will not permit Availability to be less than the greater of (i)
$15,000,000 and (ii) 10% of the Line Cap, at any time after the occurrence of
the Permanent Borrowing Base Trigger.

Section 7.13            Payments on Subordinated Debt. The Borrowers will not,
and will not permit any of their respective Subsidiaries to, declare or make, or
agree to pay for or make, directly or indirectly, any payment of principal or
interest or any purchase, redemption, retirement, acquisition or defeasance with
respect to any Subordinated Debt except that (a) Lead Borrower or any Subsidiary
may make payments of Subordinated Debt to the extent permitted by the
subordination provisions applicable thereto and (b) so long as the Payment
Conditions shall have been satisfied, Lead Borrower or any Subsidiary may make
other payments of Subordinated Debt.

Section 7.14            Dispositions of Intellectual Property. The Borrowers
will not, and will not permit any other Loan Party to, encumber, sell or
otherwise transfer or assign any Intellectual Property that is used or useful in
connection with the Collateral without providing prior written notice thereof to
the Administrative Agent and, if so requested by the Administrative Agent, and
prior to or concurrently with consummating such transaction, causing the
applicable purchaser, transferee or assignee of, or holder of a Lien on, such
Intellectual Property to enter into an agreement with the Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent and
consistent with the terms of the license contemplated in Section 5.4 of the
Security Agreement, pursuant to which the applicable purchaser, transferee or
assignee, or holder of a Lien, acknowledges and agrees to the Administrative
Agent’s customary royalty-free use rights with respect to such Intellectual
Property solely in connection with exercising its rights and remedies with
respect to the Collateral and specifically including at all times following any
release of the Administrative Agent’s Lien in and to any such Intellectual
Property pursuant to Section 9.10(a)(i)(C), which rights shall immediately and
automatically terminate without action of any party upon the occurrence of the
Termination Date.

131 

 

Article 8


Events of Default

Section 8.1               Events of Default. Any of the following shall
constitute an Event of Default:

(a)                Non-Payment of Principal or L/C Disbursement. Any Loan Party
shall fail to pay any principal of any Loan or any reimbursement obligation in
respect of any L/C Disbursement when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise.

(b)                Other Non-Payment. Any Loan Party shall fail to pay any
interest on any Loan or on any reimbursement obligation in respect of any L/C
Disbursement or any fee, commission or any other amount (other than an amount
referred to in clause (a) of this Section) payable under any Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days.

(c)                Representations and Warranties. Any representation or
warranty made or deemed made by or on behalf of any Loan Party or any of its
Subsidiaries in or pursuant to any Loan Document or any amendment or
modification hereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made.

(d)                Specific Covenants. Any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Sections 2.1(b)(ii),
6.1, 6.2(a), 6.3 (solely with respect to the Loan Parties), 6.6, 6.8, 6.10,
6.12, 6.14, 6.15 or 6.16, in Article 7 or in any Collateral Document to which it
is a party, if, solely in the case of any Collateral Document, such failure
shall continue unremedied for a period of ten (10) days after the earlier to
occur of (i) any Loan Party’s actual knowledge of such failure or (ii) receipt
by Lead Borrower of written notice from the Administrative Agent of such
failure.

(e)                Other Covenants. Any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document to
which it is a party (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of 30
days after the earlier to occur of (i) any Loan Party’s actual knowledge of such
failure or (ii) receipt by Lead Borrower of written notice from the
Administrative Agent of such failure.

132 

 

(f)                 [Reserved].

(g)                Cross-Default. Any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity date, or
that enables or permits (with all applicable grace or notice periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due
prior to their scheduled maturity date or to require the prepayment, repurchase,
redemption or defeasance thereof prior to their scheduled maturity date, in each
case without such Material Indebtedness having been discharged; provided,
however, that, notwithstanding the foregoing, this clause (g) shall not apply to
(i) any secured Indebtedness that becomes due solely as a result of the
voluntary sale, transfer or other disposition of, or any Casualty Event with
respect to, the property or assets securing such Indebtedness, (ii) any change
of control offer made within 60 days after an Acquisition with respect to, and
effectuated pursuant to, Indebtedness of an acquired business, (iii) any default
under Indebtedness of an acquired business if such default is cured, or such
Indebtedness is repaid, within 60 days after the Acquisition of such business so
long as no other creditor accelerates or commences any kind of enforcement
action in respect of such Indebtedness, (iv) mandatory prepayment requirements
arising from the receipt of net cash proceeds from debt, dispositions (including
casualty losses, governmental takings and other involuntary dispositions),
equity issues or excess cash flow, (v) prepayments required by the terms of
Indebtedness as a result of customary provisions in respect of illegality,
replacement of lenders and gross-up provisions for taxes, increased costs,
capital adequacy and other similar customary requirements and (vi) any voluntary
prepayment, redemption or other satisfaction of Indebtedness that becomes
mandatory in accordance with the terms of such Indebtedness solely as the result
of Lead Borrower or any Subsidiary delivering a prepayment, redemption or
similar notice with respect to such prepayment, redemption or other
satisfaction.

(h)                Involuntary Proceedings. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any of its
Subsidiaries (excluding any Immaterial Subsidiaries) or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any of its Subsidiaries
(excluding any Immaterial Subsidiaries) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered.

(i)                 Voluntary Proceedings. Any Loan Party or any of its
Subsidiaries shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Debtor Relief Law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any of its Subsidiaries or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing.

(j)                 Inability to Pay Debts. Any Loan Party or any of its
Subsidiaries shall become generally unable, admit in writing its general
inability or fail generally to pay its debts as they become due.

(k)                Judgments. One or more judgments for the payment of money in
an aggregate amount in excess of the Threshold Amount shall be rendered against
any Loan Party or any of its Subsidiaries (excluding any Immaterial
Subsidiaries) or any combination thereof (which shall not be fully covered
(without taking into account any applicable deductibles) by insurance from an
unaffiliated insurance company with an A.M. Best financial strength rating of at
least A-, it being understood that even if such amounts are covered by insurance
from such an insurance company, such amounts shall count against such basket if
responsibility for such amounts has been denied by such insurance company) and
the same shall remain undischarged or unbonded for a period of 45 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any of its Subsidiaries (excluding any Immaterial Subsidiaries) to
enforce any such judgment.

133 

 

(l)                 ERISA Events. (i) An ERISA Event shall have occurred; (ii) a
Loan Party or ERISA Affiliate shall fail to pay when due any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; (iii) any event similar to the foregoing shall occur or
exist with respect to a Foreign Plan; or (iv) there shall be at any time a Lien
imposed against the assets of any Loan Party or ERISA Affiliate under
Section 412 or Section 430 of the Code or Sections 302, Section 303, or
Section 4068 of ERISA; and in the case of each of clauses (i) through (iii)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to result in liability of any
Loan Party or any of its Subsidiaries (or in the case of an ERISA Event
described in subsection (b) of the definition of that term in Section 1.1, could
reasonably be expected to subject any Loan Party, any of its Subsidiaries, any
Pension Plan, any trust created thereunder, any trustee or administrator
thereof, or any party dealing with any Pension Plan or trust to a tax or penalty
on “prohibited transactions” under Section 502 of ERISA or Section 4975 of the
Code) in an aggregate amount exceeding the Threshold Amount.

(m)              Invalidity of Loan Documents. Any Loan Document shall cease,
for any reason, to be in full force and effect (other than in accordance with
its terms), or any Loan Party shall so assert in writing or shall disavow any of
its obligations thereunder.

(n)                Liens. Any Lien purported to be created under any Collateral
Document shall cease to be, or shall be asserted by any Loan Party not to be, a
valid and perfected Lien on any material portion of the Collateral (as required
by the Loan Documents), with the priority required by the applicable Collateral
Document, other than (i) in accordance with the terms of the applicable Loan
Documents, (ii) to the extent that any such loss of perfection results from the
limitations of foreign laws, rules and regulations as they apply to pledges of
Equity Interests in Foreign Subsidiaries (other than the Hong Kong Guarantor) or
the application thereof, or (iii) as a result of the Administrative Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other instruments delivered to it under the Collateral Documents or to duly file
any UCC financing statements, continuation statements or other similar filings.

(o)                Change of Control. A Change of Control shall occur.

(p)                Invalidity of Subordination Provisions. The subordination
provisions of any agreement or instrument governing any Subordinated Debt shall
for any reason be revoked or invalidated, or otherwise cease to be in full force
and effect (other than in accordance with their terms), or any Loan Party shall
contest in writing the validity or enforceability thereof or wrongfully deny
that it has any further liability or obligation thereunder, or the Secured
Obligations shall not have the priority contemplated by such subordination
provisions.

(q)                Invalidity of Rosenthal Intercreditor Provisions. The
provisions of the Rosenthal Collateral Assignment shall for any reason be
revoked or invalidated, or otherwise cease to be in full force and effect (other
than in accordance with its terms), or any Loan Party shall contest in any
manner the validity or enforceability thereof or wrongfully deny that it has any
further liability or obligation thereunder, or the Secured Obligations shall not
have the priority contemplated by such intercreditor provisions.

134 

 

Section 8.2               Remedies Upon Event of Default. If any Event of
Default occurs and is continuing, then, and in every such event (other than an
event described in Section 8.1(h) or (i)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Lead Borrower, take either or both of
the following actions (whether before or after the Closing Date), at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of each Loan
Party accrued under the Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, and (iii) require that the
Borrowers Cash Collateralize the L/C Obligations in an amount equal to the
Minimum Collateral Amount with respect thereto and thereupon such Cash
Collateral shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers, and in case of any event described in Section 8.1(h) or (i), the
Commitments shall automatically terminate (whether before or after the Closing
Date) the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of each Loan Party accrued
under the Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers and Cash Collateral for the L/C Obligations as
described above shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

Section 8.3               Application of Funds. After the exercise of remedies
provided for in Section 8.2 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in Section 2.10), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:

First, to the payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3), in each case payable to the Administrative Agent in its capacity as
such;

Second, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting fees, indemnities, expenses and
other amounts (including fees, charges and disbursements of counsel to each
L/C Issuer and the L/C Fronting Fee), in each case payable to each L/C Issuer in
its capacity as such;

Third, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting fees, indemnities and other
amounts, payable to the Credit Parties (including fees, charges and
disbursements of counsel to the respective Credit Parties and amounts payable
under Article 3), ratably among them in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to the extent of any excess of such proceeds, to the payment of that
portion of the Secured Obligations constituting accrued and unpaid interest on
the Loans, L/C Obligations and other Secured Obligations, ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Fourth payable to them;

135 

 

Fifth, to the extent of any excess of such proceeds, to (a) the payment of that
portion of the Secured Obligations constituting unpaid principal of the Loans
and L/C Obligations, (b) to the Administrative Agent for the account of each
applicable L/C Issuer, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit and (c) and all
Noticed Swap Agreement Obligations and Noticed Cash Management Obligations up to
the amount of Reserves therefor, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Fifth held by them;

Sixth, to the extent of any excess of such proceeds, to all other Secured Swap
Agreement Obligations and other Secured Cash Management Obligations, ratably
based on the respective aggregate amounts of all such Secured Obligations owing
to the Secured Parties on such date;

Seventh, to the extent of any excess of such proceeds, to the payment of all
other Secured Obligations that are due and payable to the Secured Parties or any
other holder of Secured Obligations, or any of them, on such date, ratably based
on the respective aggregate amounts of all such Secured Obligations owing to the
Secured Parties on such date; and

Last, to the extent of any excess of such proceeds, the balance, if any, after
all of the Secured Obligations (other than unasserted contingent indemnification
and unasserted expense reimbursement obligations in each case not yet due and
payable) have been paid in full, to the Borrowers or as otherwise required by
law.

Subject to Section 2.10, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the Secured Obligations, if any, in the order set forth above. The
Administrative Agent shall have no obligation to calculate the amount of any
Secured Swap Agreement Obligations or Secured Cash Management Obligations and
may request a reasonably detailed calculation thereof from the provider of such
Secured Obligations. If the provider of any Secured Swap Agreement Obligations
or Secured Cash Management Obligations fails to deliver the calculation of such
Secured Obligations within five days following request thereof by the
Administrative Agent, then the Administrative Agent may assume the amount of
such Secured Obligations are (a) in the case of Noticed Swap Agreement
Obligations or Noticed Cash Management Obligations, the amount set forth in the
most recent Secured Obligation Designation Notice received by the Administrative
Agent and (b) in the case of any other Secured Swap Agreement Obligations or
Secured Cash Management Obligations, zero. Notwithstanding anything to the
contrary set forth above, Excluded CEA Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Secured Obligations otherwise
set forth above in this Section.

136 

 

Article 9

The Administrative Agent

Section 9.1               Appointment and Authority. Each of the Lenders and the
L/C Issuers hereby irrevocably appoints Citizens Bank to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and neither any
Borrower nor any other Loan Party shall have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

Section 9.2               Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, Lead
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

Section 9.3               Exculpatory Provisions.

(a)                The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(i)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

(ii)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(iii)             shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Lead Borrower or any of its
Subsidiaries or other Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

137 

 

(b)                The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 8.2 and Section 10.2),
or (ii) in the absence of its own bad faith, gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent in writing by Lead Borrower, a Lender or a
L/C Issuer.

(c)                The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Credit Agreement or any other
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

(d)                The Administrative Agent shall not be responsible or have any
liability for, or have any duty to investigate a violation or potential
violation of an Environmental Law or a Release or threat of Release of a
Hazardous Material pursuant to Section 6.13, nor shall it have any liability for
any action it takes or does not take in connection with any such investigation.

Section 9.4               Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable in the absence of its own gross negligence, bad
faith or willful misconduct (as determined by a court of competent jurisdiction
in a final non-appealable judgment) for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.5               Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with bad
faith, gross negligence or willful misconduct in the selection of such
sub-agents.

138 

 

Section 9.6               Resignation of Administrative Agent.

(a)                The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and Lead Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
Lead Borrower’s consent (so long as no Event of Default under any of
Sections 8.1(a), 8.1(b), 8.1(d) (with respect only to any of the covenants set
forth in Section 7.12), 8.1(h), 8.1(i) or 8.1(j) has occurred and is
continuing), to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank with an office in New York, New
York. If no such successor shall have been so appointed by the Required Lenders
(and consented to by Lead Borrower, if required) and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders and the
L/C Issuers, with Lead Borrower’s consent (so long as no Event of Default under
any of Sections 8.1(a), 8.1(b), 8.1(d) (with respect only to any of the
covenants set forth in Section 7.12), 8.1(h), 8.1(i) or 8.1(j) has occurred and
is continuing), appoint a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender or a Disqualified
Institution. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b)                If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to Lead
Borrower and such Person remove such Person as Administrative Agent and, with
Lead Borrower’s consent (so long as no Event of Default under any of
Sections 8.1(a), 8.1(b), 8.1(d) (with respect only to any of the covenants set
forth in Section 7.12), 8.1(h), 8.1(i) or 8.1(j) has occurred and is
continuing), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders (and consented to by Lead Borrower, if
required) and shall have accepted such appointment within 30 days (or such
earlier day as shall be agreed by the Required Lenders (and consented to by Lead
Borrower, if required)) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
L/C Issuer directly, until such time, if any, as the Required Lenders appoint
and a successor Administrative Agent as provided for above (including, if
required, Lead Borrower’s consent in respect thereof). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder in accordance with the
provisions hereof, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent under this Credit Agreement and/or all other Loan Documents
(other than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

139 

 

(d)                Any resignation or removal of Citizens Bank as Administrative
Agent pursuant to this Section 9.6 shall also constitute its resignation as an
L/C Issuer and the Swingline Lender. If Citizens Bank resigns as an L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Revolving Lenders to make ABR
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.4(c). If Citizens Bank resigns as the Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Lenders to
make ABR Revolving Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.3(c). Upon the appointment by Lead Borrower of a
successor L/C Issuer or Swingline Lender hereunder, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as applicable, under this
Credit Agreement and/or all other Loan Documents, (ii) the retiring L/C Issuer
and Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
L/C Issuer shall issue Letters of Credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Citizens Bank to effectively assume the obligations
of Citizens Bank with respect to such Letters of Credit.

Section 9.7               Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

Section 9.8               No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers or any agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or a L/C Issuer hereunder.

Section 9.9               Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or reimbursement for any L/C
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

140 

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Loan Document Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers and the Administrative Agent under Section 10.3) allowed in such
judicial proceeding; and

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent Section 10.3.

Section 9.10            Collateral and Guarantee Matters.

(a)                The Secured Parties (by virtue of their acceptance of the
benefits of the Loan Documents) irrevocably authorize the Administrative Agent,
without any further consent of any Lender or any other Secured Party,

(i)                 to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (A) at the Termination Date,
(B) that is sold, transferred or otherwise Disposed (whether voluntary or
involuntary) of or to be sold, transferred or otherwise Disposed (whether
voluntary or involuntary) of as part of or in connection with any sale, transfer
or other Disposition (whether voluntary or involuntary) permitted under the Loan
Documents (including all of the Collateral of a Guarantor which is released from
its obligations under the Loan Documents pursuant to clause (iii) below);
provided, however, any sale, transfer or other Disposition (whether voluntary or
involuntary) of all or substantially all of the Collateral or all or
substantially all of the value of the Guarantees under the Guarantee Agreement
or the HK Guarantee Agreement shall be subject to Section 10.2(b), (C) that
constitutes Intellectual Property, upon the occurrence of the Permanent
Borrowing Base Trigger, provided no Event of Default has occurred and is
continuing or would result therefrom, (D) subject to Section 10.2, if approved,
authorized or ratified in writing by the Required Lenders, or (E) to the extent
provided in the Collateral Documents;

(ii)               to subordinate any Lien on (A) any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.2(d) and (B) any Foreign
Receivables and/or Foreign Inventory (and related rights, assets and/or Equity
Interests) granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 7.2(k); and

(iii)             to release any Borrower or Guarantor from its obligations
under the Loan Documents if such Person ceases to be a Subsidiary as a result of
a transaction permitted under the Loan Documents or otherwise is no longer
required to be a Borrower or Guarantor pursuant to the terms of the Loan
Documents (including as the result of becoming an Excluded Subsidiary),
provided, however, that the release of all or substantially all of the
Collateral or all or substantially all of the value of the Guarantees under the
Guarantee Agreement or the HK Guarantee Agreement shall be subject to
Section 10.2(b).

141 

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents pursuant to this
Section 9.10.

(b)                The Administrative Agent shall not be responsible for or have
a duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 9.11            Compliance with Flood Insurance Laws. The Administrative
Agent has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the Flood Insurance Laws and will
post on the applicable electronic platform (or otherwise distribute to each
Lender documents that it receives in connection with the Flood Insurance Laws
(collectively, the “Flood Documents”); provided, however that the Administrative
Agent makes no representation or warranty with respect to the adequacy of the
Flood Documents or their compliance with the Flood Insurance Laws. Each Lender
acknowledges and agrees that it is individually responsible for its own
compliance with the Flood Insurance Laws and that it shall, independently and
without reliance upon Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
including the Flood Documents posted or distributed by the Administrative Agent,
continue to do its own due diligence to ensure its compliance with the Flood
Insurance Laws.

Section 9.12            Cash Management Obligations and Swap Agreement
Obligations. Except as otherwise expressly set forth herein or in the Security
Agreement, any other Collateral Document or any other Loan Document, no Person
holding Secured Cash Management Obligations or Secured Swap Agreement
Obligations that obtains the benefits of any Guarantee under the Guarantee
Agreement or the HK Guarantee Agreement or any Collateral by virtue of the
provisions hereof or of any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral or amendment to any Loan Document
(including any Collateral Document) other than in its capacity as a Lender or
Administrative Agent and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article 9 to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Cash Management Obligations or Secured Swap Agreement Obligations except
to the extent expressly required hereunder. The Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Secured Cash Management Obligations and Secured
Swap Agreement Obligations.

Article 10

Miscellaneous

Section 10.1            Notices.

(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

142 

 

(i)            if to any Loan Party, to

Steven Madden, Ltd.
52-16 Barnett Ave.
Long Island City, NY 11104
Attention: Mike Lomenzo
Email: MikeLomenzo@stevemadden.com

with copies to (which shall not constitute notice):

Foley & Lardner LLP
777 East Wisconsin Avenue, Suite 3800
Milwaukee, WI 53202
Attention: Patricia J. Lane
Email: plane@foley.com

and

Foley & Lardner LLP
500 Woodward Avenue, Suite 2700
Detroit, MI 48226
Attention: John A. Simon
Email: jsimon@foley.com

(ii)               the Administrative Agent, each L/C Issuer or the Swingline
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.1; and

(iii)             if to any other Credit Party, the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)                Electronic Communications. Notices and other communications
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Credit Party pursuant to Article 2 if such Credit Party has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement of transmission to the intended recipient
(such as by the “delivery receipt requested” function, return e-mail,
confirmation of system-generated posting notices by a Platform or other written
acknowledgement) and (ii) notices or communications posted to a Platform or an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) above, if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.

143 

 

(c)                Change of Address, Etc. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

(d)                Platform.

(i)                 Each Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications available to the L/C Issuers
and the other Lenders by posting the Communications on the Platform and that
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Loan Parties
or their Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.

(ii)               Each Borrower hereby acknowledges hereby agrees that so long
as any Loan Party is the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Communications that may be distributed
to the Public Lenders and that: (A) all such (i) shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (B) by marking (ii)
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Communications as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to any Loan Party or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Communications constitute Information, they shall be treated as set
forth in Section 10.14); (C) all Communications marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information”; and (D) the Administrative Agent and the Arrangers shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. The Borrowers acknowledge and agree that the DQ List shall be
deemed suitable for posting and may be posted by the Administrative Agent on the
Platform, including the portion of the Platform that is designated for Public
Lenders.

(iii)             The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform.

144 

 

Section 10.2            Waivers; Amendments.

(a)                No failure or delay by any Credit Party in exercising any
right or power under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan and/or the issuance, amendment, extension or
renewal of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default at the time.

(b)                Except as expressly provided by Section 2.11, Section 3.3(b),
or in the other paragraphs of this Section 10.2, neither this Credit Agreement,
any other Loan Document (other than the Fee Letters) nor any provision thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders, or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall:

(i)                 extend or increase any Commitment of any Lender without the
written consent of such Lender or increase the L/C Sublimit without the consent
of the L/C Issuers (it being understood that a waiver of any condition precedent
set forth in Article 4 or the waiver of any Default and any amendment or waiver
with respect to any mandatory prepayment requirement shall not constitute an
extension or increase of any Commitment of any Lender or an increase of the L/C
Sublimit);

(ii)               reduce the principal amount of any Loan or any reimbursement
obligation with respect to a L/C Disbursement, or reduce the rate of any
interest, or reduce any fees or other amounts, payable under the Loan Documents,
without the written consent of each Credit Party directly and adversely affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend or modify any Financial Covenant, any defined terms used
therein or the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate, in each case, notwithstanding the
fact that any such amendment or modification actually results in reduction in
the rate of interest or fees;

(iii)             postpone any date scheduled for any payment of principal of,
or interest on, any Loan or reimbursement obligation with respect to any L/C
Disbursement, or any fees or other amounts payable hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment, or
postpone the stated termination or expiration of the Revolving Commitments,
without the written consent of each Credit Party directly and adversely affected
thereby; provided that the foregoing shall not apply to any amendment or waiver
with respect to any mandatory prepayment requirement;

(iv)              except as provided in Section 2.10 and subsection (c) below,
change any provision hereof in a manner that would alter the pro rata sharing of
payments required by Section 2.8(b) or the pro rata reduction of Revolving
Commitments required by Section 2.5(c), without the written consent of each
Credit Party directly and adversely affected thereby;

145 

 

(v)                change any of the provisions of this Section or the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Credit Party directly and
adversely affected thereby;

(vi)              amend, modify or waive any provision of Section 2.10 without
the written consent of each Credit Party;

(vii)            change the currency in which any Commitment or Loan is, or is
to be, denominated, Letters of Credit are to be issued or payment under the Loan
Documents is to be made without the written consent of each Credit Party
directly affected thereby;

(viii)          release any Guarantor from its Guarantee under the Guarantee
Agreement or the HK Guarantee Agreement (except as expressly provided therein or
in Section 9.10), or limit its liability in respect of such Guarantee, without
the prior written consent of each Lender;

(ix)              release all or substantially all of the Collateral from the
Liens of the Loan Documents (except as expressly provided in the applicable
Collateral Document or in connection with a transaction permitted by Section
7.3), without the written consent of each Lender; or

(x)                make any modification to the definition of the terms
“Borrowing Base”, “Deemed Borrowing Base”, “Permanent Borrowing Base” or
“Permanent Borrowing Base Trigger” (or any defined term used in any of the
foregoing definitions) which would have the effect of increasing the
availability to the Borrowers under the Revolving Facility other than changes in
Reserves implemented by the Administrative Agent in accordance with the terms of
this Credit Agreement, without the written consent of Supermajority Lenders;

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of (A) the Administrative Agent, unless in writing executed by the
Administrative Agent, (B) any L/C Issuer, unless in writing executed by such L/C
Issuer and (C) any Swingline Lender, unless in writing executed by such
Swingline Lender, in each case in addition to the Borrowers and the Lenders
required above.

(c)                Notwithstanding anything herein to the contrary, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent that by its
terms requires the consent of all the Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended, or the maturity of any of its Loan may not be extended,
the rate of interest on any of its Loans may not be reduced and the principal
amount of any of its Loans may not be forgiven, in each case without the consent
of such Defaulting Lender and (y) any amendment, waiver or consent requiring the
consent of all the Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than the other affected Lenders shall require
the consent of such Defaulting Lender.

(d)                In addition, notwithstanding anything in this Section to the
contrary, if the Administrative Agent and Lead Borrower shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and Lead Borrower shall be permitted to amend such provision, and, in each case,
such amendment shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders to the Administrative Agent within five Business Days
following receipt of notice thereof.

146 

 

(e)                In addition, notwithstanding anything in this Section to the
contrary, pursuant to one or more written offers (each, an “Extension Offer”)
made from time to time by Lead Borrower to all Revolving Lenders (other than
Defaulting Lenders) having Revolving Commitments with a like commitment
termination date, in each case on a pro rata basis (based on the amounts of such
Revolving Commitments) and on the same terms to each such Revolving Lender, the
Borrowers may consummate transactions with Revolving Lenders that accept the
terms contained in such Extension Offer to extend the commitment termination
date of such Revolving Lenders’ Revolving Commitments and, subject to the terms
hereof, otherwise modify the terms of such Revolving Commitments pursuant to the
terms of the relevant Extension Offer (including by increasing the interest rate
or fees payable in respect of such Revolving Commitments and related
outstandings) (each, an “Extension”, and each group of Revolving Commitments (as
so extended), as well as the original Revolving Commitments (not so extended),
being a separate class), so long as the following terms are satisfied:

(i)                 no Event of Default shall have occurred and be continuing at
the time the applicable Extension Offer is delivered to the applicable Revolving
Lenders;

(ii)               each Extension Offer shall be made at least 90 days before
the commitment termination date of the Revolving Commitments to be extended;

(iii)             the commitment termination date of the Revolving Commitments
to be extended shall not be extended to a date that is more than five years
after the date of effectiveness of the applicable Extension;

(iv)              except as to interest rates, fees and final commitment
termination date (which shall be determined by the Borrowers and the Extended
Revolving Lenders), the Revolving Commitment of any Revolving Lender that agrees
to an Extension with respect to its Revolving Commitment (an “Extended Revolving
Lender”) extended pursuant to an Extension (an “Extended Revolving Commitment”,
and the Revolving Loans thereunder, “Extended Revolving Loans”) and the related
outstandings shall be a Revolving Commitment (or related outstandings, as the
case may be) with the same terms as the original Revolving Commitments (and
related outstandings); provided that (A) the borrowing and payments (except for
(1) payments of interest or fees at different rates on Extended Revolving
Commitments (and related outstandings), (2) repayments required upon the
commitment termination date of the non-extended class of Revolving Commitments
and (3) repayment made in connection with a permanent repayment and termination
of commitments) of Revolving Loans with respect to Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, (B) all Swingline Loans and Letters
of Credit shall be participated on a pro rata basis by all Lenders with
Revolving Commitments (including Extended Revolving Commitments) in accordance
with their Applicable Percentage of the total Revolving Commitments, (C)
assignments and participations of Extended Revolving Commitments and related
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to the other classes of Revolving Commitments and
Revolving Loans, (D) at no time shall there be more than two separate classes of
Revolving Commitments under this Credit Agreement, and (E) the Extension may
provide for other covenants and terms (1) that apply to any period after the
commitment termination date of the then outstanding Revolving Commitments or (2)
added to this Credit Agreement for the benefit of the existing Revolving
Commitments;

147 

 

(v)                if the aggregate amount of Revolving Commitments in respect
of which Revolving Lenders have accepted the relevant Extension Offer exceeds
the maximum aggregate amount of Revolving Commitments offered to be extended by
the Borrowers pursuant to such Extension Offer, then the Revolving Commitments
of such Revolving Lenders shall be extended ratably up to such maximum amount
based on the respective commitment amounts with respect to which such Revolving
Lenders have accepted such Extension Offer; and

(vi)              the aggregate amount of Extended Revolving Commitments for
each Extension (including after giving effect to any replacement of a
Non-Extending Lender pursuant to Section 3.7(b)) shall be greater than 50% of
the aggregate amount of all Revolving Commitments (excluding the Revolving
Commitments of any Defaulting Lenders) at such time.

The Credit Parties hereby consent to the transactions contemplated by this
Section 10.2(e) (including, for the avoidance of doubt, payment of any interest
or fees in respect of any Extended Revolving Commitments on the such terms as
may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Credit Agreement or any other Loan
Document that may otherwise prohibit or conflict with any such Extension or any
other transaction contemplated by this Section.

No consent of any Credit Party shall be required to effectuate any Extension,
other than (x) the consent of each Revolving Lender agreeing to such Extension
with respect to its Revolving Commitment (or a portion thereof) and (y) the
consent of each L/C Issuer and the Swingline Lender. Any Revolving Lender that
does not respond to an Extension Offer by the applicable due date shall be
deemed to have rejected such Extension Offer. No Credit Party shall be required
to consent to any Extension, and the consent by any Credit Party to any
Extension shall not constitute consent of any other Credit Party thereto.

All Extended Revolving Commitments and all obligations in respect thereof shall
be Loan Document Obligations and secured by the Collateral on a pari passu basis
with all other Loan Document Obligations. The Credit Parties hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Credit
Agreement and the other Loan Documents with the applicable Loan Parties as may
be necessary in order to establish new classes or sub-classes in respect of
Revolving Commitments so extended and such technical amendments as may be
necessary in the reasonable opinion of the Administrative Agent and Lead
Borrower in connection with the establishment of such new classes or
sub-classes, in each case on terms consistent with this Section 10.2(e). In
addition, if so provided in such amendment and with the consent of each L/C
Issuer, participations in Letters of Credit expiring on or after the applicable
commitment termination date shall be re-allocated from Revolving Lenders holding
non-extended Revolving Commitments to Revolving Lenders holding Extended
Revolving Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Revolving Lenders holding Revolving Commitments, be deemed to be
participation interests in respect of such Revolving Commitments and the terms
of such participation interests shall be adjusted accordingly. The
Administrative Agent shall promptly notify each other Credit Party of the
effectiveness of each such amendment.

In connection with any Extension, Lead Borrower shall provide the Administrative
Agent at least five Business Days’ (or such shorter period as may be agreed by
the Administrative Agent) prior written notice thereof, and shall agree to such
procedures (including regarding timing, rounding and other adjustments and to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 10.2(e). Lead Borrower shall have the right, but shall not be
obligated, on or before the applicable Termination Date for any Non-Extending
Lender to replace such Non-Extending Lender with, and add as “Lenders” under
this Credit Agreement in place thereof, one or more financial institutions
(which, for the avoidance of doubt, may be existing Lenders) (each, an
“Additional Commitment Lender”), reasonably acceptable to the Swingline Lender,
the L/C Issuers and the Administrative Agent, in accordance with the procedures
provided in Section 3.7(b), each of which Additional Commitment Lenders shall
have entered into an Assignment and Assumption (in accordance with and subject
to the restrictions contained in Section 10.4, with Lead Borrower or the
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the applicable Termination Date
for such Non-Extending Lender, assume a Revolving Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Revolving Commitment shall
be in addition to such Lender’s Revolving Commitment hereunder on such date).



148 

 

(f)                 Notwithstanding the foregoing, as to any amendment,
amendment and restatement or other modification otherwise approved in accordance
with this Section, it shall not be necessary to obtain the consent or approval
of any Lender that, upon giving effect to such amendment, amendment and
restatement or other modification, would have no Commitment or outstanding
Loans, so long as such Lender receives payment in full of the principal of and
interest on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Credit Agreement and the other
Loan Documents at the time such amendment, amendment and restatement or other
modification becomes effective.

Section 10.3            Expenses; Indemnity; Damage Waiver.

(a)                Costs and Expenses. The Loan Parties, jointly and severally,
shall pay (i) all reasonable, documented and invoiced out-of-pocket costs and
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates (including the reasonable, documented and invoiced fees,
disbursements and other charges of one primary counsel and one additional local
counsel in each applicable jurisdiction for the Administrative Agent and, to the
extent such fees, disbursements and other charges are incurred on or prior to
the Closing Date, separate primary counsel to each of the Arrangers), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Credit Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket costs and expenses incurred by each L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
other Credit Party (including the reasonable fees, disbursements and other
charges of one primary counsel and one additional local counsel in each
applicable jurisdiction for the Administrative Agent, one additional counsel for
all the Credit Parties other than the Administrative Agent and additional
counsel to the extent reasonably determined by any Credit Party to avoid any
actual or potential conflicts of interest or the availability of different
claims or defenses) in connection with the enforcement or protection of its
rights (whether through negotiations, legal proceedings or otherwise) (A) in
connection with this Credit Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)                Indemnification by Loan Parties. The Loan Parties, jointly
and severally, shall indemnify the Arrangers, the Administrative Agent (and any
sub-agent thereof), each other Credit Party, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, disbursements
and other charges of one primary counsel and one additional local counsel in
each applicable jurisdiction for the Administrative Agent and its Related
Parties, one additional counsel for all other Indemnitees and additional counsel
to the extent reasonably determined by any Indemnitee to avoid any actual or
potential conflicts of interest or the availability of different claims or
defenses), incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Loan Party arising out of, in connection with, or as a
result of (i) the Credit Facility, including the execution or delivery of this
Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the applicable L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials at, on, under or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Claim or Environmental Liability related in any way to any Loan Party or any of
its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto or (v)
any government investigation, audit, hearing or enforcement action resulting
from any Loan Party’s or any of its Affiliate’s noncompliance (or purported
noncompliance) with any applicable Sanctions, other Anti-Terrorism Laws or
Anti-Corruption Laws (it being understood and agreed that the Indemnitees shall
be entitled to indemnification pursuant to this clause (including
indemnification for fines, penalties and other expenses) regardless of whether
any adverse finding is made against any Loan Party or any of its Affiliates),
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (x) the bad faith, gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties, (y) such
Indemnitee’s or any of its Related Parties’ material breach of the relevant Loan
Documents (as determined pursuant to a claim asserted by Lead Borrower, whether
as a claim, counterclaim or otherwise), or (z) disputes among Lenders not
arising from an act or omission of any Loan Party or any of its Affiliates
(other than a dispute involving a claim against an Indemnitee for its acts or
omissions in its capacity as an Arranger or the Administrative Agent, except,
with respect to this clause (z), to the extent such acts or omissions are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have constituted the bad faith, gross negligence or willful
misconduct of such Indemnitee in such capacity). To the extent that the
indemnity set forth above in this paragraph shall be held to be unenforceable in
whole or in part because it is violative of any law or public policy, the
Borrowers shall contribute the maximum portion that they are permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
indemnified amounts incurred by Indemnitees or any of them.

149 

 

(c)                Reimbursement by Lenders. To the extent that the Borrowers
for any reason fail to indefeasibly pay any amount required under paragraph (a)
or (b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided, that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), such L/C Issuer or the Swingline Lender in
connection with such capacity. The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.8(d).

150 

 

(d)                Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no party hereto (and no Indemnitee or any
Subsidiary or Affiliate of Lead Borrower) shall be responsible to any other
party hereto (or any Indemnitee or any Subsidiary or Affiliate of Lead Borrower)
for any special, indirect, consequential or punitive damages (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Credit Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof (other than, in
the case of any Loan Party, in respect of any such damages incurred or paid by
an Indemnitee to a third party for which such Indemnitee is otherwise entitled
to indemnification pursuant to this Section 10.5).

(e)                Payments. All amounts due under this Section shall be payable
promptly and in no event later than ten days after demand therefor.

Section 10.4            Successors and Assigns.

(a)                Successors and Assigns Generally. The provisions of this
Credit Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of Credit
Party) any legal or equitable right, remedy or claim under or by reason of this
Credit Agreement.

(b)                Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitments and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)                 Minimum Amounts.

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it (in
each case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)              in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default under any of
Sections 8.1(a), 8.1(b), 8.1(d) (with respect only to any of the covenants set
forth in Section 7.12), 8.1(h), 8.1(i) or 8.1(j) has occurred and is continuing,
Lead Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

151 

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Tranches on a non-pro rata basis.

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

(A)              the consent of Lead Borrower (such consent not to be
unreasonably withheld or delayed; provided, for the avoidance of doubt and
without limiting any other factors that may be reasonable, it shall be
reasonable for Lead Borrower to consider a proposed assignee’s right to require
reimbursement for increased costs when determining whether to consent to such
assignment) shall be required unless (x) an Event of Default under any of
Sections 8.1(a), 8.1(b), 8.1(d) (with respect only to any of the covenants set
forth in Section 7.12), 8.1(h), 8.1(i) or 8.1(j) has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender (other than
a Defaulting Lender), an Affiliate of a Lender (other than a Defaulting Lender)
or an Approved Fund (it being understood that, in the event of any assignment
made without Lead Borrower’s consent, the assigning Lender shall provide written
notice thereof to Lead Borrower prior to, or promptly after, such assignment),
provided that Lead Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within seven Business Days after having received written
notice thereof; and provided, further, that Lead Borrower’s consent shall not be
required during the primary syndication of the Credit Facility;

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)              the consent of the L/C Issuers and the Swingline Lender shall
be required for any assignment in respect of the Revolving Facility.

(iv)              Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire. In addition, each assignee shall, on or before the
effective date of such assignment, deliver to Lead Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States Taxes in accordance with Section 3.6(g).

152 

 

(v)                No Assignment to Certain Persons. No such assignment shall be
made to (A) any Borrower or its Subsidiaries or other Affiliates, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof
or (C) a Person who, at the time of such assignment, is a Sanctioned Person if
such assignment would violate applicable law.

(vi)              No Assignment to Natural Persons. No such assignment shall be
made to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person).

(vii)            Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the prior written consent of Lead Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Section 3.5 and Section 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this paragraph shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)                Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Credit Agreement. The
Register shall be available for inspection by any Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

153 

 

(d)                Participations. Any Lender may at any time, without the
consent of, or notice to, any Borrower or the Administrative Agent, sell
participations to any Person (other than (w) a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), (x) any Borrower or its Subsidiaries or other
Affiliates, (y) any Defaulting Lender or any of its subsidiaries or (z) a Person
who, at the time of such participation, is a Sanctioned Person if the sale of
such participation would violate applicable law) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Revolving Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and each Credit Party shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 10.2(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.4, 3.5 and 3.6
(subject to the requirements and limitations therein, including the requirements
under Section 3.6 (it being understood that the documentation required under
Section 3.6(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.7 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 3.5 or 3.6, with respect to any
participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at Lead Borrower’s
request and expense, to use reasonable efforts to cooperate with Lead Borrower
to effectuate the provisions of Section 3.7(b) with respect to any Participant.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.8(h) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(e)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Credit
Agreement and the Loan Documents to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

154 

 

(f)                 Disqualified Institutions.

(i)                 No assignment or participation shall be made to any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the assigning Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Credit Agreement to such
Person (unless Lead Borrower has consented to such assignment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), such
assignee shall not retroactively be disqualified from becoming a Lender. Any
assignment in violation of this subsection (f)(i) shall not be void, but the
other provisions of this subsection (f) shall apply.

(ii)               If any assignment or participation is made to any
Disqualified Institution without Lead Borrower’s prior written consent in
violation of clause (i) above, Lead Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) terminate any Revolving Commitment of such
Disqualified Institution and repay all obligations of the Borrowers owing to
such Disqualified Institution in connection with such Revolving Commitment
and/or (B) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 10.4),
all of its interest, rights and obligations under this Credit Agreement to one
or more Eligible Assignees at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii)             Notwithstanding anything to the contrary contained in this
Credit Agreement, any Person that was a Disqualified Institution as of the
applicable Trade Date (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Credit Agreement or any other Loan Document, will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
plan of reorganization or plan of liquidation pursuant to any Debtor Relief Laws
(a “Plan”), hereby agrees (1) not to vote on such Plan, (2) if such Disqualified
Institution does vote on such Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).

(iv)              The Administrative Agent shall, and the Borrowers hereby
expressly authorize the Administrative Agent to, post the list of Disqualified
Institutions provided by Lead Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for Public Lenders, and/or provide the DQ List to
each Lender requesting the same within three (3) Business Days after receipt
thereof.

155 

 

(g)                Cashless Settlement. Notwithstanding anything to the contrary
contained in this Credit Agreement, any Lender may exchange, continue or
rollover all or a portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Credit Agreement, pursuant to a cashless settlement mechanism approved by
Lead Borrower, the Administrative Agent and such Lender.

Section 10.5            Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this Credit
Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans and the issuance of any Letter of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any L/C
Obligation or any fee or any other amount payable under the Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 3.4, 3.5,
3.6, 10.3, 10.9, and 10.10 and Article 9 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby or the Termination Date.

Section 10.6            Counterparts; Integration; Effectiveness; Electronic
Execution.

(a)                Counterparts; Integration; Effectiveness. This Credit
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Credit
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.1, this Credit
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Credit Agreement by facsimile or in electronic format (e.g., “pdf”
or “tif” or any other electronic means that reproduces an image of the actual
executed signature page) shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

(b)                Electronic Execution of Credit Agreement and Related
Documents. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Credit Agreement and the transactions contemplated hereby shall be deemed
to include electronic signatures, the electronic association of signatures and
records on electronic platforms, and deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, any other similar state laws based on the Uniform
Electronic Transactions Act, or the Uniform Commercial Code, each as amended,
and the parties hereto hereby waive any objection to the contrary; provided that
(x) nothing herein shall require the Administrative Agent to accept electronic
signature counterparts to any Loan Document in any form or format and (y) the
Administrative Agent reserves the right to require, at any time and at its sole
discretion, the delivery of manually executed counterpart signature pages to
this Credit Agreement or any other Loan Document, and the parties hereto agree
to promptly deliver such manually executed counterpart signature pages.

156 

 

Section 10.7            Severability. In the event any one or more of the
provisions contained in this Credit Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 10.8            Setoff. If an Event of Default shall have occurred and
be continuing, each Credit Party and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency, but
excluding deposits held in a trustee, fiduciary, agency or similar capacity for
the benefit of an unaffiliated third party) at any time held and other
obligations (in whatever currency) at any time owing by Credit Party or any such
Affiliate to or for the credit or the account of any Loan Party or any of its
Subsidiaries against any and all of the obligations of such Loan Party or such
Subsidiary now or hereafter existing under this Credit Agreement or any other
Loan Document to such Credit Party or Affiliate, irrespective of whether or not
such Credit Party shall have made any demand under this Credit Agreement or any
other Loan Document and although such obligations of such Loan Party or
Subsidiary may be contingent or unmatured or are owed to a branch or office of
such Credit Party different from the branch or office holding such deposit or
obligated on such indebtedness, provided, that in the event that any Defaulting
Lender shall exercise any right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Credit
Party and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Credit Party and its
Affiliates may have. Each Credit Party agrees to notify Lead Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.9            Governing Law; Jurisdiction; Consent to Service of
Process.

(a)                Governing Law. This Credit Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.

(b)                Submission to Jurisdiction. Each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the for the Southern
District of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Credit Agreement or any other Loan
Document (other than any Loan Document governed by Hong Kong law), or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Credit Agreement or in any other Loan Document shall affect any right that any
Credit Party may otherwise have to bring any action or proceeding relating to
this Credit Agreement or any other Loan Document against any Borrower or any
other Loan Party or its properties in the courts of any jurisdiction.

157 

 

(c)                Waiver of Objection to Venue. Each of the parties hereto
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Credit
Agreement or any other Loan Document (other than any Loan Document governed by
Hong Kong law) in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d)                Service of Process. Each of the parties hereto irrevocably
consents to service of process in the manner provided for notices in
Section 10.1. Nothing in this Credit Agreement will affect the right of any
party to this Credit Agreement to serve process in any other manner permitted by
law.

Section 10.10        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 10.11        Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
Fraudulent Transfer Law, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate.

Section 10.12        Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Credit Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Credit Agreement.

158 

 

Section 10.13        Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan or L/C
Obligation, together with all fees, charges and other amounts that are treated
as interest thereon under applicable law (collectively the “charges”), shall
exceed the maximum lawful rate (the “maximum rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding an interest in such
Loan or L/C Obligation in accordance with applicable law, the rate of interest
payable in respect of such Loan or L/C Obligation hereunder, together with all
of the charges payable in respect thereof, shall be limited to the maximum rate
and, to the extent lawful, the interest and the charges that would have been
payable in respect of such Loan or L/C Obligation but were not payable as a
result of the operation of this Section shall be cumulated, and the interest and
the charges payable to such Lender in respect of other Loans or L/C Obligations
or periods shall be increased (but not above the maximum rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

Section 10.14        Confidentiality; Treatment of Certain Information.

(a)                Each Credit Party agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (i)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Credit Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Credit
Agreement or (B) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to any Borrower and its obligations, this Credit Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating the Borrowers, their Subsidiaries or the Credit Facility or (B) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (viii) with the
consent of Lead Borrower or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or (B)
becomes available to the Administrative Agent, any Credit Party or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrowers or (C) is independently generated by the Administrative Agent, any
Credit Party or any of their respective Affiliates. In addition, the
Administrative Agent and the Lenders may disclose the existence of this Credit
Agreement and information about this Credit Agreement to (i) market data
collectors, league table providers and other similar service providers to the
lending industry and (ii) service providers to the Administrative Agent or any
Lender.

(b)                For purposes of this Section, “Information” means all
information received from any Loan Party or any of its Subsidiaries relating to
any Loan Party or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any other Credit Party on a non-confidential basis prior to disclosure by any
Loan Party or any Subsidiary or that is independently prepared by the
Administrative Agent or any other Credit Party. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, “Information” shall not
include, and each Credit Party (and their Affiliates and respective partners,
directors, officers, employees, agents, advisors and representatives) may
disclose to any and all persons, without limitation of any kind, any information
with respect to the U.S. federal income tax treatment and U.S. federal income
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to such Credit
Party relating to such tax treatment and tax structure.

159 

 

(c)                The Loan Parties agree, on behalf of themselves and their
Affiliates, that they will not in the future issue any press releases or other
public disclosure using the name of the Administrative Agent or any Lender or
their respective Affiliates or referring to this Credit Agreement or any of the
other Loan Documents without the prior written consent of such Person (such
consent not to be unreasonably withheld or delayed), unless (and only to the
extent that) the Loan Parties or such Affiliate is required to do so under law
(and it being understood that the foregoing shall not apply to any filing of
this Credit Agreement or any other Loan Document (other than the Fee Letters or
any other fee letter) with the Securities and Exchange Commission).

(d)                The Loan Parties consent to the publication by the
Administrative Agent or any Lender of customary advertising material relating to
the Transactions (including, without limitation amount and type of facility)
using the name, product photographs, logo or trademark of the Loan
Parties; provided that any such advertising materials shall be provided in draft
form to Lead Borrower for review, comment and approval (such approval not to be
unreasonably withheld or delayed) prior to the publication thereof.

Section 10.15        USA PATRIOT Act. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. Each Borrower shall, and shall cause each Subsidiary
to, provide such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the USA PATRIOT Act.

Section 10.16        No Fiduciary Duty. Each Loan Party agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, such Loan Party and its Affiliates, on
the one hand, and the Administrative Agent, the Arrangers, the other Credit
Parties and their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Arrangers, the other Credit
Parties or their respective Affiliates and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

Section 10.17        Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)                the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and

160 

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

(i)                 a reduction in full or in part or cancellation of any such
liability;

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Credit Agreement or any other Loan Document; or

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of the Applicable
Resolution Authority.

To the extent not prohibited by applicable law, rule or regulation, each Lender
shall notify Lead Borrower and the Administrative Agent it has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action may occur).

Section 10.18        Certain ERISA Matters.

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of any Borrower or any other Loan Party, that at least one
of the following is and will be true:

(i)                 such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement,

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Credit Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Credit Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, or

(iv)              such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

161 

 

(b)                In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower or any other
Loan Party, that:

(i)                 none of the Administrative Agent or the Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Credit Agreement, any Loan Document or
any documents related to hereto or thereto),

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Credit Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and
is a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Credit Agreement is capable of evaluating investment risks independently, both
in general and with regard to particular transactions and investment strategies
(including in respect of the Loan Document Obligations),

(iv)              the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Credit Agreement is a fiduciary under ERISA or the Code, or both, with respect
to the Loans, the Letters of Credit, the Commitments and this Credit Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v)                no fee or other compensation is being paid directly to the
Administrative Agent or the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Credit Agreement.

(c)                The Administrative Agent and the Arrangers hereby inform the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Credit Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative or other agent fees, utilization fees, minimum
usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

162 

 

Section 10.19        Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)                As used in this Section 10.19, the following terms have the
following meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

 

 

[Signature pages follow]

163 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

  STEVEN MADDEN, LTD.   By:

/s/ Edward R. Rosenfeld

    Name: Edward R. Rosenfeld     Title: Chief Executive Officer


 

 

 

[Signature Page to Credit Agreement]

 

 

  CITIZENS BANK, N.A., as the Administrative Agent, the L/C Issuer, the
Swingline Lender and a Lender   By:

/s/ Brian Kennedy

    Name: Brian Kennedy     Title: Senior Vice President


 

 

 

[Signature Page to Credit Agreement]

 

 

  CIT BANK, N.A., as a Lender   By:

/s/ Anthony Masci

    Name: Anthony Masci     Title: Director


 

 

 

[Signature Page to Credit Agreement]

